Exhibit 10.1


Execution Version




 



AMENDED AND RESTATED
CREDIT, SECURITY AND GUARANTY AGREEMENT
dated as of May 7, 2018
by and among
WRIGHT MEDICAL GROUP N.V.,
as Guarantor
WRIGHT MEDICAL GROUP, INC.
and
certain other direct and indirect subsidiaries of Wright Medical Group N.V.
listed on the signature pages hereto,
each as a Borrower, and collectively as the Borrowers,
and
MIDCAP FUNDING IV TRUST,
as Agent and as a Lender,
and
THE ADDITIONAL LENDERS
FROM TIME TO TIME PARTY HERETO
ex101cover.jpg [ex101cover.jpg]
 



   
 


1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
 
 
Article 1 - DEFINITIONS
1
 
 
 
 
 
 
 
Section
1.1
 
Certain Defined Terms
1
 
Section
1.2
 
Accounting Terms and Determinations
43
 
Section
1.3
 
Other Definitional and Interpretive Provisions
43
 
Section
1.4
 
Time is of the Essence
44
 
 
 
 
 
 
Article 2 - LOANS
44
 
 
 
 
 
 
 
Section
2.1
 
Loans
44
 
Section
2.2
 
Interest, Interest Calculations and Certain Fees
50
 
Section
2.3
 
Notes
52
 
Section
2.4
 
[Reserved]
52
 
Section
2.5
 
[Reserved]
52
 
Section
2.6
 
General Provisions Regarding Payment; Loan Account
52
 
Section
2.7
 
Maximum Interest
53
 
Section
2.8
 
Taxes; Capital Adequacy
53
 
Section
2.9
 
Appointment of Borrower Representative
57
 
Section
2.10
 
Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation
57
 
Section
2.11
 
Collections and Lockbox Account
59
 
Section
2.12
 
Termination; Restriction on Termination
61
 
 
 
 
 
 
Article 3 - REPRESENTATIONS AND WARRANTIES
62
 
 
 
 
 
 
 
Section
3.1
 
Existence and Power
62
 
Section
3.2
 
Organization and Governmental Authorization; No Contravention
62
 
Section
3.3
 
Binding Effect
62
 
Section
3.4
 
Capitalization
63
 
Section
3.5
 
Financial Information
63
 
Section
3.6
 
Litigation
63
 
Section
3.7
 
Ownership of Property
63
 
Section
3.8
 
No Default
63
 
Section
3.9
 
Labor Matters
63
 
Section
3.10
 
Regulated Entities
64
 
Section
3.11
 
Margin Regulations
64
 
Section
3.12
 
Compliance With Laws; Anti-Terrorism Laws
64
 
Section
3.13
 
Taxes
64
 
Section
3.14
 
Compliance with ERISA
65
 
Section
3.15
 
Consummation of Operative Documents; Brokers
65
 
Section
3.16
 
[Reserved]
66
 
Section
3.17
 
Material Contracts
66
 
Section
3.18
 
Compliance with Environmental Requirements; No Hazardous Materials
66
 
Section
3.19
 
Intellectual Property and License Agreements
66
 
Section
3.20
 
Solvency
67



i

--------------------------------------------------------------------------------





 
Section
3.21
 
Full Disclosure
67
 
Section
3.22
 
[Reserved]
67
 
Section
3.23
 
Subsidiaries
67
 
Section
3.24
 
[Reserved]
67
 
Section
3.25
 
Accuracy of Schedules
67
 
Section
3.26
 
FCPA and Anti-Corruption Law
67
 
 
 
 
 
 
Article 4 - AFFIRMATIVE COVENANTS
68
 
 
 
 
 
 
 
Section
4.1
 
Financial Statements and Other Reports
68
 
Section
4.2
 
Payment and Performance of Obligations
69
 
Section
4.3
 
Maintenance of Existence
69
 
Section
4.4
 
Maintenance of Property; Insurance
69
 
Section
4.5
 
Compliance with Laws and Material Contracts
70
 
Section
4.6
 
Inspection of Property, Books and Records
71
 
Section
4.7
 
Use of Proceeds
71
 
Section
4.8
 
Estoppel Certificates
71
 
Section
4.9
 
Notices of Material Contracts, Litigation and Defaults
71
 
Section
4.10
 
Hazardous Materials; Remediation
72
 
Section
4.11
 
Further Assurances
73
 
Section
4.12
 
[Reserved]
74
 
Section
4.13
 
Power of Attorney
74
 
Section
4.14
 
Borrowing Base Collateral Administration
75
 
Section
4.15
 
Schedule Updates
75
 
Section
4.16
 
Intellectual Property and Licensing
76
 
Section
4.17
 
Regulatory Reporting and Covenants
76
 
Section
4.18
 
Anti-Corruption Laws
77
 
 
 
 
 
 
Article 5 - NEGATIVE COVENANTS
77
 
 
 
 
 
 
 
Section
5.1
 
Debt; Contingent Obligations
77
 
Section
5.2
 
Liens
77
 
Section
5.3
 
Distributions
77
 
Section
5.4
 
Restrictive Agreements
77
 
Section
5.5
 
Payments and Modifications of Debt
78
 
Section
5.6
 
Consolidations, Mergers and Sales of Assets
79
 
Section
5.7
 
Purchase of Assets, Investments
79
 
Section
5.8
 
Transactions with Affiliates
80
 
Section
5.9
 
Modification of Organizational Documents
80
 
Section
5.10
 
Modification of Certain Agreements
80
 
Section
5.11
 
Conduct of Business
80
 
Section
5.12
 
Excluded Subsidiaries; Joint Ventures
81
 
Section
5.13
 
Limitation on Sale and Leaseback Transactions
81
 
Section
5.14
 
Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts
81
 
Section
5.15
 
Compliance with Anti-Terrorism Laws
82
 
Section
5.16
 
Change in Accounting
82
 
Section
5.17
 
Parent
82
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------





 
 
 
 
 
 
Article 6 - FINANCIAL COVENANTS
82
 
 
 
 
 
 
 
Section
6.1
 
Additional Defined Terms
82
 
Section
6.2
 
Minimum Net Revenue
83
 
Section
6.3
 
Cash Requirements
83
 
Section
6.4
 
Adjusted EBITDA
83
 
Section
6.5
 
Minimum Cash
84
 
Section
6.6
 
Evidence of Compliance
84
 
 
 
 
 
 
Article 7 - CONDITIONS
84
 
 
 
 
 
 
 
Section
7.1
 
Conditions to Closing
84
 
Section
7.2
 
Conditions to Each Loan
84
 
Section
7.3
 
Searches
85
 
Section
7.4
 
Post Closing Requirements
85
 
 
 
 
 
 
Article 8 - REGULATORY MATTERS
86
 
 
 
 
 
 
 
Section
8.1
 
Representations and Warranties, Covenants
86
 
 
 
 
 
 
Article 9 - SECURITY AGREEMENT
87
 
 
 
 
 
 
 
Section
9.1
 
Generally
87
 
Section
9.2
 
Representations and Warranties and Covenants Relating to Collateral
88
 
 
 
 
 
 
Article 10 - EVENTS OF DEFAULT
92
 
 
 
 
 
 
 
Section
10.1
 
Events of Default
92
 
Section
10.2
 
Acceleration and Suspension or Termination of Revolving Loan Commitment and Term
Loan Commitments
94
 
Section
10.3
 
UCC Remedies
95
 
Section
10.4
 
[Reserved]
96
 
Section
10.5
 
Default Rate of Interest
96
 
Section
10.6
 
Setoff Rights
96
 
Section
10.7
 
Application of Proceeds
97
 
Section
10.8
 
Waivers
97
 
Section
10.9
 
Injunctive Relief
99
 
Section
10.10
 
Marshalling; Payments Set Aside
99
 
 
 
 
 
 
Article 11 - AGENT
100
 
 
 
 
 
 
 
Section
11.1
 
Appointment and Authorization
100
 
Section
11.2
 
Agent and Affiliates
100
 
Section
11.3
 
Action by Agent
100
 
Section
11.4
 
Consultation with Experts
100
 
Section
11.5
 
Liability of Agent
100
 
Section
11.6
 
Indemnification
101
 
Section
11.7
 
Right to Request and Act on Instructions
101
 
Section
11.8
 
Credit Decision
101
 
Section
11.9
 
Collateral Matters
101
 
Section
11.10
 
Agency for Perfection
102
 
Section
11.11
 
Notice of Default
102
 
Section
11.12
 
Assignment by Agent; Resignation of Agent; Successor Agent
102



iii

--------------------------------------------------------------------------------





 
Section
11.13
 
Payment and Sharing of Payment
103
 
Section
11.14
 
Right to Perform, Preserve and Protect
105
 
Section
11.15
 
[Reserved]
105
 
Section
11.16
 
Amendments and Waivers
106
 
Section
11.17
 
Assignments and Participations
107
 
Section
11.18
 
Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist
109
 
Section
11.19
 
[Reserved]
110
 
Section
11.20
 
Definitions
110
 
 
 
 
 
 
Article 12 - GUARANTY
111
 
 
 
 
 
 
 
Section
12.1
 
Guaranty
111
 
Section
12.2
 
Payment of Amounts Owed
111
 
Section
12.3
 
Certain Waivers by Guarantor
111
 
Section
12.4
 
Guarantor’s Obligations Not Affected by Modifications of Financing Documents
113
 
Section
12.5
 
Reinstatement; Deficiency
114
 
Section
12.6
 
Subordination of Borrowers’ Obligations to Guarantors; Claims in Bankruptcy
114
 
Section
12.7
 
Maximum Liability
114
 
Section
12.8
 
Limitation on Dutch Guarantors
115
 
Section
12.9
 
Guarantor’s Investigation
115
 
Section
12.10
 
Termination
115
 
Section
12.11
 
Representative
115
 
 
 
 
 
 
Article 13 - MISCELLANEOUS
115
 
 
 
 
 
 
 
Section
13.1
 
Survival
115
 
Section
13.2
 
No Waivers
116
 
Section
13.3
 
Notices
116
 
Section
13.4
 
Severability
117
 
Section
13.5
 
Headings
117
 
Section
13.6
 
Confidentiality
117
 
Section
13.7
 
Waiver of Consequential and Other Damages
118
 
Section
13.8
 
GOVERNING LAW; SUBMISSION TO JURISDICTION
118
 
Section
13.9
 
WAIVER OF JURY TRIAL
118
 
Section
13.10
 
Publication; Advertisement
119
 
Section
13.11
 
Counterparts; Integration
119
 
Section
13.12
 
No Strict Construction
120
 
Section
13.13
 
Lender Approvals
120
 
Section
13.14
 
Expenses; Indemnity
120
 
Section
13.15
 
[Reserved]
121
 
Section
13.16
 
Reinstatement
121
 
Section
13.17
 
Successors and Assigns
122
 
Section
13.18
 
USA PATRIOT Act Notification
122
 
Section
13.19
 
Process Agent
122
 
Section
13.20
 
Other Currency
122
 
Section
13.21
 
Existing Agreements Superseded; Exhibits and Schedules
122



iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT
This AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT (as the same
may be amended, supplemented, restated or otherwise modified from time to time,
the “Agreement”) is dated as of May 7, 2018, by and among WRIGHT MEDICAL GROUP
N.V., a public limited liability company organized and existing under the laws
of the Netherlands with its corporate seat (statutaire zetel) in Amsterdam and
registered with the Dutch trade register under number 34250781, as a Guarantor
(“Parent”), WRIGHT MEDICAL GROUP, INC., a Delaware corporation (“Wright”), each
of the direct and indirect Subsidiaries of Parent set forth on the signature
pages hereto and certain other Subsidiaries of Parent that may hereafter be
added to this Agreement (individually as a “Borrower”, and collectively with
Wright and any entities that become party hereto as Borrower and each of their
successors and permitted assigns, the “Borrowers”), MIDCAP FUNDING IV TRUST, a
Delaware statutory trust, individually as a Lender, and as Agent, and the
financial institutions or other entities from time to time parties hereto, each
as a Lender.
RECITALS
WHEREAS, Borrowers, Parent, Agent and certain Lenders are parties to that
certain Credit, Security and Guaranty Agreement, dated as of December 23, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, including by that certain Amendment No. 1 to Credit,
Security and Guaranty Agreement, dated as of February 2, 2017, that certain
Limited Consent and Amendment No. 2 to Credit, Security and Guaranty Agreement,
dated as of December 14, 2017 and that certain Omnibus Limited Consent and
Amendment No. 3 to Credit, Security and Guaranty Agreement and Amendment No. 2
to Pledge Agreement, dated as of February 13, 2018, the “Original Credit
Agreement”), pursuant to which Agent and certain Lenders agreed to make certain
financing facilities available to Borrowers, including a revolving loan credit
facility in the original aggregate principal amount of One Hundred and Fifty
Million Dollars ($150,000,000);
WHEREAS, in connection with the continued working capital and other needs of the
Borrowers, the Borrowers and Parent have requested, among other things, that
Agent and Lenders (i) make certain term loan facilities available to the
Borrowers and (ii) amend certain other economic terms, covenants and other
provisions of the Original Credit Agreement; and
WHEREAS, Agent and Lenders have agreed to the requests of the Borrowers and
Parent on the terms and conditions set forth herein and in the other Financing
Documents.


AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which is hereby
acknowledged, the Credit Parties, Lenders and Agent agree to amend and restate
the Original Credit Agreement in its entirety as follows:
ARTICLE 1 - DEFINITIONS
Section 1.1Certain Defined Terms. The following terms have the following
meanings:
“2018 Target Adjusted EBITDA” means Parent and its Consolidated Subsidiaries’
Adjusted EBITDA for the applicable Defined Period is greater than or equal to
$75,000,000.
“2019 Target Adjusted EBITDA” means Parent and its Consolidated Subsidiaries’
Adjusted EBITDA for the applicable Defined Period is greater than or equal to
$90,000,000.
“2020 Cash Convertible Note Documents” means the 2020 Cash Convertible Notes,
the 2020 Senior Note Indenture and each other document or agreement from time to
entered into in connection with the foregoing, including, for the avoidance of
doubt, the Cash Convertible Note Hedging Arrangements, as the same may be


1

--------------------------------------------------------------------------------





amended, restated, refinanced, supplemented or otherwise modified in connection
with a Permitted 2020 Cash Convertible Note Refinancing.
“2020 Cash Convertible Notes” means those certain 2.0% cash convertible senior
unsecured notes, governed by the terms of a base indenture, as supplemented by
the supplemental indenture relating to the 2.0% cash convertible senior
unsecured notes (together, the “2020 Senior Notes Indenture”), among Wright
Medical Group, Inc., a Delaware corporation, as issuer, with respect to the
supplemental indenture only, Wright Medical Group N.V., a Dutch public limited
company (naamloze vennootschap), as guarantor, and The Bank of New York Mellon
Trust Company, N.A., as trustee, entered into as of February 13, 2015 and
November 24, 2015, respectively, as the same may be amended, restated,
refinanced, supplemented or otherwise modified in connection with a Permitted
2020 Cash Convertible Note Refinancing.
“2021 Cash Convertible Note Documents” means the 2021 Cash Convertible Notes,
the 2021 Senior Note Indenture and each other document or agreement from time to
entered into in connection with the foregoing, including, for the avoidance of
doubt, the Cash Convertible Note Hedging Arrangements, in each case, as the same
may be amended, restated, refinanced, supplemented or otherwise modified in
connection with a Permitted 2021 Cash Convertible Note Refinancing.
“2021 Cash Convertible Notes” means those certain 2.25% cash convertible senior
unsecured notes, governed by the terms of a base indenture (the “2021 Senior
Notes Indenture”), between Wright Medical Group, N.V., as issuer and The Bank of
New York Mellon Trust Company, N.A., as trustee, entered into as of May 20,
2016, as the same may be amended, restated, refinanced, supplemented or
otherwise modified in connection with a Permitted 2021 Cash Convertible Note
Refinancing.
“2Hip” means 2Hip Holdings SAS, a company organized under the laws of France.
“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment and Term Loan Commitments (if applicable) pursuant to
Section 10.2, and/or (c) pursuant to either Section 10.1(e) and/or
Section 10.1(f).
“Access Agreement Location” has the meaning set forth in Section 4.11(c).
“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.
“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all information and data compiled or derived by any Borrower or
to which any Borrower is entitled in respect of or related to the foregoing, and
(d) all proceeds of any of the foregoing.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
equity interests of any Person or otherwise causing any Person to become a
Subsidiary of a Credit Party, or (c) a merger or consolidation or any other
combination with another Person.
“Additional Cash Convertible Note Documents” means the Additional Cash
Convertible Notes, any indenture with respect to Additional Cash Convertible
Notes and each other document or agreement from time to entered into in
connection with the foregoing to the extent the same are not in contravention of
the provisions


2

--------------------------------------------------------------------------------





set forth in the definition of Additional Cash Convertible Notes and, unless
otherwise agreed to by Agent, are on terms substantially similar to the 2020
Cash Convertible Notes and the 2021 Cash Convertible Notes, including, for the
avoidance of doubt, the Additional Cash Convertible Note Hedging Arrangements,
as the same may be amended, restated, refinanced, supplemented or otherwise
modified in accordance with the terms of the Financing Documents.
“Additional Cash Convertible Note Hedging Arrangement” means any hedging
arrangements (including the issuance and exercise of warrants in connection
therewith) and other similar agreements and obligations in connection with the
Additional Cash Convertible Notes on terms substantially similar to the 2020
Cash Convertible Notes and the 2021 Cash Convertible Notes.
“Additional Cash Convertible Notes” means any convertible senior unsecured notes
convertible into cash, equity interests of Parent, any combination thereof or
any one of the foregoing, issued by any of the Credit Parties; provided that
such convertible senior unsecured notes (a) do not have an interest rate that
exceeds the interest rate on any of the Cash Convertible Notes outstanding at
the time of issuance of such convertible senior unsecured notes by an amount in
excess of 5.0% and do not provide for any amortization payments or other
regularly scheduled principal payments in advance of maturity, (b) have a
weighted average maturity (measured as of the date of such refinancing or
extension) and a maturity date that is more than six (6) months after the
maturity date for the Obligations hereunder (it being understood that, in each
case, any provision requiring an offer to purchase such Debt as a result of a
change of control, fundamental change, delisting, asset sale or similar
provision or any exercise or conversion of equity interests shall not violate
the foregoing restriction), (c) are unsecured, (d) do not have one or more
obligors that are not obligors under this Agreement, (e) contain terms that are
prevailing market terms at the time of issuing or initial borrowing for the type
of financing and for the quality of issuer or borrower, as determined by the
Borrowers and their advisors in their reasonable business judgment, and (f) if
such convertible notes require cash settlement, are subject to Cash Convertible
Note Hedging Arrangements on terms substantially similar to the Cash Convertible
Note Hedging Arrangements in place with respect to the 2020 Cash Convertible
Notes and the 2021 Cash Convertible Notes; provided that such Cash Convertible
Note Hedging Arrangements may be settled in cash, equity interests of Parent,
any combination thereof, or any one of the foregoing.
“Additional Tranche” means an additional amount of Revolving Loan Commitment
equal to $100,000,000 (it being acknowledged that multiple Additional Tranches
are permitted pursuant to Section 2.1(c) in minimum amounts of $1,000,000 each
for a total of up to $100,000,000).
“Adjusted EBITDA” has the meaning set forth on Exhibit B hereto.
“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.
“Agreed Currency” has the meaning set forth in Section 13.20.
“Anti-Corruption Laws” has the meaning set forth in Section 3.26.


3

--------------------------------------------------------------------------------





“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.
“Applicable Margin” means, (a) with respect to any Revolving Loans and all other
Obligations (other than Term Loans) accruing interest at the Base Rate, three
and one quarter percent (3.25%), (b) with respect to any Revolving Loan and all
other Obligations (other than Term Loans) accruing interest at the LIBOR Rate,
four and one quarter percent (4.25%), (c) with respect to Term Loans accruing
interest at the Base Rate, six and eighty five one hundredths percent (6.85%),
and (d) with respect to Term Loans accruing interest at the LIBOR Rate, seven
and eighty five one hundredths percent (7.85%).
“Arlington Personal Property Leases” means (a) that certain Personal Property
Lease Agreement, dated as of December 31, 2014 by and between Wright Medical
Technology, Inc., a Delaware corporation and IDB with respect to certain
personal property set forth therein and (b) that certain Personal Property Lease
Agreement, dated as of December 31, 2015 by and between Wright Medical
Technology, Inc., a Delaware corporation and IDB with respect to certain
personal property set forth therein.
“Arlington Real Property Lease” means that certain Real Property Lease
Agreement, dated as of December 31, 2014 by and between Wright Medical
Technology, Inc., a Delaware corporation, and IDB with respect to certain real
property set forth therein.
“Arlington Road Premises” means the real property owned by Wright Medical
Technology, Inc. and located at 11576 Memphis Arlington Road, Arlington, TN
38002.
“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.
“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period) in the amount
of $1,000,000 are offered to major banks in the London interbank market on or
about 11:00 a.m. (London time) two (2) Business Days prior to the commencement
of such Interest Period, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error; provided,
however, if (a) the administrator responsible for determining and publishing
such rate per annum, determined by Agent in accordance with its customary
procedures, has made a public announcement identifying a date certain on or
after which such rate shall no longer be provided or published, as the case may
be; or (b) timely, adequate and reasonable means do not exist for ascertaining
such rate and the circumstances giving rise to the Agent’s inability to
ascertain LIBOR are unlikely to be temporary as determined in Agent’s reasonable
discretion, then Agent may, upon prior written notice to Borrower
Representative, choose, in consultation with Borrower Representative, a
reasonably comparable index or source together with corresponding adjustments to
“Applicable Margin” or scale factor or floor to such index that Agent, in its
reasonable discretion in consultation with Borrower Representative, has
determined is necessary to preserve the current all-in yield (including interest
rate margins, any interest rate floors, original issue discount and upfront
fees, but without regard to future fluctuations of such alternative index, it
being acknowledged and agreed that neither Agent nor any Lender shall have any
liability whatsoever from such future fluctuations) to use as the basis for Base
LIBOR Rate.
“Base Rate” means a per annum rate of interest equal to the rate of interest
announced, from time to time, within Wells Fargo Bank, National Association
(“Wells Fargo”) at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those


4

--------------------------------------------------------------------------------





loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate;
provided, however, that Agent may, upon prior written notice to Borrower, choose
a reasonably comparable index or source to use as the basis for the Base Rate.
“Blocked Person” means any Person: (a) with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law,
(b) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law, or (c) is majority-owned or otherwise controlled by any such Person.
“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.
“Borrower Representative” means Wright, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.
“Borrowing Base” means:
(a)the product of (A) eighty-five percent (85%) multiplied by (B) the aggregate
net amount at such time of the Eligible Domestic Accounts; plus
(b)the lesser of (i) $10,000,000 and (ii) the product of (x) eighty-five percent
(85%) multiplied by (y) the aggregate net amount at such time of the Eligible
Foreign Accounts; plus
(c)the lesser of (i) $10,000,000 and (ii) the product of (x) eighty-five percent
(85%) multiplied by (y) the aggregate net amount at such time of the Eligible
Unbilled Domestic Accounts; plus
(d)the lesser of (i) $5,000,000 and (ii) sixty-five percent (65%) of the Net
Book Value of Eligible Equipment; plus
(e)sixty-five percent (65%) multiplied by the value of the Eligible Inventory,
valued at the fully-absorbed standard cost, as adjusted by manufacturing
variances determined by GAAP and reserves; provided, that the Borrowing Base
will be automatically adjusted down, if necessary, such that the aggregate
availability from Eligible Inventory constituting Work-In-Process shall never
exceed $15,000,000; plus
(f)the lesser of (i) $25,000,000 and (ii) sixty-five percent (65%) of the Net
Book Value of Surgical Instrumentation; minus
(g)the amount of any reserves and/or adjustments provided for in this Agreement.
“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.
“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.
“Capital Lease” means, as to any Person, any leasing or similar arrangement
which, in accordance with GAAP, is or should be classified as a capital lease on
the balance sheet of such Person.
“Cash Convertible Note Documents” means, collectively, the 2020 Cash Convertible
Note Documents, the 2021 Cash Convertible Note Documents and any Additional Cash
Convertible Note Documents.
“Cash Convertible Note Hedging Arrangement” means any hedging arrangements
(including the issuance and exercise of warrants in connection therewith) and
other agreements and obligations in connection


5

--------------------------------------------------------------------------------





with the Cash Convertible Notes, including, but not limited to, (a) the Base
Call Option Transaction under that certain letter agreement, dated as of
February 9, 2015 (as amended by the Amendment to the Base Warrant Confirmation
under that certain letter agreement, dated as of November 24, 2015, among
Deutsche Bank AG, London Branch, Deutsche Bank Securities Inc., Wright and
Parent and as further amended, restated, amended and restated or otherwise
modified from time to time), between Deutsche Bank AG, London Branch, Deutsche
Bank Securities Inc. and Wright, (b) the Additional Call Option Transaction
under that certain letter agreement, dated as of February 10, 2015 (as amended
by the Amendment to the Additional Warrant Confirmation under that certain
letter agreement, dated as of November 24, 2015, among Deutsche Bank AG, London
Branch, Deutsche Bank Securities Inc., Wright and Parent and as further amended,
restated, amended and restated or otherwise modified from time to time), between
Deutsche Bank AG, Deutsche Bank Securities Inc., London Branch and Wright, (c)
the Base Warrants and Additional Warrants, each under a letter agreement, dated
as of February 9, 2015 and February 10, 2015, respectively (each as further
amended, restated, amended and restated or otherwise modified from time to
time), each between Deutsche Bank AG, London Branch, Deutsche Bank Securities
Inc. and Wright, (d) the Base Call Option Transaction under that certain letter
agreement, dated as of February 9, 2015 (as amended by the Amendment to the Base
Warrant Confirmation under that certain letter agreement, dated as of November
24, 2015, among JPMorgan Chase Bank, National Association, Wright and Parent and
as further amended, restated, amended and restated or otherwise modified from
time to time), between JPMorgan Chase Bank, National Association and Wright, (e)
the Additional Call Option Transaction under that certain letter agreement,
dated as of February 10, 2015 (as amended by the Amendment to the Additional
Warrant Confirmation under that certain letter agreement, dated as of November
24, 2015, among JPMorgan Chase Bank, National Association, Wright and Parent and
as further amended, restated, amended and restated or otherwise modified from
time to time), between JPMorgan Chase Bank, National Association and Wright, (f)
the Base Warrants and Additional Warrants, each under a letter agreement, dated
as of February 9, 2015 and February 10, 2015, respectively (each as further
amended, restated, amended and restated or otherwise modified from time to
time), each between JPMorgan Chase Bank, National Association and Wright, (g)
the Base Call Option Transaction under that certain letter agreement, dated as
of February 9, 2015 (as amended by the Amendment to the Base Warrant
Confirmation under that certain letter agreement, dated as of November 24, 2015,
among Wells Fargo Bank, National Association, Wright and Parent and as further
amended, restated, amended and restated or otherwise modified from time to
time), between Wells Fargo Bank, National Association and Wright, (h) the
Additional Call Option Transaction under that certain letter agreement, dated as
of February 10, 2015 (as amended by the Amendment to the Additional Warrant
Confirmation under that certain letter agreement, dated as of November 24, 2015,
among Wells Fargo Bank, National Association, Wright and Parent and as further
amended, restated, amended and restated or otherwise modified from time to
time), between Wells Fargo Bank, National Association and Wright, (i) the Base
Warrants and Additional Warrants, each under a letter agreement, dated as of
February 9, 2015 and February 10, 2015, respectively (each as further amended,
restated, amended and restated or otherwise modified from time to time), each
between Wells Fargo Bank, National Association and Wright, (j) the Call Option
Transaction under that certain letter agreement, dated as of May 12, 2016 (as
further amended, restated, amended and restated or otherwise modified from time
to time), between Bank of America, N.A. and Parent, and (k) the Call Option
Transaction under that certain letter agreement, dated as of May 12, 2016 (as
further amended, restated, amended and restated or otherwise modified from time
to time), between JPMorgan Chase Bank, National Association, London Branch and
Parent, and (l) any Additional Cash Convertible Note Hedging Arrangement.
“Cash Convertible Note Indentures” means, collectively, the 2020 Senior Notes
Indenture, the 2021 Senior Notes Indenture and any indenture with respect to
Additional Cash Convertible Notes.
“Cash Convertible Note-Related Transactions” means any or all of (a) the
conversion of the Cash Convertible Notes pursuant to Article 14 (or any
analogous provision of any indenture with respect to Additional Cash Convertible
Notes or any Permitted Cash Convertible Note Refinancing) of the respective Cash
Convertible Note Indentures, (b) the repurchase of the Cash Convertible Notes
pursuant to Article 15 (or any analogous provision of any indenture with respect
to Additional Cash Convertible Notes) of the respective Cash Convertible Note
Indentures or any Permitted Cash Convertible Note Refinancing, (c) any
transactions undertaken pursuant to the Cash Convertible Note Hedging
Arrangements (including adjustments to any Cash Convertible Note Hedging
Arrangement pursuant to the terms thereof, so long as such adjustment is not
otherwise prohibited


6

--------------------------------------------------------------------------------





pursuant to Section 5.10), and any other agreements and obligations pursuant to
the terms thereof (including the termination and settlement thereof) and any
termination and settlement in connection with a Permitted Cash Convertible Note
Refinancing, in either case, except to the extent such termination results from
the occurrence of any default or event of default under the applicable Cash
Convertible Note Documents, (d) any transactions contemplated under the warrants
issued in connection with the Cash Convertible Notes as contemplated under the
documentation for such warrants (including the mandatory repurchase or other
termination thereof, except to the extent such termination or repurchase results
from the occurrence of any default or event of default under the applicable Cash
Convertible Note Documents), and (e) any payment of regularly scheduled interest
when due and payable on any Cash Convertible Notes pursuant to the terms
thereof.
“Cash Convertible Notes” means, collectively, the 2020 Cash Convertible Notes,
the 2021 Cash Convertible Notes and any Additional Cash Convertible Notes.
“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Credit Party or any of its Subsidiaries.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.
“Change in Control” means any of the following events: (a) any Person or group
(within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”) as is effect on the Closing Date) acting in
concert shall have acquired beneficial ownership, directly or indirectly, of, or
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of or control over, voting stock of Parent (or other securities
convertible into such voting stock) representing more than 50% of the combined
voting power of all voting stock of Parent; (b)(i) Parent ceases to own,
directly or indirectly, at least 100% of the outstanding voting stock of
Holdings, Wright and the other Borrowers on a fully diluted basis (with the
exception of any Subsidiaries of Parent permitted to be dissolved or merged to
the extent otherwise permitted by this Agreement) or (ii) Holdings ceases to
own, directly or indirectly, at least 100% of the outstanding voting stock of
Wright and the other Borrowers on a fully diluted basis (with the exception of
any Subsidiaries of Parent permitted to be dissolved or merged to the extent
otherwise permitted by this Agreement); or (c) the occurrence of a “Change of
Control”, “Change in Control”, “Fundamental Change” or terms of similar import
under any of the Cash Convertible Note Documents, or any other document or
instrument governing or relating to Debt of such Person having a principal
amount in excess of $25,000,000. As used herein, “beneficial ownership” shall
have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Exchange Act.
“Chattel Paper” means “chattel paper” as defined in Article 9 of the UCC.
“Closing Date” means the date of this Agreement.
“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto; provided, that the Collateral shall not include any
Excluded Property.
“Commitment Annex” means Annex A to this Agreement.
“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.


7

--------------------------------------------------------------------------------





“Consolidated Liquidity” has the meaning set forth in Section 6.1.
“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of Parent in accordance with GAAP (or any
other Person, as the context may require hereunder) in its consolidated
financial statements if such statements were prepared as of such date.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.
“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Credit Party, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.
“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location.
“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment, the Term Loan Commitment and of any other Obligations that remains
outstanding; provided, however, that no Credit Exposure shall be deemed to exist
solely due to the existence of contingent indemnification liability, absent the
assertion of a claim, or the known existence of a claim reasonably likely to be
asserted, with respect thereto.
“Credit Party” means (a) each Borrower, (b) each Guarantor, and (c) each other
Person, whether now existing or hereafter acquired or formed that grants a Lien
on all or substantially all of its assets to secure payment of the Obligations;
provided, however, that in no event shall any Excluded Subsidiary be a “Credit
Party” for purposes of this Agreement or the other Financing Documents.
“Credit Party Liquidity” has the meaning set forth in Section 6.1.
“Credit Party Unrestricted Cash” means unrestricted cash and cash equivalents of
the Credit Parties that are (a) subject to a first priority perfected lien in
favor of Agent for the benefit of Lenders, (b) held in the name of a Credit
Party in a Deposit Account that is subject to a Deposit Account Control
Agreement, and (c) not funds for the payment of a drawn or committed but unpaid
draft, ACH or EFT transactions.
“CVR Earn-Out” means the obligation to make cash payments due to holders of
Contingent Value Rights in the amounts and subject to the terms and conditions
set forth in that certain Contingent Value Rights Agreement, dated as of March
1, 2013, between Wright Medical Group, Inc. and American Stock Transfer & Trust
Company, LLC (the “CVR Agreement”).
“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services,
including any “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and


8

--------------------------------------------------------------------------------





similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts (in each case, except (1)
trade accounts payable arising and paid within 120 days of when due, (2) current
accounts payable incurred in the Ordinary Course of Business (including on an
intercompany basis), (3) any earn-out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP, and (4) liabilities associated with customary prepayments
and deposits), (d) all Capital Leases of such Person, (e) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument, (f) all Disqualified Equity Interests, (g) all obligations secured
by a Lien on any asset of such Person, whether or not such obligation is
otherwise an obligation of such Person, (h) [Reserved], (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities and/or ERISA Plan
or Multiemployer Plan liabilities of such Person, and (k) obligations arising
under non-compete agreements, bonus, deferred compensation, incentive
compensation or similar arrangements, other than those arising in the Ordinary
Course of Business. Without duplication of any of the foregoing, Debt of
Borrowers shall include any and all Loans.
“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
“Defined Period” has the meaning set forth in Section 6.1.
“Deposit Account” means a “deposit account” as defined in Article 9 of the UCC,
an investment account, or other account in which funds are held or invested for
credit to or for the benefit of any Credit Party.
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Credit Party and each
financial institution in which such Credit Party maintains a Deposit Account,
which agreement provides that (a) such financial institution shall comply with
instructions originated by Agent directing disposition of the funds in such
Deposit Account without further consent by the applicable Credit Party, and
(b) such financial institution shall agree that it shall have no Lien on, or
right of setoff or recoupment against, such Deposit Account or the contents
thereof, other than in respect of usual and customary service fees and returned
items for which Agent has been given value, in each such case expressly
consented to by Agent (acting reasonably), and containing such other terms and
conditions as Agent may reasonably require, including as to any such agreement
pertaining to any Lockbox Account, providing that such financial institution
shall wire, or otherwise transfer, in immediately available funds, on a daily
basis to the Payment Account (or, prior to the time of the initial borrowing of
the Revolving Loans, such Deposit Account of Borrower, as Agent may direct in
its sole discretion) all funds received or deposited into such Lockbox or
Lockbox Account.
“Disqualified Equity Interest” means, with respect to any Person, any equity
interest in such Person that by its terms (or by the terms of any security or
other equity interest into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of anyone other than such
Person), or upon the happening of any date certain, event or other condition
(except, in the case of the following clauses (a), (b) and (c), as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale shall be subject to the
prior payment in full of all Loans and all other Obligations (other than with
respect to contingent indemnification obligations for which no claim has been
made), and the termination of the Revolving Loan Commitment):
(a)matures or is mandatorily redeemable (other than solely for equity interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such equity interests), whether pursuant to a
sinking fund obligation or otherwise;
(b)is convertible or exchangeable at the option of the holder thereof for Debt
or equity interests (other than solely for equity interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such equity interests);


9

--------------------------------------------------------------------------------





(c)is or may be redeemable (other than solely for equity interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such equity interests) or is or may be required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;
(d)requires the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital; or
(e)is or becomes convertible into or exchangeable for Debt or any other equity
interests that would constitute Disqualified Equity Interests;
in each case, on or prior to the date that occurs 91 days after the Maturity
Date; provided that if such equity interests are issued pursuant to a plan to,
or for the benefit of, future, current or former employees, directors, officers,
members of management or consultants of Parent or any Subsidiary, such equity
interests shall not constitute “Disqualified Equity Interests” solely because
they may be permitted to be repurchased by Parent or such Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of any
employee’s, director’s, officer’s, management member’s or consultant’s
termination of employment or service (as applicable), death or disability.
“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
payment in respect of management fees, salaries or other fees or compensation to
any Person holding an equity interest in Parent or a Subsidiary of Parent (other
than reasonable and customary (i) payments of salaries to individuals,
(ii) directors fees, and (iii) advances and reimbursements to employees or
directors, in each case, made in the Ordinary Course of Business), or
(d) repayments of or debt service on loans or other indebtedness held by any
Person holding an equity interest in Parent or a Subsidiary of Parent unless
permitted under and made pursuant to a Subordination Agreement applicable to
such loans or other indebtedness.
“Dollars” or “$” means the lawful currency of the United States of America.
“Eligible Accounts” means, collectively, the Eligible Domestic Accounts,
Eligible Unbilled Domestic Accounts and Eligible Foreign Accounts.
“Eligible Domestic Account” means, subject to the criteria below, an account
receivable of a Borrower, which (i) was generated in the Ordinary Course of
Business, (ii) was generated originally in the name of a Borrower and not
acquired via assignment or otherwise, (iii) is not an Eligible Foreign Account,
and (iv) Agent, in its good faith credit judgment and discretion, deems to be an
Eligible Domestic Account. The net amount of an Eligible Domestic Account at any
time shall be (a) the face amount of such Eligible Domestic Account as
originally billed minus all cash collections and other proceeds of such Account
received from or on behalf of the Account Debtor thereunder as of such date and
any and all returns, rebates, discounts (which may, at Agent’s option, be
calculated on shortest terms) or credits at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with such
Accounts at such time, and (b) adjusted by applying percentages (known as
“Domestic Account liquidity factors”) by payor and/or payor class based upon the
applicable Borrower’s actual recent collection history for each such payor
and/or payor class in a manner consistent with Agent’s underwriting practices
and procedures. Such Domestic Account liquidity factors may be adjusted by Agent
from time to time as warranted by Agent’s underwriting practices and procedures
and using Agent’s good faith credit judgment. Without limiting the generality of
the foregoing, no Account shall be an Eligible Domestic Account if:
(a)the Account remains unpaid more than one hundred twenty (120) days past the
claim or invoice date;


10

--------------------------------------------------------------------------------





(b)the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;
(c)to the extent the Account arises from the sale of goods, any part of any
goods the sale of which has given rise to the Account has been returned,
rejected, lost, or damaged (but only to the extent that such goods have been so
returned, rejected, lost or damaged);
(d)to the extent the Account arises from the sale of goods, the sale was not an
absolute, bona fide sale, or the sale was made on consignment or on approval or
on a sale-or-return or bill-and-hold or progress billing basis, or the sale was
made subject to any other repurchase or return agreement, or the goods have not
been shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;
(e)to the extent the Account arises from the performance of services, the
services have not actually been performed or the services were undertaken in
violation of any law or the Account represents a progress billing for which
services have not been fully and completely rendered;
(f)the Account is subject to a Lien (other than Liens in favor of Agent or Liens
that have been expressly subordinated to the Liens of Agent), or Agent does not
have a first priority, perfected Lien on such Account;
(g)the Account is evidenced by Chattel Paper or an Instrument (other than checks
and other ordinary course payment instruments) of any kind, or has been reduced
to judgment, unless such Chattel Paper or Instrument has been delivered to
Agent;
(h)the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if the
Account Debtor holds any Debt of a Credit Party;
(i)[Reserved];
(j)fifty percent (50%) or more of the aggregate unpaid Accounts from the Account
Debtor obligated on the Account are not deemed Eligible Domestic Accounts under
this Agreement for any reason other than with respect to the provisions of
clauses (a) and (k) of this definition;
(k)the total unpaid Accounts of the Account Debtor obligated on the Account
exceed twenty percent (20%) of the net amount of all Eligible Domestic Accounts
owing from all Account Debtors (but only the amount of the Accounts of such
Account Debtor exceeding such twenty percent (20%) limitation shall be
considered ineligible);
(l)any covenant, representation or warranty contained in the Financing Documents
with respect to such Account has been breached in any material respect;
(m)the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;
(n)the Account is an obligation of an Account Debtor that is the federal, state
or local government or any political subdivision thereof, unless (i) such
Account Debtor has been disclosed to the Agent prior to or as of the Original
Closing Date or (ii) following the Original Closing Date, Agent has agreed to
the contrary in writing and Agent has received from the Account Debtor the
acknowledgement of Agent’s notice of assignment of such obligation pursuant to
this Agreement or the Original Credit Agreement;


11

--------------------------------------------------------------------------------





(o)the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency or
relief of debtors;
(p)the Account Debtor has its principal place of business or executive office
outside the United States, including any territories thereof;
(q)the Account is payable in a currency other than Dollars;
(r)the Account Debtor is an individual;
(s)the Borrower owning such Account has not signed and delivered to Agent
notices, in the form requested by Agent, directing the Account Debtors to make
payment to the applicable Lockbox Account;
(t)the Account includes late charges or finance charges (but only such portion
of the Account shall be ineligible);
(u)the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien (other than a Permitted Lien); or
(v)the Account or Account Debtor fails to meet such other commercially
reasonable specifications and requirements that may from time to time be
established by Agent in its reasonable credit judgment and discretion and based,
in each case, on the results of borrowing base audits and customary related due
diligence conducted by Agent from time to time after the Original Closing Date.
“Eligible Equipment” means, subject to the criteria below, all Equipment
constituting manufacturing machinery that is located on the Arlington Road
Premises and is: (a)(i) during the term of the applicable Arlington Personal
Property Lease, leased by a Borrower pursuant to the applicable Arlington
Personal Property Lease and subject to the Landlord Estoppel Agreement or (ii)
following the termination of the applicable Arlington Personal Property Lease,
owned by a Borrower, in each case, free and clear of all Liens other than Liens
in favor of Agent securing the Obligations, (b) in good operating condition
(ordinary wear and tear excepted), and (c) not obsolete or surplus Equipment. In
addition, Agent reserves the right, at any time and from time to time after the
Original Closing Date (including on the basis of any appraisal conducted after
the Original Closing Date), to adjust any of the applicable criteria, to
establish new criteria and to adjust advance rates with respect to Eligible
Equipment in its reasonable and good faith credit judgment and discretion,
subject to the approval of Required Lenders in the case of adjustments or new
criteria or changes in advance rates which have the effect of making more credit
available.
“Eligible Foreign Account” means, subject to the criteria below, an account
receivable of a Borrower, which (i) was generated in the Ordinary Course of
Business, (ii) was generated originally in the name of a Borrower and not
acquired via assignment or otherwise, (iii) is not an Eligible Domestic Account,
and (iv) Agent, in its good faith credit judgment and discretion, deems to be an
Eligible Foreign Account. Accounts denominated in foreign currencies shall be
converted to Dollars upon delivery by Borrowers of the current Borrowing Base
Certificate at the then-current market rate approved by Agent in its reasonable
discretion. The net amount of an Eligible Foreign Account at any time shall be
(a) the face amount of such Eligible Foreign Account as originally billed minus
all cash collections and other proceeds of such Account received from or on
behalf of the Account Debtor thereunder as of such date and any and all returns,
rebates, discounts (which may, at Agent’s option, be calculated on shortest
terms) or credits of any nature at any time issued, owing, claimed by Account
Debtors, granted, outstanding or payable in connection with such Accounts at
such time, and (b) adjusted by applying percentages (known as “Foreign Account
liquidity factors”) by payor and/or payor class based upon the applicable
Borrower’s actual recent collection history for each such payor and/or payor
class in a manner consistent with Agent’s underwriting practices and procedures.
Such Foreign Account liquidity factors may be adjusted by Agent from time to
time as warranted by Agent’s underwriting practices and procedures and using
Agent’s good


12

--------------------------------------------------------------------------------





faith credit judgment. Without limiting the generality of the foregoing, no
Account shall be an Eligible Foreign Account if:
(a)the Account remains unpaid more than one hundred and twenty (120) days past
the claim or invoice date;
(b)the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;
(c)if the Account arises from the sale of goods, any part of any goods the sale
of which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);
(d)if the Account arises from the sale of goods, the sale was not an absolute,
bona fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;
(e)if the Account arises from the performance of services, the services have not
actually been performed or the services were undertaken in violation of any law
or the Account represents a progress billing for which services have not been
fully and completely rendered;
(f)the Account is subject to a Lien (other than Liens in favor of Agent or Liens
that have been expressly subordinated to the Liens of Agent), or Agent does not
have a first priority, perfected Lien on such Account;
(g)the Account is evidenced by Chattel Paper or an Instrument (other than checks
and other ordinary course payment instruments) of any kind, or has been reduced
to judgment, unless such Chattel Paper or Instrument has been delivered to
Agent;
(h)the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if the
Account Debtor holds any Debt of a Credit Party;
(i)[Reserved];
(j)fifty percent (50%) or more of the aggregate unpaid Accounts from the Account
Debtor obligated on the Account are not deemed Eligible Foreign Accounts under
this Agreement for any reason other than with respect to the provisions of
clauses (a) and (k) of this definition;
(k)the total unpaid Accounts of the Account Debtor obligated on the Account
exceed twenty percent (20%) of the net amount of all Eligible Foreign Accounts
owing from all Account Debtors (but only the amount of the Accounts of such
Account Debtor exceeding such twenty percent (20%) limitation shall be
considered ineligible);
(l)any covenant, representation or warranty contained in the Financing Documents
with respect to such Account has been breached in any material respect;
(m)the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;
(n)the Account is an obligation of an Account Debtor that is the federal, state
or local government or any political subdivision thereof, unless Agent has
agreed to the contrary in writing and Agent


13

--------------------------------------------------------------------------------





has received from the Account Debtor the acknowledgement of Agent’s notice of
assignment of such obligation pursuant to this Agreement or the Original Credit
Agreement;
(o)the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency or
relief of debtors;
(p)[Reserved];
(q)[Reserved];
(r)the Account Debtor is an individual;
(s)the Borrower owning such Account has not signed and delivered to Agent
notices, in the form requested by Agent, directing the Account Debtors to make
payment to the applicable Lockbox Account;
(t)the Account includes late charges or finance charges (but only such portion
of the Account shall be ineligible);
(u)the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien (other than a Permitted Lien); or
(v)the Account or Account Debtor fails to meet such other commercially
reasonable specifications and requirements that may from time to time be
established by Agent in its reasonable credit judgment and discretion and based,
in each case, on the results of borrowing base audits conducted and customary
related due diligence by Agent from time to time after the Original Closing
Date.
“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
good faith credit judgment and discretion, deems to be Eligible Inventory.
Without limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:
(a)such Inventory is not owned by a Borrower free and clear of all Liens and
rights of any other Person (other than Agent and other than Permitted Liens)
(including the rights of a purchaser that has made progress payments and the
rights of a surety that has issued a bond to assure such Borrower’s performance
with respect to that Inventory);
(b)such Inventory is placed on consignment or is in transit, in each case, as
reasonably determined by the Borrowers;
(c)such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent;
(d)such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged,
unfit for sale, unfit for further processing, is of substandard quality or is
not of good and merchantable quality, free from any defects, in each case, as
reasonably determined in accordance with GAAP (to the extent applicable);
(e)such Inventory consists of marketing materials, display items or packing or
shipping materials, or manufacturing supplies (other than in the case of Raw
Materials Inventory);
(f)[Reserved];
(g)[Reserved];


14

--------------------------------------------------------------------------------





(h)such Inventory is not subject to a first priority Lien in favor of Agent
(subject to Permitted Liens);
(i)such Inventory consists of goods that can be transported or sold only with
licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any Environmental Law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;
(j)such Inventory is not covered by property damage insurance reasonably
acceptable to Agent;
(k)any covenant, representation or warranty contained in the Financing Documents
with respect to such Inventory has been breached in any material respect;
(l)such Inventory is (i) located outside of the continental United States or
(ii) on premises where the aggregate amount of all Inventory (valued at cost)
and Surgical Instrumentation of Borrowers located thereon is less than $500,000;
(m)such Inventory is located on premises containing an excess of $500,000 of
Inventory (valued at cost) and Surgical Instrumentation with respect to which
Agent has not received a landlord, warehouseman, bailee or mortgagee letter
reasonably acceptable in form and substance to Agent unless (i) at all times
following the date that is ninety (90) days after the Original Closing Date,
such location is listed on Schedule 9.2 and (ii) Agent has instituted a reserve
for six (6) months’ rent or third party charges, as applicable (a “Rent
Reserve”);
(n)to the extent that the average end-of-day principal balance of Revolving Loan
Outstandings during the thirty (30) day period immediately proceeding the
relevant calculation date exceeded $85,000,000, such Inventory is located at an
Access Agreement Location with respect to which Agent has not received a
landlord, warehouseman, bailee or mortgagee letter reasonably acceptable in form
and substance to Agent within the time period set forth in Section 4.11(c);
(o)such Inventory consists of (A) discontinued items, (B) slow-moving or excess
items held in inventory, or (C) used items held for resale, in each case, as
reasonably determined in accordance with GAAP (to the extent applicable);
(p)other than in case of Raw Materials Inventory and Work-In-Process, such
Inventory does not consist of finished goods;
(q)such Inventory does not meet all standards imposed by any Governmental
Authority in all material respects, including with respect to its production,
acquisition or importation (as the case may be);
(r)such Inventory is held for rental or lease by or on behalf of Borrowers;
(s)such Inventory is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third parties, which agreement restricts
the ability of Agent or any Lender to sell or otherwise dispose of such
Inventory; or
(t)such Inventory fails to meet such other commercially reasonable
specifications and requirements which may from time to time be established by
Agent in its good faith credit judgment and discretion and based, in each case,
on the results of borrowing base audits and customary related due diligence
conducted by Agent from time to time after the Original Closing Date. Agent and
Borrowers agree that Inventory shall be subject to periodic appraisal by Agent
and that valuation of Inventory shall be subject to adjustment pursuant to the
results of such appraisal. Notwithstanding the foregoing, the valuation of
Inventory shall be subject to any legal limitations on sale and transfer of such
Inventory.


15

--------------------------------------------------------------------------------





“Eligible Surgical Instrumentation” means any Surgical Instrumentation owned by
a Borrower and acquired and dispensed by such Borrower in the Ordinary Course of
Business that Agent, in its good faith credit judgment and discretion, deems to
be Surgical Instrumentation. Without limiting the generality of the foregoing,
no Surgical Instrumentation shall be Eligible Surgical Instrumentation if:
(a)such Surgical Instrumentation is not owned by a Borrower free and clear of
all Liens and rights of any other Person (other than in favor of Agent and other
than Permitted Liens) (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Surgical Instrumentation);
(b)such Surgical Instrumentation is placed on consignment or is in transit, in
each case, as reasonably determined by the Borrowers;
(c)such Surgical Instrumentation is covered by a negotiable document of title,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except those in favor of Agent;
(d)such Surgical Instrumentation is obsolete, unsalable, damaged, are of
substandard quality or are not free from any defects, in each case, as
reasonably determined in accordance with GAAP (to the extent applicable);
(e)such Surgical Instrumentation consists of marketing materials, display items
or packing or shipping materials, or manufacturing supplies;
(f)such Surgical Instrumentation is not subject to a first priority Lien in
favor of Agent (subject to Permitted Liens);
(g)such Surgical Instrumentation consists of goods that can be transported or
sold only with licenses that are not readily available or of any substances
defined or designated as hazardous or toxic waste, hazardous or toxic material,
hazardous or toxic substance, or similar term, by any Environmental Law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;
(h)such Surgical Instrumentation is not covered by property damage insurance
reasonably acceptable to Agent;
(i)any covenant, representation or warranty contained in the Financing Documents
with respect to such Surgical Instrumentation has been breached in any material
respect;
(j)such Surgical Instrumentation is (i) located outside of the continental
United States, or (ii) on premises where the aggregate amount of all Surgical
Instrumentation and all Inventory (valued at cost) of Borrowers located thereon
is less than $500,000;
(k)such Surgical Instrumentation is located on premises containing an aggregate
amount in excess of $500,000 of Surgical Instrumentation and Inventory (valued
at cost) with respect to which Agent has not received a landlord, warehouseman,
bailee or mortgagee letter reasonably acceptable in form and substance to Agent
unless, (i) at all times following the date that is ninety (90) days after the
Original Closing Date, such location is listed on Schedule 9.2 and (ii) Agent
has instituted a Rent Reserve has been established with respect to such
premises, as and if applicable;
(l)to the extent that the average end-of-day principal balance of Revolving Loan
Outstandings during the thirty (30) day period immediately proceeding the
relevant calculation date exceeded $85,000,000, such Surgical Instrumentation is
located at an Access Agreement Location with respect to which Agent has not
received a landlord, warehouseman, bailee or mortgagee letter reasonably
acceptable in form and substance to Agent within the time period set forth in
Section 4.11(c);


16

--------------------------------------------------------------------------------





(m)such Surgical Instrumentation does not meet all standards imposed by any
Governmental Authority in all material respects, including with respect to its
production, acquisition or importation (as the case may be);
(n)such Surgical Instrumentation is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third parties, which
agreement restricts the ability of Agent or any Lender to sell or otherwise
dispose of such Surgical Instrumentation; or
(o)such Surgical Instrumentation fails to meet such other commercially
reasonable specifications and requirements which may from time to time be
established by Agent in its good faith credit judgment and discretion and
discretion and based, in each case, on the results of borrowing base audits and
customary related due diligence conducted by Agent from time to time after the
Original Closing Date. Agent and Borrowers agree that Surgical Instrumentation
shall be subject to periodic appraisal by Agent and that valuation of Surgical
Instrumentation shall be subject to adjustment pursuant to the results of such
appraisal. Notwithstanding the foregoing, the valuation of Surgical
Instrumentation shall be subject to any legal limitations on sale and transfer
of such Surgical Instrumentation.
“Eligible Unbilled Domestic Account” means any Account of a Borrower that (i)
has not been invoiced or billed that would constitute an Eligible Domestic
Account but for the requirements of clause (a) and clause (m) of the definition
“Eligible Domestic Account” and (ii) no more than sixty (60) days has elapsed
since the day on which such Borrower completed performance of the services or
delivered the goods, as applicable, giving rise to such Account.
“Environmental Laws” means any Laws, pertaining to the protection of the
environment, pollution, natural resources, or human health (in relation to
exposure to Hazardous Materials) including, without limitation, CERCLA, the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right-to-Know Act
(42 U.S.C. § 11001 et seq.), the Occupational Safety and Health Act (29 U.S.C. §
651 et seq.), the Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. §
4851 et seq.), any analogous state or local laws, any amendments thereto, and
the regulations promulgated pursuant to said laws, together with all amendments
from time to time to any of the foregoing and judicial interpretations thereof.
“Equipment” means “equipment” as defined in Article 9 of the UCC.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.
“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which is subject to
Section 412 of the Code and Title IV of ERISA and which any Credit Party or
member of the Controlled Group maintains, sponsors or contributes to, or to
which any Credit Party or any member of the Controlled Group may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five (5) years, or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.
“Event of Default” has the meaning set forth in Section 10.1.
“Excluded Accounts” has the meaning set forth in Section 5.14.
“Excluded Domestic Holdco” means a wholly-owned Subsidiary of Parent
substantially all the assets of which consist of capital stock or other equity
interests in Foreign Subsidiaries held directly or indirectly by such Subsidiary
and who does not engage in any business, operations or activity other than that
of a holding company.


17

--------------------------------------------------------------------------------





“Excluded Perfection Assets” means, collectively:
(a)any fee-owned real property (other than Material Real Property), and any
leasehold interests in real property;


(b)motor vehicles, aircraft and other assets subject to certificates of title
with an aggregate net book value (as reasonably determined by the Borrowers) of
less than $10,000,000 (other than to the extent (x) a security interest thereon
can be perfected by the filing of a financing statement under the UCC and (y) an
Event of Default has occurred and Agent has elected to require, by written
notice to the Credit Parties, that the Credit Parties take all such steps
necessary to perfect a lien in favor of Agent, for the benefit of the Lenders,
in such motor vehicles and other assets subject to certificates of title);


(c)commercial tort claims where the amount of damages claimed by the applicable
Credit Party is less than $2,000,000 in the aggregate for all such commercial
tort claims;


(d)Letter-of-Credit Rights with an aggregate value of less than $2,000,000
(other than to the extent a security interest therein can be perfected by the
filing of a financing statement under the UCC);


(e)electronic chattel paper with an aggregate value in excess of $2,000,000;


(f)Excluded Accounts; and


(g)assets of the Credit Parties located outside of the United States to the
extent the granting or perfection of a security interest in such assets would
require action outside of the United States, including, for the avoidance of
doubt, the delivery of certificates evidencing equity interests in any direct
Foreign Subsidiary of Parent to Agent.
“Excluded Property” means:
(a)any lease, license, contract, permit, letter of credit, instrument, or
agreement to which a Credit Party is a party or any of its rights or interests
thereunder if and to the extent that the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Credit Party therein or (ii) result in a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract, permit, agreement or other property right (other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law); provided, however, that such security interest or
lien (x) shall attach immediately at such time as the condition causing such
abandonment, invalidation or unenforceability shall be remedied, (y) to the
extent severable, shall attach immediately to each term of such lease, license,
contract, property rights or agreement that does not result in any of the
consequences specified in (i) or (ii) above and (z) shall attach immediately to
each such lease, license, contract, property rights or agreement to which the
account debtor or the Credit Party’s counterparty has consented to such
attachment;
(b)more than 65% of the voting stock of each Excluded Subsidiary that is a
Foreign Subsidiary or an Excluded Domestic Holdco directly held by any Credit
Party, if the grant of a security interest in excess of such percentage to
secure the Obligations would cause material adverse tax consequences for such
Credit Party under the Code;
(c)equity interest of TMW Insurance, Inc., so long as TMW Insurance, Inc. at no
time has assets with a value in excess of $500,000 in the aggregate;
(d)margin stock;


18

--------------------------------------------------------------------------------





(e)equity interests in any Person (other than wholly owned Subsidiaries or any
entity wholly owned by the Credit Parties collectively) to the extent a pledge
of such interests is not permitted by the terms of such Person’s organizational
(including special purpose entities) or joint venture documents (so long as such
joint venture was not entered into (or such Subsidiary was not formed) in
contravention of the terms of the Financing Documents and such prohibition did
not arise as part of the acquisition or formation thereof or in anticipation of
the restrictions under the Financing Documents);
(f)any equity interests of Wright Medical Europe C.V. and TMG France; and
(g)any “intent-to-use” trademark or service mark application for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C. §
1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed
in conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively
by the United States Patent and Trademark Office;
provided, that Excluded Property shall not, in any case, include any proceeds,
substitutions or replacements of Excluded Property (unless such proceeds,
substitutions or replacement would itself constitute Excluded Property).
“Excluded Subsidiary” means (a)(i) any Foreign Subsidiary of Parent, (ii) any
Excluded Domestic Holdco, and (iii) any direct or indirect Subsidiary of any
other Excluded Subsidiary under this clause (a), (b) any Subsidiary that is
prohibited by any applicable Laws from providing a Guarantee of all or part of
the Obligations (but only for so long as such Guarantee is so prohibited), (c)
TMW Insurance, Inc., so long as TMW Insurance, Inc. at no time has assets with a
value in excess of $500,000 in the aggregate, and (d) any other Subsidiary of
Parent with respect to which, in the reasonable judgments of the Agent and the
Borrowers, the cost or other consequences of becoming a Guarantor shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. All
Subsidiaries constituting “Excluded Subsidiaries” on the Closing Date are set
forth on Schedule 1.1.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future regulations
thereunder or official interpretations thereof and any agreement entered into
pursuant thereto, including any intergovernmental agreements and any rules or
guidance implementing such intergovernmental agreements.
“FCPA” has the meaning set forth in Section 3.26.
“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.
“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
§ 301 et seq., and all regulations promulgated thereunder.
“Fee Letter” means each agreement between Agent and any Credit Party relating to
fees payable to Agent, for its own account, in connection with the execution of
this Agreement or the Original Credit Agreement.
“Financing Documents” means this Agreement, any Notes, the Security Documents,
each Fee Letter, each subordination or intercreditor agreement pursuant to which
any Debt and/or any Liens securing such Debt is subordinated to all or any
portion of the Obligations and all other documents, instruments and agreements
related to the Obligations and heretofore executed, including concurrently with
the Original Credit Agreement, executed concurrently herewith or executed at any
time and from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.


19

--------------------------------------------------------------------------------





“Fiscal Quarter” means each three month period corresponding to Parent’s fiscal
year accounting calendar.
“Fiscal Year” means the twelve-month accounting period of Parent beginning from
the Monday nearest to December 31 of each calendar year and ending on the Sunday
nearest to December 31 of each calendar year.
“Foreign Lender” has the meaning set forth in Section 2.8(c).
“Foreign Subsidiary” means any Subsidiary of Parent that is not organized under
the laws of the United States of America, any state thereof or the District of
Columbia.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.
“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.
“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.
“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.
“Guarantor” means Parent and each other Credit Party that has executed or
delivered, or shall in the future execute or deliver, any Guarantee of any
portion of the Obligations, in each case, other than an Excluded Subsidiary.
“Hazardous Materials” means petroleum and petroleum products (and any fraction
thereof) and compounds containing them, including gasoline, diesel fuel and oil;
explosives; flammable materials; radioactive materials; polychlorinated
biphenyls and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials; and any other material or substance defined as a
“hazardous substance,” “hazardous material,” “hazardous chemical,” “hazardous
waste,” “solid waste,” “chemical substance,” “toxic pollutant,” “contaminant,”
“pollutant” or other words of similar import within the meaning of any
Environmental Law.
“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production,


20

--------------------------------------------------------------------------------





analysis, distribution, dispensing, importation, exportation, use, handling,
quality, reimbursement, sale, labeling, advertising, promotion, or postmarket
requirements of any medical device or other product (including, without
limitation, any ingredient or component of, or accessory to, the foregoing
products) subject to regulation under the FDCA, and similar state or foreign
laws, controlled substances laws, pharmacy laws, consumer product safety laws,
Medicare, Medicaid, and all laws, policies, procedures, requirements and
regulations pursuant to which Regulatory Required Permits are issued, in each
case, as the same may be amended from time to time.
“Holdings” means Trooper Holdings Inc., a Delaware corporation.
“IDB” means The Industrial Development Board of the Town of Arlington,
Tennessee, a public not-for-profit corporation of the State of Tennessee.
“Imascap” means Imascap SAS, a company organized under the laws of France.
“Imascap Acquisition” means the acquisition of all or substantially all of the
equity interests of Imascap by TMG France pursuant to the terms of the Imascap
Share Purchase Agreement.
“Imascap Share Purchase Agreement” means that certain Share Purchase Agreement,
dated as of December 14, 2017, by and among TMG France, as purchaser, Parent, as
purchaser guarantor, Genesis Innovation Group, LLC, as a seller, and the other
individual sellers party thereto.
“Instrument” means “instrument”, as defined in Article 9 of the UCC.
“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, and, to the extent permitted
under applicable law, any applications therefor, whether registered or not, and
the goodwill of the business of such Person connected with and symbolized
thereby, know-how and processes, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and all
applications and licenses therefor, used in or necessary for the conduct of the
business of such Person, and any claims for damage by way of any past, present,
or future infringement of any of the foregoing.
“Intellectual Property Security Agreement” means the Amended and Restated
Intellectual Property Security Agreement, dated as of the Closing Date, by and
among Agent, Parent, Wright and each of the direct and indirect subsidiaries of
Parent party thereto from time to time, as grantors, as amended, supplemented,
restated or otherwise modified from time to time.
“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.
“Inventory” means “inventory” as defined in Article 9 of the UCC.
“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make any acquisition (including through
licensing) of (i) of all or substantially all of the assets of another Person,
or (ii) any business, Product, business line or product line, division or other
unit operation of any Person or (c) to make or purchase any advance, loan,
extension of credit or capital contribution to, or any other investment in, any
Person. The amount of any Investment shall be (x) for any Investment (other than
Investments consisting of loans, advances and other Debt that is purchased or
acquired by such Person (any such Investments being referred to herein as a
“Loan”)), the actual amount of such Investment plus the cost of all additions
thereto, without adjustment for subsequent increases or decreases in the value
of such Investment, and (y) in the case of any Loan, on any date of
determination, the then outstanding principal


21

--------------------------------------------------------------------------------





balance of such Loan (giving effect to any repayments in principal in the case
of any Loan but not giving effect to any write-offs or other forgiveness by the
lender in respect of such Loan).
“Joinder Requirements” has the meaning set forth in Section 4.11(d).
“L/C Cash Collateral Accounts” means, collectively, each segregated Deposit
Account of Borrowers from time to time established and maintained with the
issuers of letters of credit for the sole purpose of securing Borrower’s
obligations under such letters of credit to the extent such obligations
constitute “Permitted Contingent Obligations” for purposes of clause (h) of the
definition of thereof; provided, that (a) no such Deposit Account shall hold an
aggregate of cash and cash equivalents in excess of 110% of the aggregate value
of the letters of credit it is securing and (b) with respect to all such Deposit
Accounts, the aggregate amount deposited there in at any time does not exceed
$5,000,000.
“Landlord Estoppel Agreement” means that certain Landlord Waiver, Estoppel &
Subordination Agreement, dated as of the Original Closing Date, in respect of
the personal property of Credit Parties located at the Arlington Road Premises,
as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement.
“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.
“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors and permitted assigns of all of the foregoing, and
“Lenders” means all of the foregoing.
“Letter-of-Credit Rights” means “letter-of-credit rights” as defined in Article
9 of the UCC.
“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a)(i) with respect to Term Loans, one percent (1.0%), and (ii) with
respect to Revolving Loans and all other Obligations (other than Term Loans)
accruing interest hereunder, three quarters of one percent (0.75%) and (b) the
rate determined by Agent (rounded upwards, if necessary, to the next 1/100th%)
by dividing (i) the Base LIBOR Rate for the Interest Period, by (ii) the sum of
one minus the daily average during such Interest Period of the aggregate maximum
reserve requirement (expressed as a decimal) then imposed under Regulation D of
the Board of Governors of the Federal Reserve System (or any successor thereto)
for “Eurocurrency Liabilities” (as defined therein).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Credit Party
or any Subsidiary thereof shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.
“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.
“Loan Account” has the meaning set forth in Section 2.6(b).
“Loan(s)” means the Term Loans, the Revolving Loans and each and every advance
under the Term Loans, or any combination of the foregoing, as the context may
require. All references herein to the “making”


22

--------------------------------------------------------------------------------





of a Loan or words of similar import shall mean, with respect to the Term Loans,
the making of any advance in respect of a Term Loan.
“Lockbox” has the meaning set forth in Section 2.11.
“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).
“Lockbox Bank” has the meaning set forth in Section 2.11.
“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the condition
(financial or otherwise), operations, business, or properties of the Borrowers
(taken as a whole) or the Credit Parties (taken as a whole), (b) the rights and
remedies of Agent or Lenders under the Financing Document, or the ability of the
Borrowers (taken as a whole) or the Credit Parties (taken as a whole), to
perform their material obligations under any Financing Document, (c) the
legality, validity or enforceability of any Financing Document, (d)  the
existence, perfection or priority of any security interest granted in any
Financing Document, (e) the value of any material Collateral, or (f) a material
impairment of the prospect of repayment of any portion of the Obligations.
“Material Contracts” means (a) the Operative Documents, (b) the Cash Convertible
Note Documents, (c) the agreements listed on Schedule 3.17, and (d) each other
agreement or contract to which a Credit Party or any of its Subsidiaries is a
party the termination of which could reasonably be expected to result in a
Material Adverse Effect.
“Material Intangible Assets” means all of each Credit Party’s (i) Intellectual
Property and (ii) license or sublicense agreements or other agreements with
respect to rights in Intellectual Property, in each case that are material to
the condition (financial or other), business or operations of the Credit
Parties, as reasonably determined by the Agent.
“Material Permits and Rights” has the meaning set forth Section 8.1(b).
“Material Real Property” means any real property located in the United States
that is owned in fee by any Credit Party with a fair market value (as reasonably
determined by the Credit Parties) in excess of $5,000,000 individually or
$15,000,000 in the aggregate together with all other real property that is owned
by the Credit Parties and located in the United States.
“Maturity Date” means the date that is the earliest to occur of the following:
(a)    sixty (60) calendar months following the Original Closing Date;
(b)    the date that is ninety-one (91) days prior to the maturity date of the
2020 Cash Convertible Notes (as such maturity date may be extended from time to
time in accordance with the terms of this Agreement);
(c)    the date that is ninety-one (91) days prior to the maturity date of the
2021 Cash Convertible Notes (as such maturity date may be extended from time to
time in accordance with the terms of this Agreement); and


23

--------------------------------------------------------------------------------





(d)    any earlier date on which the Revolving Loan Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof;
provided, that (i) with respect to clause (b) above, if the maturity date of the
2020 Cash Convertible Notes has been extended with respect to 2020 Cash
Convertible Notes comprising eighty-five percent (85%) or more of the aggregate
principal amount of such 2020 Cash Convertible Notes outstanding as of the
Closing Date but less than all of such notes, the maturity date shall be deemed
extended for purposes of this definition for so long as the Credit Parties
maintain Credit Party Unrestricted Cash in an amount equal to the aggregate
outstanding principal amount of the 2020 Cash Convertible Notes for which the
maturity date was not extended, and (ii) respect to clause (c) above, if the
maturity date of the 2021 Cash Convertible Notes has been extended with respect
to 2021 Cash Convertible Notes comprising eighty-five percent (85%) or more of
the aggregate principal amount of such 2021 Cash Convertible Notes outstanding
as of the Closing Date but less than all of such notes, the maturity date shall
be deemed extended for purposes of this definition for so long as the Credit
Parties maintain Credit Party Unrestricted Cash in an amount equal to the
aggregate outstanding principal amount of the 2021 Cash Convertible Notes for
which the maturity date was not extended.
“Maximum Lawful Rate” has the meaning set forth in Section 2.7.
“MCF” means MidCap Funding IV Trust, a Delaware statutory trust, and its
successors and assigns.
“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.
“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.
“Minimum Balance” means, at any time, an amount that equals the product of:
(i) the average Borrowing Base (or, if less on any given day, the Revolving Loan
Commitment) during the immediately preceding month multiplied by (ii) the
Minimum Balance Percentage for such month.
“Minimum Balance Fee” shall mean a fee equal to (a) the positive difference, if
any, remaining after subtracting (i) the average end-of-day principal balance of
Revolving Loan Outstandings during the immediately preceding month (without
giving effect to the clearance day calculations referenced in Section 2.2(a))
from (ii) the Minimum Balance multiplied by (b) the highest interest rate
applicable to the Revolving Loans during such month (or, during the existence of
an Event of Default, the default rate of interest set forth in Section 10.5(a)).
“Minimum Balance Percentage” means twenty percent (20%).
“Monthly Cash Burn Amount” means, with respect to Credit Parties, an amount
equal to Credit Parties’ change in cash and cash equivalents, without giving
effect to any increase resulting from contributions or proceeds of financings,
for either (a) the immediately preceding six (6) month period as determined as
of the last day of the month immediately preceding the proposed consummation of
the Permitted Acquisition and based upon the financial statements delivered to
Agent in accordance with this Agreement for such period or (b) the immediately
succeeding six (6) month period based upon the Transaction Projections, using
whichever calculation as between clause (a) and clause (b) demonstrates a higher
burn rate (or, in other words, more cash used), in either case, divided by six
(6).
“Minimum Cash Period” has the meaning set forth in Section 6.5.
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA to which (i) any Credit Party or any other member of the
Controlled Group is making or accruing an obligation to make contributions or
has within the preceding five (5) plan years (as determined on the applicable
date of determination) made contributions, or (ii) any Person who in the last
five (5) years was a member of the Controlled


24

--------------------------------------------------------------------------------





Group has within the preceding five (5) years (as determined on the applicable
date of determination) made contributions.
“Net Book Value of Eligible Equipment” means, at any time, the then-current book
value of all Eligible Equipment (giving effect to any adjustments to such book
value on or prior to the date of measurement thereof) less all accumulated
depreciation and amortization of such Equipment through the date of measurement,
all as determined in accordance with GAAP.
“Net Book Value of Surgical Instrumentation” means, at any time, the
then-current book value of all Eligible Surgical Instrumentation (as adjusted in
accordance with this Agreement) less all accumulated depreciation and
amortization of such Surgical Instrumentation through the date of measurement,
all as determined in accordance with GAAP.
“Net Cash Proceeds” means, (i) with respect to any Casualty Event, the amount of
any cash insurance proceeds or condemnation awards received by any Credit Party
or any of its Subsidiaries in connection with such Casualty Event net of (A)
out-of-pocket expenses, (B) repayment of secured debt permitted by Section 5.2
on the property which is subject to such Casualty Event and is not subordinated
in writing to the Lenders’ Liens on the same property and encumbering the
property that suffered such casualty, (C) any taxes payable by such Person on
account of such insurance proceeds or condemnation award, actually paid,
assessed or estimated by such Person (in good faith) to be payable within twelve
(12) months following such Casualty Event, (D) a reasonable reserve established
in accordance with GAAP against any adjustments to the sale price or any
liabilities (other than taxes deducted in clause (C) above) related to any of
the applicable assets and retained by such Person (provided that to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Cash Proceeds), and (E) any amounts required to be turned
over to landlords pursuant to the terms of any lease to which Parent or any of
its Subsidiaries is a party in connection with such Casualty Event; and (ii)
with respect to Asset Dispositions, the amount of the gross cash proceeds
received by any Credit Party or any of its Subsidiaries net of (A) out-of-pocket
fees, expenses, commissions, charges, and other reasonable costs of such
transaction, (B) any taxes payable by such Person on account of the proceeds
from such Asset Disposition, actually paid, assessed or estimated by such Person
(in good faith) to be payable within twelve (12) months in connection with such
proceeds, (C) the amount of cash and cash equivalents required to repay any
Debt, (D) a reasonable reserve established in accordance with GAAP against any
adjustments to the sale price or any liabilities (other than taxes deducted in
clause (B) above) related to any of the applicable assets and retained by such
Person or for any indemnification payments attributable to the seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Disposition (provided that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (E) any amounts required to be turned over to landlords pursuant to
the terms of any lease to which Parent or any of its Subsidiaries is a party in
connection with such Asset Disposition, and (F) repayment of secured debt
permitted under the definition of Permitted Debt and encumbering such asset.
“Net Revenue” has the meaning set forth in Section 6.1.
“Notes” has the meaning set forth in Section 2.3.
“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.
“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.


25

--------------------------------------------------------------------------------





“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operative Documents” means the Financing Documents and Subordinated Debt
Documents.
“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of the Credit Parties (taken as a
whole), as conducted by the Credit Parties in accordance with past practices, as
applicable.
“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.
“Original Closing Date” means December 23, 2016.
“Original Credit Agreement” has the meaning set forth in the recitals hereto.
“Other Currency” has the meaning set forth in Section 13.20.
“Participant Register” has the meaning set forth in Section 11.17(a)(iii).
“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.
“Payment Notification” means a written notification substantially in the form of
Exhibit E hereto.
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to ERISA
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.
“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, supplier numbers,
marketing authorizations, drug or device authorizations and approvals, other
authorizations, franchises, qualifications, accreditations, registrations,
permits, consents and approvals of a Credit Party issued or required under Laws
applicable to the business of a Credit Party or any of its Subsidiaries or
necessary in the manufacturing, importing, exporting, possession, ownership,
warehousing, marketing, promoting, sale, labeling, furnishing, distribution or
delivery of goods or services under Laws applicable to the business of a Credit
Party or any of its Subsidiaries. Without limiting the generality of the
foregoing, “Permit” includes any Regulatory Required Permit.


26

--------------------------------------------------------------------------------





“Permitted Acquisition” means any Acquisition by a Credit Party or any
Subsidiary, in each case, to the extent that each of the following conditions
shall have been satisfied:
(a)the Borrower Representative shall have delivered to Agent (i) for any
Acquisition or series of related Acquisitions with an aggregate purchase price
(including any deferred compensation) greater than or equal to $10,000,000, (A)
at least ten (10) Business Days (or such shorter period as approved by the Agent
in its sole discretion) prior to the closing of the proposed Acquisition: (x) a
description of the proposed Acquisition and (y) to the extent available, a due
diligence package (including, to the extent available, a quality of earnings
report); and (B) not less than five (5) Business Days following the consummation
of such Acquisition, executed counterparts of the material agreements, documents
or instruments pursuant to which such Acquisition is to be consummated and any
schedules to such agreements, documents or instruments or (ii) for any
Acquisition or series of related Acquisitions with an aggregate purchase price
(including any deferred compensation) less than $10,000,000, not less than five
(5) Business Days following such Acquisition (or such shorter period as approved
by the Agent in its sole discretion), executed counterparts of the material
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated and any schedules to such agreements, documents or instruments;
(b)the Credit Parties (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents to the extent required by Section 4.11;
(c)no Event of Default has occurred and is continuing, or would exist after
giving pro forma effect to, the proposed Acquisition;
(d)all transactions in connection with such Acquisition shall be consummated, in
all material respects, in accordance with applicable Laws;
(e)the assets acquired in such Acquisition are for use in the same line of
business as the Credit Parties are currently engaged or a line of business
reasonably related thereto;
(f)such Acquisition shall not be hostile and, if applicable, shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of any Person being acquired in such
Acquisition;
(g)no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with such Acquisition;
(h)Agent shall have received a certificate of a Responsible Officer of the
Borrower Representative demonstrating, on a pro forma basis after giving effect
to the consummation of such Acquisition, that the Credit Parties are in
compliance with the financial covenants set forth in Article 6;
(i)Except as otherwise agreed by Agent and except in the case of the Imascap
Acquisition, the total consideration paid or payable (including without
limitation, costs and expenses, deferred purchase price, seller notes and other
liabilities incurred, assumed or to be reflected on a consolidated balance sheet
of the Credit Parties and their Subsidiaries after giving effect to such
Acquisition but excluding any equity interests issued as consideration for such
Acquisition) (“Acquisition Consideration”) shall be in an amount not to exceed
(A) (i) $15,000,000 in the aggregate for all such Acquisitions in the twelve
(12) month period following the Original Closing Date, (ii) $30,000,000 in the
aggregate for all such Acquisitions in any succeeding twelve (12) month period
occurring thereafter and (B) $75,000,000 in the aggregate for all such
Acquisitions from the Original Closing Date through the term of this Agreement;
and
(j)Agent has received, prior to the consummation of such Acquisition, updated
financial projections, in form and substance reasonably satisfactory to Agent,
for the immediately succeeding twelve (12) months following the proposed
consummation of the Acquisition beginning with the month during which the
Acquisition is to be consummated (the “Transaction Projections”) and such other
evidence as Agent may reasonably request demonstrating that, immediately before
and immediately after giving effect to the


27

--------------------------------------------------------------------------------





consummation of such Acquisition, the sum of (x) the aggregate amount of
unrestricted cash held by Credit Parties in one or more Deposit Accounts, that
in each case are subject to a first priority perfected security interest in
favor Agent plus (y) the average daily Revolving Loan Availability during the
sixty (60) day period immediately preceding such Acquisition is equal to or
greater than the positive value of the product of (A) twelve (12) multiplied by
(B) the Monthly Cash Burn Amount, as determined as of the last day of the month
immediately preceding such Acquisition.
Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts,
Eligible Equipment or Eligible Inventory until a field examination (and, if
required by Agent, an Inventory appraisal) with respect thereto has been
completed to the reasonable satisfaction of Agent, including the establishment
of reserves required in Agent’s reasonable discretion; provided that field
examinations and appraisals in connection with Permitted Acquisitions shall not
count against the limited number of field examinations or appraisals for which
expense reimbursement may be sought.
Notwithstanding the foregoing, the Imascap Acquisition shall constitute a
Permitted Acquisition.
“Permitted Asset Dispositions” means the following Asset Dispositions:
(a) dispositions of Inventory in the Ordinary Course of Business and not
pursuant to any bulk sale, (b) dispositions of furniture, fixtures and equipment
in the Ordinary Course of Business that the applicable Credit Party or
Subsidiary determines in good faith is no longer used or useful in the business
of such Credit Party or Subsidiary, (c) to the extent constituting an Asset
Disposition, Permitted Investments, Permitted Liens, Permitted Licenses, and any
mergers, consolidations, dispositions, dissolutions and liquidations expressly
permitted pursuant to Section 5.6, (d) disposals of obsolete, worn out or
surplus tangible personal property, (e) dispositions by any Credit Party to any
Borrower so long as each Credit Party will remain Solvent after giving effect to
the transfer, (f) the lapse, abandonment or disposition of Intellectual Property
that is not material to the Credit Parties’ business and the cost of maintaining
such Intellectual Property would outweigh the benefit to the Credit Parties of
so maintaining it, (g) sales, transfers and dispositions of Accounts in
connection with the compromise, settlement or collection thereof in the Ordinary
Course of Business, (h) dispositions of Investments in joint ventures to the
extent required by, or made pursuant to, customary buy/sell arrangements between
any joint venture parties set forth in joint venture arrangements and similar
binding arrangements, (i) sales, transfers and other dispositions pursuant to
any Cash Convertible Note-Related Transactions (including any termination and
settlement in connection with a Permitted Cash Convertible Note Refinancing
pursuant to clause (c) of the definition of Cash Convertible Note-Related
Transaction), (j) (i) voluntary cancellations, terminations or surrender by any
Credit Party or Subsidiary of a Credit Party of any immaterial lease or license,
(ii) the expiration of any option agreement in respect of real or personal
property and (iii) the settlement of any litigation claims (to the extent such
claims constitutes an asset), in each case, in the Ordinary Course of Business,
(k) Asset Dispositions by (i) any Borrower to any other Borrower, (ii) any
Guarantor to any other Guarantor, and (iii) any Subsidiary that is not a Credit
Party to another Subsidiary that is not a Credit Party, (l) to the extent
constituting an Asset Disposition, transactions between Credit Parties and
Excluded Subsidiaries permitted pursuant to Section 5.8(b), (m) Asset
Dispositions necessary to effect a Permitted Internal Reorganization and
approved in writing by Agent (such approval not to be unreasonably withheld,
conditioned or delayed) (including the TMG Disposition (as defined in the Third
Amendment to the Original Credit Agreement)), (n) sales, transfers and other
dispositions of assets that are not permitted by any other subpart of this
definition of “Permitted Asset Dispositions”; provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (n) shall not exceed 10% of Total Assets during any
Fiscal Year, and (o) other dispositions approved by Agent.
“Permitted Cash Convertible Note Refinancing” means each Permitted 2020 Cash
Convertible Note Refinancing and each Permitted 2021 Cash Convertible Note
Refinancing and any repurchase of Cash Convertible Notes with the proceeds of
any offering of Additional Cash Convertible Notes.
“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Credit Party or its
Subsidiaries to any governmental tax authority or other third party, a contest
maintained in good faith by appropriate proceedings promptly instituted and
diligently conducted and with respect to which such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall


28

--------------------------------------------------------------------------------





have been made on the books and records and financial statements of the
applicable Credit Party(ies); provided, however, that (a) compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge; (b) Credit Parties’ and their Subsidiaries’ title to, and its right
to use, the Collateral is not adversely affected thereby and Agent’s Lien and
priority on the Collateral are not adversely affected, altered or impaired
thereby; (c)  the Collateral or any part thereof or any interest therein shall
not be in any danger of being sold, forfeited or lost by reason of such contest
by Credit Parties or their Subsidiaries; (d) Credit Parties have given Agent
notice of the commencement of any contest of a material obligation and upon
request by Agent, from time to time, notice of the status of such contest by
Credit Parties and/or confirmation of the continuing satisfaction of this
definition; and (e) upon a final determination of such contest, Credit Parties
and their Subsidiaries shall promptly comply with the requirements thereof.
“Permitted Contingent Obligations” means
(a)Contingent Obligations arising in respect of the Debt under the Financing
Documents;
(b)Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;
(c)Contingent Obligations outstanding on the Original Closing Date and set forth
on Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to the indebtedness underlying such Contingent Obligations other than
extensions of the maturity thereof without any other material change in terms
adverse to the Lenders);
(d)Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;
(e)Contingent Obligations arising under indemnity agreements with title insurers
to cause such title insurers to issue to Agent mortgagee title insurance
policies;
(f)Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.6;
(g)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by a Credit Party or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
(h)Contingent Obligations arising in connection with the issuance of letters of
credit in an aggregate face amount not to exceed $5,000,000 at any one time
outstanding secured solely by Liens permitted pursuant to clause (n) of the
definition of Permitted Liens;
(i)Contingent Obligations incurred with respect to Permitted Debt provided that
(x) any such Contingent Obligation is subordinated to the Obligations to the
same extent as the Debt to which it relates is subordinated to the Obligations
and (y) no Credit Party may incur Contingent Obligations under this clause (i)
in respect of Debt incurred by any Person that is not a Borrower or Guarantor,
other than to the extent consisting of a Permitted Investment;
(j)Contingent Obligations in respect of any customary indemnification
obligations, purchase price adjustments, non-compete obligations (other than
contingent earn-out obligations) of any Credit Party incurred in connection with
the consummation of any Permitted Acquisition;
(k)Contingent Obligations in respect of obligations to suppliers, customers,
franchisees and licensees incurred in the Ordinary Course of Business;


29

--------------------------------------------------------------------------------





(l)a statement as referred to in Article 2:403 of the Dutch Civil Code (and any
residual liability (overblijvende aansprakelijkheid) under such statement
arising pursuant to Article 2:404(2) of the Dutch Civil Code, provided that once
the condition under Article 2:404(3)(a) of the Dutch Civil Code has been
fulfilled the relevant debtor shall ensure that any such residual liability will
be terminated); provided that such statement is issued by the Parent in respect
of a wholly-owned Subsidiary;
(m)any joint and several liability and any netting or set-off, arising in each
case by operation of law as a result of the existence of a fiscal unity (fiscale
eenheid) for Dutch tax purposes of which a Credit Party is or has been a member;
(n)other Contingent Obligations not permitted by clauses (a) through (m) above,
not to exceed $25,000,000 in the aggregate at any time outstanding; and
(o)the unsecured Guarantee by Parent of the obligations of Tornier France under
the Tornier Note.
“Permitted Debt” means:
(a)Credit Parties’ and their Subsidiaries’ Debt to Agent and each Lender under
this Agreement and the other Financing Documents;
(b)Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;
(c)Capital Leases and purchase money Debt not to exceed $60,000,000 at any time
(whether in the form of a loan or a lease) used solely to acquire equipment or
fixed assets used in the Ordinary Course of Business and secured only by such
equipment or fixed assets, together with any Refinance Debt in respect thereof;
(d)Debt existing on the Original Closing Date and described on Schedule 5.1 (but
not including any refinancings, extensions, increases or amendments to such Debt
other than permitted Refinance Debt);
(e)so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by a Credit Party or an Affiliate in the Ordinary Course
of Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;
(f)Debt in the form of insurance premiums financed through the applicable
insurance company;
(g)Debt owed to any Person providing worker’s compensation, health, disability
or other employee benefits (other than ERISA) pursuant to reimbursement or
indemnification obligations to such Person, in each case in the Ordinary Course
of Business;
(h)trade accounts payable arising and paid within 120 days of the date when due
and in the Ordinary Course of Business;
(i)Debt under the CVR Earn-Out pursuant to the terms thereof as in effect on the
Original Closing Date; provided that no payments in respect of the CVR Earn-Out
shall be made after the occurrence and during the continuance of any Event of
Default (other than any Event of Default occurring solely pursuant to Section
10.1(b));
(j)Subordinated Debt;


30

--------------------------------------------------------------------------------





(k)Debt of the Credit Parties incurred under (i) the 2020 Cash Convertible
Notes, (ii) any associated Cash Convertible Note Hedging Arrangement and (iii)
so long as no Event of Default has occurred and is continuing, any extension,
renewal, refinancing, replacement or non-cash exchange of the 2020 Cash
Convertible Notes; provided, that such extension, renewal, refinance,
replacement or non-cash exchange Debt (a) does not increase the interest rate of
the 2020 Cash Convertible Notes by an amount in excess of 5.0% and does not
provide for any amortization payments or other regularly scheduled principal
payments in advance of maturity, (b) has a weighted average maturity (measured
as of the date of such refinancing or extension) and maturity no shorter than
that in the 2020 Cash Convertible Note Documents on the Original Closing Date
(it being understood that, in each case, any provision requiring an offer to
purchase such Debt as a result of a change of control, fundamental change,
delisting, asset sale or similar provision or any exercise or conversion of
equity interests shall not violate the foregoing restriction), (c) is unsecured,
(d) does not have one or more obligors that are not obligors under this
Agreement, (e) contains terms that are prevailing market terms at the time of
issuing or initial borrowing for the type of financing and for the quality of
issuer or borrower, as determined by the Borrowers and their advisors in their
reasonable business judgment, (f) is in an original principal amount not greater
than the aggregate principal amount of the 2020 Cash Convertible Notes being
extended, renewed, refinanced, replaced or exchanged (with any additional
principal amount deemed incurred pursuant to clause (bb) below) and any accrued
and unpaid interest and reasonable fees and expenses (including reasonable
upfront fees and original issue discount) incurred in connection therewith, and
(g) if such Debt is cash convertible notes that require cash settlement, are
subject to Cash Convertible Note Hedging Arrangements on terms substantially
similar to the Cash Convertible Note Hedging Arrangements in place with respect
to the 2020 Cash Convertible Notes; provided, that such Cash Convertible Note
Hedging Arrangements may be settled in cash, equity interests of Parent, any
combination thereof, or any one of the foregoing (collectively, a “Permitted
2020 Cash Convertible Note Refinancing”), which Permitted 2020 Cash Convertible
Note Refinancing may, for the avoidance of doubt, be structured as a single or
series of transactions;
(l)[reserved];
(m)without limiting the provisions of Section 5.7 with respect to any Investment
by a Credit Party, Debt consisting of unsecured intercompany loans and advances
(i) incurred by any Borrower owing to one or more other Borrowers, (ii) incurred
by any Guarantor owing to one or more other Guarantors, (iii) incurred by any
Excluded Subsidiary owing to any Credit Party solely to the extent constituting
a Permitted Investment made by such Credit Party, or (iv) incurred by a Credit
Party owing to a non-Credit Party or any Borrower owing to any Guarantor to the
extent that such Debt (A) does not have scheduled amortization prior to the
latest Maturity Date of the Loans and (B) is subordinated to the Obligations on
terms and conditions reasonably satisfactory to the Agent;
(n)Debt of the Credit Parties related to commercial credit cards so long as such
Debt is incurred in the Ordinary Course of Business and is unsecured;
(o)Debt in respect of treasury services agreements, netting services, overdraft
protections, automated clearing-house arrangements, employee credit card
programs and similar arrangements, in each case so long as such Debt is incurred
in the Ordinary Course of Business and is unsecured;
(p)to the extent constituting Debt, any Permitted Contingent Obligations;
(q)unsecured earn-out obligations and other similar contingent purchase price
obligations incurred in connection with a Permitted Acquisition to the extent
earned and payable and permitted pursuant to the definition of Permitted
Acquisition and the other terms of this Agreement;
(r)to the extent constituting Debt, take-or-pay obligations contained in supply
arrangements incurred in the Ordinary Course of Business;
(s)Debt of the Credit Parties incurred under (i) the 2021 Cash Convertible
Notes, (ii) any associated Cash Convertible Note Hedging Arrangement and (iii)
so long as no Event of Default has occurred


31

--------------------------------------------------------------------------------





and is continuing, any extension, renewal, refinancing, replacement or non-cash
exchange of the 2021 Cash Convertible Notes; provided, that such extension,
renewal, refinance, replacement or non-cash exchange Debt (a) does not increase
the interest rate of the 2021 Cash Convertible Notes by an amount in excess of
5.0% and does not provide for any amortization payments or other regularly
scheduled principal payments in advance of maturity, (b) has a weighted average
maturity (measured as of the date of such refinancing or extension) and maturity
no shorter than that in the 2021 Cash Convertible Note Documents on the Original
Closing Date (it being understood that, in each case, any provision requiring an
offer to purchase such Debt as a result of a change of control, fundamental
change, delisting, asset sale or similar provision or any exercise or conversion
of equity interests shall not violate the foregoing restriction), (c) is
unsecured, (d) does not have one or more obligors that are not obligors under
this Agreement, (e) contains terms that are prevailing market terms at the time
of issuing or initial borrowing for the type of financing and for the quality of
issuer or borrower, as determined by the Borrowers and their advisors in their
reasonable business judgment, (f) is in an original principal amount not greater
than the aggregate principal amount of the 2021 Cash Convertible Notes being
extended, renewed, refinanced, replaced or exchanged (with any additional
principal amount deemed incurred pursuant to clause (bb) below) and any accrued
and unpaid interest and reasonable fees and expenses (including reasonable
upfront fees and original issue discount) incurred in connection therewith, and
(g) if such Debt is cash convertible notes that require cash settlement, are
subject to Cash Convertible Note Hedging Arrangements on terms substantially
similar to the Cash Convertible Note Hedging Arrangements in place with respect
to the 2021 Cash Convertible Notes; provided, that such Cash Convertible Note
Hedging Arrangements may be settled in cash, equity interests of Parent, any
combination thereof, or any one of the foregoing (collectively, a “Permitted
2021 Cash Convertible Note Refinancing”), which Permitted 2021 Cash Convertible
Note Refinancing may, for the avoidance of doubt, be structured as a single or
series of transactions;
(t)Debt which represents extensions, renewals, refinancings or replacements
(such Debt being so extended, renewed, refinanced or replaced being referred to
herein as the “Refinance Debt”) of any of the Debt described in subparts (c),
(d), (u), (w) and (aa) of this definition (such Debt being referred to herein as
the “Original Debt”); provided that (i) such Refinance Debt does not increase
the principal amount or interest rate of the Original Debt, except (A) by an
amount equal to unpaid accrued interest and premiums thereon plus other
reasonable and customary fees and expenses reasonably incurred in connection
with such Refinance Debt, (B) by an amount equal to any existing commitments
unutilized thereunder and (C) by any additional amounts permitted to be incurred
pursuant to other subparts under this definition of Permitted Debt (so long as
such additional Debt meets the applicable requirements of such other subparts);
(ii) any Liens securing such Refinance Debt are not extended to any additional
property of any Credit Party or any Subsidiary; (iii) no Credit Party or
Subsidiary that is not originally obligated with respect to repayment of such
Original Debt is required to become obligated with respect to such Refinance
Debt; (iv) such Refinance Debt does not have a weighted average life to maturity
greater than the weighted average life to maturity of such Original Debt; (v)
the terms of such Refinance Debt (A) are on prevailing market terms at the time
of issuing or borrowing for the type of financing and for the quality of the
issuer or borrower, or (B) are not (excluding pricing, fees, premiums, rate
floors, optional prepayment or redemption terms (and, if applicable,
subordination terms) and security), taken as a whole, materially less favorable
to the obligor thereunder than the terms of the Original Debt (other than
covenant or any other provisions applicable only to periods after the Maturity
Date) in each case, as determined by the Borrowers and their advisors in their
reasonable business judgment; and (vi) if such Original Debt was subordinated in
right of payment to the Obligations, then the terms and conditions of such
Refinance Debt must include subordination terms and conditions that are at least
as favorable to the Agent and the Lenders, taken as a whole as those that were
applicable to such Original Debt;
(u)Debt of any Person that becomes a Subsidiary after the Original Closing Date
in connection with a Permitted Acquisition; provided that (i) such Debt exists
at the time such Person becomes a Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Subsidiary and (ii) the
aggregate principal amount of Debt permitted by this subpart (u), together with
any Refinance Debt in respect thereof, shall not exceed $10,000,000 at any time
outstanding;
(v)Debt of Excluded Subsidiaries owed to other Excluded Subsidiaries;


32

--------------------------------------------------------------------------------





(w)Debt of Subsidiaries of Parent that are not Credit Parties not otherwise
permitted hereunder in an aggregate principal amount not to exceed $25,000,000
at any time outstanding, together with any Refinance Debt in respect thereof;
(x)to the extent constituting Debt, the transactions permitted pursuant to
Section 5.8(b);
(y)any joint and several liability and any netting or set-off, arising in each
case by operation of law as a result of the existence of a fiscal unity (fiscale
eenheid) for Dutch tax purposes of which a Credit Party is or has been a member;
(z)to the extent constituting Debt, deferred purchase price, seller notes and
other liabilities incurred or assumed in connection with any Permitted
Acquisition to the extent the same constitutes Acquisition Consideration and is
incurred pursuant to the Imascap Acquisition (to the extent constituting a
Permitted Acquisition) or permitted to be incurred pursuant to clause (i) of the
definition of Permitted Acquisition);
(aa)other Debt not to exceed $50,000,000 outstanding at any one time; provided
that such Debt may be secured only by Liens permitted pursuant to clause (q) of
the definition of Permitted Liens and the aggregate outstanding principal amount
of such Debt that is so secured shall not exceed $25,000,000 at any time
outstanding, in each case, together with any Refinance Debt in respect thereof;
and
(ab)Subject to Section 6.5 and so long as no Event of Default has occurred and
is continuing or would result from the incurrence thereof, Debt of the Credit
Parties incurred (i) under Additional Cash Convertible Note Documents in an
aggregate principal amount not to exceed at any time outstanding $800,000,000;
provided, that any premium payable in connection with a Permitted 2020 Cash
Convertible Note Refinancing or a Permitted 2021 Cash Convertible Refinancing,
including, for the avoidance of doubt, the amount of any trading premium in
excess of par or exchange or refinancing premium, shall be deemed to reduce the
amount available under this clause (bb) and not be incurred in reliance on
clauses (k) or (s) above, and (ii) any associated Additional Cash Convertible
Note Hedging Arrangement.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Distributions” means the following Distributions: (a) dividends by
any Subsidiary of any Borrower to such parent Borrower; (b) dividends of any
Excluded Subsidiary to the direct corporate parent of such Excluded Subsidiary;
(c) dividends payable solely in common stock; (d) dividends in the Ordinary
Course of Business to Parent to the extent necessary to permit Parent: (i) to
pay (x) general administrative costs and expenses (including corporate overhead,
legal or similar expenses) and franchise fees and taxes and similar fees, taxes
and expenses required to maintain the organizational existence of Parent, in
each case, which are reasonable and customary and incurred in the Ordinary
Course of Business, plus any reasonable and customary indemnification claims
made by directors, officers, members of management or employees of Parent, in
each case, to the extent attributable to the ownership or operations of Parent
or any of its Subsidiaries and (y) without duplication of the preceding clause
(x), any Public Company Costs, (ii) to pay audit and other accounting and
reporting expenses at Parent to the extent relating to the ownership or
operations of its Subsidiaries, (iii) to pay insurance premiums to the extent
relating to the ownership or operations of its Subsidiaries, (iv) to pay fees
and expenses related to debt and equity offerings and Permitted Acquisitions and
other Permitted Investments (whether or not consummated), (v) to pay the
consideration to finance any Permitted Investment of Parent, and (vi) without
duplication of clause (i)(y) above, to pay customary salary, bonus and other
benefits payable to directors, officers, members of management and employees of
Parent to the extent such salary, bonuses and other benefits are directly
attributable and reasonably allocated to the operations of the Borrowers and
their Subsidiaries, in each case, so long as Parent applies the amount of any
such Distribution for such purpose; (e) dividends not exceeding $500,000 in the
aggregate during any Fiscal Year, pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of Parent and
its Subsidiaries; (f) repurchases of stock of former or present employees,
directors or consultants pursuant to stock purchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided,


33

--------------------------------------------------------------------------------





however, that such repurchase does not exceed (x) $1,000,000 in the aggregate
per Fiscal Year and (y) $5,000,000 in aggregate from the Original Closing Date
through the term of this Agreement; (g) any dividends or other Distributions
required to be made in connection with a Cash Convertible Notes-Related
Transaction; (h) to the extent constituting Distributions, transactions in the
Ordinary Course of Business to the extent permitted by Section 5.8(b)
(excluding, for the avoidance of doubt, any Distributions made by Parent); (i)
Distributions of cash and cash equivalents to Parent in an aggregate amount not
to exceed the fair market value of cash, cash equivalents or marketable
securities contributed to the capital of the Borrowers (i) prior to the Original
Closing Date, to the extent contributed pursuant to agreements or other
arrangements set forth on Schedule 5.3 and (ii) following the Original Closing
Date, in each case inclusive of any returns, profits, distributions and similar
amounts received on account of such capital contribution; and (j) to the extent
constituting Distributions, the Permitted Internal Reorganization transactions.
“Permitted Internal Reorganization” means a corporate reorganization that has
been approved in writing by Agent (such approval not to be unreasonably
withheld, conditioned or delayed), following the Original Closing Date;
provided, that in no event shall such corporate reorganization result in any
reduction in the Collateral (or the value thereof) pledged to Agent hereunder or
under the Security Documents or the perfection of Agent’s security interests
therein, other than, in each case, the pledge of equity interests of certain
Excluded Subsidiaries; provided, further, that the TMG Reorganization (as
defined in the Third Amendment to the Original Credit Agreement) is a Permitted
Internal Reorganization.
“Permitted Investments” means:
(a)Investments (i) shown on Schedule 5.7 and existing on the Original Closing
Date and (ii) in Subsidiaries made prior to the Original Closing Date and any
modification, replacement, renewal or extension thereof so long as any such
modification, replacement, renewal or extension thereof does not increase the
amount of such Investment except as otherwise permitted by Section 5.7;
(b)cash and cash equivalents;
(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business;
(d)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Credit Parties or their Subsidiaries pursuant to employee
stock purchase plans or agreements approved by Credit Parties’ Board of
Directors (or other governing body), but the aggregate principal amount of all
such loans outstanding may not exceed $250,000 at any time;
(e)Investments (including Debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;
(f)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (f) shall not
apply to Investments of Credit Parties in any Subsidiary;
(g)Investments consisting of (i) Deposit Accounts in which Agent has received a
Deposit Account Control Agreement and (ii) Deposit Accounts that are Excluded
Accounts (subject to any caps and applicable restrictions set forth in such
definition);
(h)Investments by any Credit Party in any Subsidiary now owned or hereafter
created by such Credit Party, which Subsidiary is a Borrower or has provided a
Guarantee of the Obligations of the Borrowers which Guarantee is secured by a
Lien granted by such Subsidiary to Agent in all or substantially all of its
property of the type described in Schedule 9.1 hereto and otherwise made in
compliance with Section 4.11(d);


34

--------------------------------------------------------------------------------





(i)Investments (including in the form of loans and advances) consisting of cash
and cash equivalents made by Credit Parties in Excluded Subsidiaries in an
aggregate amount not to exceed to $15,000,000 at any time (with any amounts
being repaid in cash to the maker not counting against such basket);
(j)to the extent constituting Investments, the settlement of intercompany
accounts in the Ordinary Course of Business to the extent permitted by Section
5.8(b);
(k)Investments by any Excluded Subsidiary in any other Excluded Subsidiary;
(l)to the extent constituting an Investment, Permitted Debt, Permitted Liens,
Permitted Distributions, Permitted Asset Dispositions and other transactions
expressly permitted by Section 5.3;
(m)Investments consisting of (i) deposits, prepayments and other credits to
suppliers and (ii) advances made in connection with the purchase of goods and
services, in each case, in the Ordinary Course of Business and consistent with
customary credit practices and policies;
(n)Investments of any Person existing at the time such Person becomes a
Subsidiary of Parent or consolidates or merges with a Credit Party or Subsidiary
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation thereof and any modification,
replacement, renewal or extension thereof so long as any such modification,
replacement, renewal or extension does not increase the amount of such
Investment except as otherwise permitted hereunder;
(o)so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, Investments consisting
solely of cash and cash equivalents in joint ventures in an amount not to exceed
$15,000,000 in the aggregate from the Original Closing Date through the term of
this Agreement;
(p)Permitted Acquisitions;
(q)Investments necessary to effect a Permitted Internal Reorganization and
approved in writing by Agent (such approval not to be unreasonably withheld,
conditioned or delayed) (including the TMG Investment (as defined in the Third
Amendment to the Original Credit Agreement));
(r)Investments required to be made pursuant to any Cash Convertible
Notes-Related Transaction; and
(s)Other Investments consisting solely of cash and cash equivalents made by any
Credit Party or any Subsidiary thereof in another Person in an amount not
exceeding $10,000,000 in the aggregate from the Original Closing Date through
the term of this Agreement.
“Permitted License” means any non-exclusive license of Intellectual Property
rights of Credit Parties or their Subsidiaries so long as all such Permitted
Licenses are granted to third parties in the Ordinary Course of Business, do not
result in a legal transfer of title to the licensed property, and have been
granted in exchange for fair consideration.
“Permitted Liens” means:
(a)deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance
(but excluding Liens arising under ERISA or, with respect to any ERISA Plan or
Multiemployer Plan, the Code) pertaining to a Credit Party or its Subsidiary’s
employees;
(b)deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;


35

--------------------------------------------------------------------------------





(c)statutory or common law carrier’s, warehousemen’s, mechanic’s, workmen’s,
materialmen’s, landlord’s or other like Liens on Collateral arising in the
Ordinary Course of Business with respect to obligations which are not overdue
for a period of more than sixty (60) days, or which are being contested pursuant
to a Permitted Contest;
(d)Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;
(e)attachments, appeal bonds, judgments and other similar Liens on Collateral
that do not constitute an Event of Default under Section 10.1(h); provided,
however, that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are the subject of a Permitted Contest;
(f)with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title and other similar restrictions, including
environmental and land use restrictions, none of which, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Documents, materially affect the value or marketability
of the Collateral, materially impair the use or operation of the Collateral for
the use currently being made thereof or materially impair Credit Parties’
ability to pay the Obligations in a timely manner or materially impair the use
of the Collateral or the ordinary conduct of the business of any Credit Party or
any Subsidiary and, in the case of any real estate that is part of the
Collateral, matters set forth as exceptions to or subordinate matters in the
title insurance policy accepted by Agent insuring the Liens of the Security
Documents;
(g)Liens and encumbrances in favor of Agent under the Financing Documents;
(h)Liens, other than on Collateral that is part of the Borrowing Base existing
on the Original Closing Date and set forth on Schedule 5.2, provided that such
Liens shall secure only those obligations existing on the Original Closing Date,
and any Refinance Debt in respect thereof;
(i)Liens on insurance policies and the proceeds thereof securing Debt permitted
under subpart (f) of the definition of Permitted Debt;
(j)Liens (i) arising from operating leases with respect to assets not owned by
any Credit Party or any Subsidiary and the precautionary UCC filings in respect
thereof and (ii) on equipment or other materials which are not owned by the
Credit Party or any Subsidiary located on the premises of any Credit Party or
Subsidiary (but not in connection with, or as part of, the financing thereof)
from time to time in the Ordinary Course of Business and consistent with
customary practices of the Credit Party or Subsidiary and the precautionary UCC
filings in respect thereof;
(k)any Lien on any equipment or fixed assets securing Debt permitted under
subpart (c) of the definition of Permitted Debt and the precautionary UCC
filings in respect thereof, provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof, and
Liens on such equipment or fixed assets securing any Refinance Debt;
(l)the interests of lessors or sublessors under operating leases and licensors
or sublicensors under license agreements to the extent such license, lease,
sublease or sublicense is otherwise permitted under this Agreement;
(m)Liens on assets of Subsidiaries that are not Credit Parties securing Debt of
such Subsidiaries permitted pursuant to subpart (w) of the definition of
Permitted Debt;
(n)Liens in favor of letter of credit issuers on the L/C Cash Collateral Account
to the extent securing obligations permitted pursuant to clause (h) of the
definition of Permitted Contingent Obligations;


36

--------------------------------------------------------------------------------





(o)to the extent constituting a Lien any security interest or right to set-off
arising under article 24 or 25 respectively of the general terms and conditions
(algemene voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken);
(p)Liens of an Affiliate of any Person organized under Dutch law resulting from
any joint and several liability and any netting or set-off, arising in each case
by operation of law as a result of the existence of a fiscal unity (fiscale
eenheid) for Dutch tax purposes of which a Credit Party is or has been a member;
and
(q)Other Liens attaching to assets of Credit Parties with an aggregate fair
market value not to exceed $25,000,000 at any time outstanding; provided that,
in the case of this clause (q), such Liens are subordinated to the Liens granted
by the Credit Parties pursuant to the terms of the Financing Documents and, in
all cases, subject to a Subordination Agreement or other intercreditor
agreement, as applicable, that is in form and substance reasonably satisfactory
to Agent and Required Lenders.
Notwithstanding the foregoing, no Permitted Lien may at any time attach to any
Credit Party’s Accounts, Inventory or other Collateral upon which the Borrowing
Base is calculated other than those Liens permitted under clauses (a) - (g) of
this definition.
“Permitted Modifications” means (a) such amendments or other modifications to a
Credit Party’s or Subsidiary’s Organizational Documents as are required under
this Agreement or by applicable Law and fully disclosed to Agent within thirty
(30) days after such amendments or modifications have become effective, (b) such
amendments or modifications to a Credit Party’s or Subsidiary’s Organizational
Documents (including, subject to compliance with Section 9.2(e), those involving
a change in name of a Credit Party or Subsidiary or involving the reorganization
of a Credit Party or Subsidiary under the laws of a different jurisdiction;
provided that no Credit Party organized under the laws of the United States or
any state thereof shall be reorganized under the laws of a jurisdictions other
than the United States or any state thereof) that would not adversely affect the
rights and interests of Agent or Lenders and fully disclosed to Agent within
thirty (30) days after such amendments or modifications have become effective
and (c) such amendments or modifications to a Credit Party’s or Subsidiary’s
Organizational Documents as are required in connection with a Permitted Internal
Reorganization.
“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
“Pledge Agreement” means the Pledge Agreement, dated as of the Original Closing
Date, by and among Parent and each of its direct and indirect subsidiaries party
thereto from time to time, as pledgors, and Agent as administrative agent for
itself and the other Lenders, as amended, supplemented, restated or otherwise
modified from time to time.
“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender in respect of such Term Loan, (b) with
respect to a Lender’s obligation to make Revolving Loans, the Revolving Loan
Commitment Percentage of such Lender, (c) with respect to a Lender’s right to
receive payments of principal and interest with respect to Revolving Loans, such
Lender’s Revolving Loan Exposure with respect thereto, and (d) for all other
purposes (including, without limitation, the indemnification obligations arising
under Section 11.6) with respect to any Lender, the percentage obtained by
dividing (i) the Revolving Loan Commitment Amount and the Term Loan Commitment
Amount of such Lender (or, in the event the Revolving Loan Commitment or the
Term Loan Commitments shall have been terminated, such Lender’s then existing
Revolving Loan Outstandings or then outstanding principal advances of such
Lender under the Term Loans, as applicable), by (ii) the sum of the Revolving
Loan Commitment and the Term Loan Commitment Amount of all Lenders (or, in the
event the Revolving Loan Commitment or the Term Loan Commitments shall have been
terminated, the then existing Revolving Loan Outstandings or then outstanding
principal advances of such Lenders under the Term Loans, as applicable).


37

--------------------------------------------------------------------------------





“Process Agent” has the meaning set forth in Section 13.19.
“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Borrower or any of its Subsidiaries.
“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act and the Exchange Act, in each case, as applicable to
companies with registered equity or debt securities held by the public, the
rules of national securities exchange companies with listed equity or debt
securities, directors’ compensation, fees and expense reimbursement, costs
relating to investor relations, shareholder meetings and reports to shareholders
and debtholders, directors’ and officers’ insurance, listing fees and all
executive, legal and professional fees related to the foregoing, in each case,
which are incurred in the Ordinary Course of Business.
“Raw Materials Inventory” means all Inventory of the Borrowers consisting of raw
materials.
“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.
“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.
“Regulatory Reporting Event” has the meaning set forth in Section 4.17.
“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA or any other applicable Governmental Authority, necessary for
the testing, manufacture, marketing or sale of any Product by any applicable
Credit Party and its Subsidiaries as such activities are being conducted by such
Credit Party and its Subsidiaries with respect to such Product at such time or
that are otherwise necessary for the conduct of Credit Party’s or any
Subsidiary’s business.
“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.
“Required Lenders” means at any time Lenders holding (a) sixty percent (60%) or
more of the sum of the Revolving Loan Commitment and the Term Loan Commitments
(taken as a whole), or (b) if the Revolving Loan Commitment or Term Loan
Commitments have been terminated, sixty percent (60%) or more of the then
aggregate outstanding principal balance of the Loans.
“Responsible Officer” means (a) with respect to the delivery of any Borrowing
Base Certificate or Compliance Certificate, any of the Chief Executive Officer,
Chief Financial Officer or any other officer of the applicable Credit Party
acceptable to Agent or (b) for all other purposes under the Financing Documents,
the chief executive officer, president, vice president, chief financial officer,
chief operating officer, secretary, treasurer or other similar officer or Person
performing similar functions of a Credit Party.
“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of Zero Dollars ($0) (or, in the event the Revolving Loan Commitment
shall have been terminated at any time, each Lender at such time having
Revolving Loan Outstandings in excess of Zero Dollars ($0)).
“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.
“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.


38

--------------------------------------------------------------------------------





“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be Zero Dollars ($0)), as
such amount may be adjusted from time to time by any amounts assigned (with
respect to such Lender’s portion of Revolving Loan Outstandings and its
commitment to make Revolving Loans) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party and any
Additional Tranche(s) activated by Borrowers. For the avoidance of doubt, the
aggregate Revolving Loan Commitment Amount of all Lenders on the Closing Date
shall be $150,000,000 and if the Additional Tranche is fully activated by
Borrowers pursuant to the terms of the Agreement such amount shall increase to
$250,000,000.
“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.
“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.
“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.
“Revolving Loan Outstandings” means, at any time of calculation, (a)  the then
existing aggregate outstanding principal amount of Revolving Loans, and (b) when
used with reference to any single Lender, the then existing outstanding
principal amount of Revolving Loans advanced by such Lender.
“Revolving Loans” has the meaning set forth in Section 2.1(b).
“SEC” means the United States Securities and Exchange Commission.
“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Credit Party.
“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Credit Party and each
securities intermediary in which such Credit Party maintains a Securities
Account pursuant to which Agent shall obtain “control” (as defined in Article 8
of the UCC) over such Securities Account.
“Security Document” means this Agreement, the Pledge Agreement, the Intellectual
Property Security Agreement, each Deposit Account Control Agreement, each
Securities Account Control Agreement and any other agreement, document or
instrument executed concurrently with the Original Credit Agreement or at any
time thereafter (including on the Closing Date) pursuant to which one or more
Credit Parties or any other Person either (a) Guarantees payment or performance
of all or any portion of the Obligations, and/or (b) provides, as security for
all or any portion of the Obligations, a Lien on any of its assets in favor of
Agent for its own benefit and the benefit of the Lenders, as any or all of the
same may be amended, supplemented, restated or otherwise modified from time to
time.
“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities


39

--------------------------------------------------------------------------------





of its then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.
“Stated Rate” has the meaning set forth in Section 2.7.
“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent
(acting reasonably), all of which documents must be in form and substance
reasonably acceptable to Agent. As of the Closing Date, there is no Subordinated
Debt.
“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance reasonably acceptable to Agent. As of the Closing Date, there
are no Subordinated Debt Documents.
“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
reasonably acceptable to Agent.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a Credit
Party.
“Surgical Instrumentation” means medical instruments, kits and equipment to be
used in medical procedures.
“Swap Contract” means any “swap agreement” as defined in Section 101 of the
Bankruptcy Code, that is obtained by a Credit Party to provide protection
against fluctuations in interest or currency exchange rates, but only if Agent
provides its prior written consent to the entry into such “swap agreement”.
“Taxes” has the meaning set forth in Section 2.8.
“Tennessee Property PILOT Program” means the payment-in-lieu-of-taxes (“PILOT”)
program entered into by Wright Medical Technology, Inc., Shelby County,
Tennessee and IDB on or around December 31, 2014 in furtherance of which certain
real property and personal property of Wright Medical Technology, Inc. located
in Shelby County, Tennessee was transferred to IDB and was then leased by IDB,
as lessor, to Wright Medical Technology, Inc., as lessee, in the case of such
real property, pursuant to the Arlington Real Property Lease, and in the case of
such personal property, pursuant to the terms and conditions of the Arlington
Personal Property Leases, as such PILOT program may be amended and in effect
from time to time in accordance with the terms of this Agreement, and including,
without limitation, the right of Wright Medical Technology, Inc. to add
additional personal property (other than any Collateral upon which the Borrowing
Base is calculated (but excluding, for the avoidance of doubt, Eligible
Equipment)) to the Project (as defined in the Arlington Personal


40

--------------------------------------------------------------------------------





Property Lease) from time to time on the terms and conditions set forth in the
Arlington Personal Property Leases and to the extent otherwise permitted
pursuant to the terms of this Agreement and to enter into amendments and
modifications of the Arlington Real Property Lease, the Arlington Personal
Property Leases, any new lease agreements and related agreements from time to
time in its discretion but solely to the extent such amendments or modifications
are not materially adverse to Agent or Lenders and, in the case of any personal
property lease, so long as it is subject to the terms of the Landlord Estoppel
Agreement.
“Term Lender” means each Lender having a Term Loan Commitment or a Term Loan.
“Term Loan” means, collectively, Term Loan Tranche 1 and Term Loan Tranche 2.
“Term Loan Commitment Amount” means, with respect to each Lender, the sum of
such Lender’s Term Loan Tranche 1 Commitment Amount and Term Loan Tranche 2
Commitment Amount.
“Term Loan Commitment Percentage” means, as to any Term Lender with respect to
each of such Term Lender’s Term Loan Commitments, (a) on the Closing Date, with
respect to each tranche of the Term Loan, the applicable percentage set forth
opposite such Lender’s name on the Commitment Annex under the column “Term Loan
Tranche 1 Commitment Percentage” and “Term Loan Tranche 2 Commitment
Percentage,” (if such Lender’s name is not so set forth thereon, then, on the
Closing Date, such percentage for such Lender is zero), and (b) on any date
following the Closing Date, as applicable to each tranche of Term Loan, the
percentage equal to (i) the Term Loan Tranche 1 Commitment of such Term Lender
on such date divided by the aggregate Term Loan Tranche 1 Commitments on such
date, or (ii) the Term Loan Tranche 2 Commitment of such Lender on such date
divided by the aggregate Term Loan Tranche 2 Commitments on such date.
“Term Loan Commitments” means the Term Loan Tranche 1 Commitments and the Term
Loan Tranche 2 Commitments. For the avoidance of doubt, the aggregate Term Loan
Commitments of all Lenders on the Closing Date is $40,000,000.
“Term Loan Tranche 1” has the meaning set forth in Section 2.1(a)(i)(A)
“Term Loan Tranche 1 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 1 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.
“Term Loan Tranche 1 Commitments” means the sum of each Lender’s Term Loan
Tranche 1 Commitment Amount. For the avoidance of doubt, the aggregate Term Loan
Tranche 1 Commitments of all Lenders on the Closing Date is $20,000,000.
“Term Loan Tranche 2” has the meaning set forth in Section 2.1(a)(i)(B).
“Term Loan Tranche 2 Commitment Amount” means, with respect to each Lender, the
amount set forth opposite such Lender’s name on Annex A hereto under the caption
“Term Loan Tranche 2 Commitment Amount”, as amended from time to time to reflect
any permitted and effective assignments and as such amount may be reduced or
terminated pursuant to this Agreement.
“Term Loan Tranche 2 Commitment Termination Date” means the first anniversary of
the Closing Date (the “Initial Term Loan Tranche 2 Commitment Termination
Date”); provided, that if the Compliance Certificate required to be delivered
pursuant to Section 4.1 for the Fiscal Year ended December 30, 2018 evidences
that Parent and its Consolidated Subsidiaries have achieved the 2018 Target
Adjusted EBITDA (the “2018 Extension Condition”), then the Term Loan Tranche 2
Commitment Termination Date shall be extended to the second anniversary of the
Closing Date (the “Extended Term Loan Tranche 2 Commitment Termination Date”);
provided, further, that if (i) the 2018 Extension Condition has been satisfied
and (ii) the Compliance Certificate required to be delivered pursuant to Section
4.1 for the Fiscal Year ended December 29, 2019 evidences


41

--------------------------------------------------------------------------------





that Parent and its Consolidated Subsidiaries have achieved the 2019 Target
Adjusted EBITDA, then the Term Loan Tranche 2 Commitment Termination Date shall
be extended to the third anniversary of the Closing Date.
“Term Loan Tranche 2 Commitments” means the sum of each Lender’s Term Loan
Tranche 2 Commitment Amount. For the avoidance of doubt, the aggregate Term Loan
Tranche 2 Commitments of all Lenders on the Closing Date is $20,000,000.
“Term Loan Tranche 2 Funding Date” has the meaning set forth in Section
2.1(a)(i)(B).
“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) any
date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.
“Termination Event” means, with respect to any ERISA Plan, (i) a Reportable
Event, (ii) the institution of proceedings to terminate a ERISA Plan under
Section 4042 of ERISA, (iii) the appointment of a trustee to administer any
ERISA Plan under Section 4042 of ERISA, or (iv) any withdrawal or partial
withdrawal from a Multiemployer Plan if the withdrawal liability (without
unaccrued interest) to Multiemployer Plans as a result of such withdrawal
(including any outstanding withdrawal liability that any Credit Party or any
member of the Controlled Group have incurred on the date of such withdrawal)
exceeds $2,500,000.
“Third Amendment to the Original Credit Agreement” that certain Omnibus Limited
Consent and Amendment No. 3 to Credit, Security and Guaranty Agreement and
Amendment No. 2 to Pledge Agreement, dated as of February 13, 2018, by and among
Parent, Borrowers, Agent and the Lenders, that amended the Original Credit
Agreement.
“Third Party Accounts” means Accounts owed by Third Party Account Debtors to
Credit Parties.
“Third Party Account Debtor” means each Account Debtor that is not a Credit
Party or an Excluded Subsidiary.
“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.
“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.
“TMG France” means TMG France SAS (formerly known as TMG France SNC), a company
organized under the laws of France and an indirect Foreign Subsidiary of Parent.
“Tornier France” means Tornier SAS, a company organized under the laws of
France.
“Tornier Note” means that certain note issued by Tornier France to 2Hip in an
aggregate principal amount not to exceed €13,000,000 as consideration for the
sale of Bio Tech International SAS and its Subsidiaries by 2Hip to Tornier
France.
“Total Assets” means the total amount of all assets of Borrowers and their
Consolidated Subsidiaries, determined on a consolidated basis in accordance with
GAAP as shown on the most recent balance sheet of Parent.
“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et
seq., Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.
“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.


42

--------------------------------------------------------------------------------





“United States” means the United States of America.
“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a), or imposed elsewhere.
“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.
“Wright” has the meaning set forth in the introductory paragraph hereto.
“Wright Settlement Escrow Account” means that certain Deposit Account of Wright
Medical Technology, Inc. maintained pursuant to the Master Settlement Agreement,
dated as of November 1, 2016 (the “Master Settlement Agreement”) in connection
with the settlement of the litigation known as In Re: Wright Medical Technology,
Inc., CONSERVE® Hip Implant Products Liability Litigation, MDL No. 2329 No. 2329
(MDL) and the consolidated proceeding pending in state court in California known
as In re: Wright Hip System Cases, Judicial Council Coordination Proceeding No.
4710 (JCCP); provided, that at no time shall such Deposit Account contain funds
in excess of those required to be contributed therein in accordance with the
Master Settlement Agreement.

Section 1.2Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Credit Party and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Original Closing Date. If at any time any change in GAAP would affect the
computation of any financial ratio or financial requirement set forth in any
Financing Document, and either Borrowers or the Required Lenders shall so
request, Agent and the Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided,
however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to Agent and the Lenders financial statements and
other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, (i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein
and (ii) to the extent that any change in GAAP after the Original Closing Date
results in leases which are, or would have been, classified as operating leases
under GAAP as it exists on the Original Closing Date being classified as a
Capital Lease under as revised GAAP (whether such lease is entered into before
or after the Closing Date), such change in classification of leases from
operating leases to Capital Leases shall be ignored for purposes of this
Agreement, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

Section 1.3Other Definitional and Interpretive Provisions. References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person. References “from” or “through” any date mean, unless


43

--------------------------------------------------------------------------------





otherwise specified, “from and including” or “through and including”,
respectively. Unless otherwise specified herein, the settlement of all payments
and fundings hereunder between or among the parties hereto shall be made in
Dollars and in immediately available funds. References to any statute or act
shall include all related current regulations and all amendments and any
successor statutes, acts and regulations. All amounts used for purposes of
financial calculations required to be made herein shall be without duplication.
References to any statute or act, without additional reference, shall be deemed
to refer to federal statutes and acts of the United States. References to any
agreement, instrument or document shall include all schedules, exhibits, annexes
and other attachments thereto. As used in this Agreement, the meaning of the
term “material” or the phrase “in all material respects” is intended to refer to
an act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. Unless otherwise specified herein, all references herein
to times of day shall be references to Eastern Time (daylight or standard time,
as applicable).

Section 1.4Time is of the Essence. Time is of the essence in Borrowers’ and each
other Credit Party’s performance under this Agreement and all other Financing
Documents.

ACTICLE 2 - LOANS
Section 2.1Loans.
(a)Term Loans.
(i)Term Loan Amounts.
(A)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Term Lender with a Term Loan Tranche 1 Commitment
severally hereby agrees to make to Borrowers a term loan on the Closing Date in
an original aggregate principal amount equal to the Term Loan Tranche 1
Commitment Amount of such Term Lender (the “Term Loan Tranche 1”). Each such
Term Lender’s obligation to fund the Term Loan Tranche 1 shall be limited to
such Term Lender’s Term Loan Tranche 1 Commitment Amount, and no Term Lender
shall have any obligation to fund any portion of any Term Loan required to be
funded by any other Term Lender, but not so funded.
(B)On the terms and subject to the conditions set forth herein and in the other
Financing Documents, each Term Lender with a Term Loan Tranche 2 Commitment
severally hereby agrees to make to Borrowers a term loan on a Business Day
occurring on or after the Closing Date and prior to the Term Loan Tranche 2
Commitment Termination Date (the “Term Loan Tranche 2 Funding Date”) in an
original aggregate principal amount equal to (but not less than) the Term Loan
Tranche 2 Commitment Amount of such Term Lender (the “Term Loan Tranche 2”).
Each such Term Lender’s obligation to fund the Term Loan Tranche 2 shall be
limited to such Term Lender’s Term Loan Tranche 2 Commitment Amount, and no Term
Lender shall have any obligation to fund any portion of any Term Loan required
to be funded by any other Term Lender, but not so funded. Unless previously
terminated, upon the Term Loan Tranche 2 Commitment Termination Date, the Term
Loan Tranche 2 Commitment shall thereupon automatically be terminated and the
Term Loan Tranche 2 Commitment Amount of each Term Lender as of such date shall
be Zero Dollars ($0).
(ii)No Borrower shall have any right to reborrow any portion of the Term Loan
that is repaid or prepaid from time to time. Each of the Term Loan Tranche 1 and
Term Loan Tranche 2 may be funded in one advance in an aggregate amount not to
exceed the Term Loan Tranche 1 Commitment Amount and the Term Loan Tranche 2
Commitment Amount, as applicable. Borrowers


44

--------------------------------------------------------------------------------





shall deliver to Agent a Notice of Borrowing with respect to each proposed Term
Loan advance, such Notice of Borrowing to be delivered, (i) in the case of a
Term Loan Tranche 1 borrowing, on the Closing Date or (ii) in the case of a Term
Loan Tranche 2 borrowing, no later than 1:00 p.m. (Eastern time) fifteen (15)
Business Days (or such shorter period as may be agreed by Agent and the Term
Lenders with a Term Loan Tranche 2 Commitment) prior to such proposed borrowing.
(iii)Scheduled Repayments; Mandatory Prepayments; Optional Prepayments.
(A)There shall become due and payable, and Borrowers shall repay the principal
amount of the Term Loans as set forth on Schedule 2.1 attached hereto.
Notwithstanding the payment schedule set forth on Schedule 2.1, the outstanding
principal amount of the Term Loan shall become immediately due and payable in
full on the Termination Date.
(B)There shall become due and payable, and Borrowers shall prepay the Term Loan
in the following amounts and at the following times:
(i)Unless Agent shall otherwise consent in writing, within five (5) Business
Days after any Credit Party (or Agent as loss payee or assignee) receives any
Net Cash Proceeds from Casualty Events in excess of $10,000,000 in any Fiscal
Year, an amount equal to one hundred percent (100%) of such Net Cash Proceeds,
or such lesser portion of such proceeds as Agent shall elect to apply to the
Obligations;
(ii)an amount equal to any interest that is deemed to be in excess of the
Maximum Lawful Rate (as defined below) and is required to be applied to the
reduction of the principal balance of the Term Loans by any Term Lender as
provided for in Section 2.7;
(iii)unless Agent shall otherwise consent in writing, within five (5) Business
Days after receipt by any Credit Party of Net Cash Proceeds in excess of
$10,000,000 in any Fiscal Year from any Asset Disposition (excluding Permitted
Asset Dispositions made pursuant to clauses (a) through (m) of the definition
thereof), an amount equal to one hundred percent (100%) of the Net Cash Proceeds
of such Asset Disposition, or such lesser portion as Agent shall elect to apply
to the Obligations; and
(iv)upon the termination of all Revolving Loan Commitments and the payment of
the then existing aggregate outstanding principal amount of the Revolving Loans,
the aggregate outstanding Obligations.
Notwithstanding the foregoing and so long as no Event of Default or Default then
exists, (a) any such Net Cash Proceeds (or portion thereof) received by a Credit
Party may be reinvested by any Credit Party within three hundred sixty five
(365) days from the receipt of such Net Cash Proceeds (or within five hundred
forty five (545) days from the receipt if such Person enters a legally binding
commitment to reinvest such proceeds within three hundred sixty five (365) days
from the receipt) to replace or repair any assets in respect of which such
proceeds were paid or to purchase equipment and other assets useful to the
business and to make Permitted Acquisitions, so long as such proceeds are
deposited into a Deposit Account that is subject to a Deposit Account Control
Agreement promptly upon receipt by such Person and (b) to the extent so
reinvested (or committed for reinvestment)


45

--------------------------------------------------------------------------------





in accordance with clause (a), such amounts subject to reinvestment (or
committed for reinvestment) shall be excluded in the determination of Net Cash
Proceeds for purposes of clause (B)(i) and (B)(iii) above.
(C)Borrowers may from time to time, with at least three (3) Business Days prior
delivery to Agent of an appropriately completed Payment Notification, prepay the
Term Loan in whole or in part; provided, however, that each such partial
prepayment shall be in an amount equal to $1,000,000 or a higher integral
multiple of $500,000 and shall be accompanied by any prepayment fees required
hereunder; provided, further, that a Payment Notification in connection with any
optional prepayment made pursuant to and in accordance with this Section
2.1(a)(iii)(C) of the Term Loan in whole may state that such Payment
Notification is conditioned upon the consummation of any refinancing or other
transaction, the consummation of which is intended to finance the repayment in
full of the Term Loan hereunder.
(iv)All Prepayments. Except as this Agreement may specifically provide
otherwise, all prepayments of the Term Loans shall be applied by Agent to the
Obligations pro rata in accordance with the principal amount of the Term Loans
held by each Term Lender, and shall be applied to the amortization payments of
such Term Loans (a) in the case of a mandatory prepayment made pursuant to
Section 2.1(a)(iii)(B), pro rata to the remaining outstanding principal amount
of such amortization payments and (b) in the case of an optional prepayment made
pursuant to Section 2.1(a)(iii)(C), in direct order of maturity or as otherwise
directed by the Borrowers. Notwithstanding anything to the contrary contained in
the foregoing, in the event that there have been multiple advances under the
Term Loan each of which such advances has a separate amortization schedule of
principal payments under Schedule 2.1 attached hereto, each prepayment of the
Term Loan shall be applied by Agent to reduce and prepay the principal balance
pro rata between the multiple advances.
(v)LIBOR Rate.
(A)Except as provided in subsection (C) below, Term Loans shall accrue interest
at the LIBOR Rate plus the Applicable Margin.
(B)The LIBOR Rate may be adjusted by Agent by notice to the Borrower
Representative with respect to any Term Lender on a prospective basis to take
into account any additional or increased costs to such Term Lender of
maintaining or obtaining any eurodollar deposits or increased costs, in each
case, due to changes in applicable Law occurring subsequent to the commencement
of the then applicable Interest Period, including changes in tax laws (except
changes of general applicability in corporate income tax laws) and changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), which additional or increased costs would
increase the cost of funding loans bearing interest based upon the LIBOR Rate;
provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued. In any such event, the affected Term Lender shall
give Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Term Lender and, along with a
certificate from such Term Lender setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment. Upon
receipt of such notice, the applicable Borrower may, by notice to such affected
Term


46

--------------------------------------------------------------------------------





Lender, repay the Term Loans bearing interest based upon the LIBOR Rate with
respect to which such adjustment is made.
(C)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the Closing Date, in the reasonable
opinion of any Term Lender, make it unlawful or impractical for such Term Lender
to fund or maintain Term Loans bearing interest based upon the LIBOR Rate or to
continue such funding or maintaining, or to determine or charge interest rates
at the LIBOR Rate, such Term Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Term Lender and (I) in the case of any outstanding Term
Loans of such Term Lender bearing interest based upon the LIBOR Rate, the date
specified in such Term Lender’s notice shall be deemed to be the last day of the
Interest Period of such portion of the Term Loan, and interest upon such Term
Lender’s Term Loans thereafter shall accrue interest at Base Rate plus the
Applicable Margin, and (II) such Term Loans shall continue to accrue interest at
Base Rate plus the Applicable Margin until such Term Lender determines that it
would no longer be unlawful or impractical to maintain such Term Loans at the
LIBOR Rate.
(vi)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Term Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.
(b)Revolving Loans.
(i)Revolving Loans and Borrowings. On the terms and subject to the conditions
set forth herein, each Revolving Lender severally agrees to make loans to
Borrowers from time to time as set forth herein (each a “Revolving Loan”, and
collectively, “Revolving Loans”) equal to such Revolving Lender’s Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrowers hereunder,
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit. Borrowers shall deliver
to Agent a Notice of Borrowing with respect to each proposed borrowing of a
Revolving Loan, such Notice of Borrowing to be delivered before 1:00 p.m.
(Eastern time) two (2) Business Days prior to the date of such proposed
borrowing. Each Borrower and each Revolving Lender hereby authorizes Agent to
make Revolving Loans on behalf of Revolving Lenders, at any time in its sole
discretion, to pay principal owing in respect of the Revolving Loans and
interest, fees, expenses and other charges payable by any Credit Party from time
to time arising under this Agreement or any other Financing Document. The
Borrowing Base shall be determined by Agent based on the most recent Borrowing
Base Certificate delivered to Agent in accordance with this Agreement and such
other information as may be available to Agent. Without limiting any other
rights and remedies of Agent hereunder or under the other Financing Documents,
the Revolving Loans shall be subject to Agent’s continuing right to withhold
from the Borrowing Base reserves, and to increase and decrease such reserves
from time to time, if and to the extent that in Agent’s Permitted Discretion,
such reserves are necessary. Immediately prior to the effectiveness of this
Agreement, the outstanding principal balance of the Revolving Loans (as defined
in the Original Credit Agreement) under the Original Credit Agreement is
$55,000,000, which amount shall be deemed to have been, and hereby is, converted
into Revolving Loans hereunder in like principal amount without constituting a
novation and shall be treated for all purposes hereunder as borrowed on the
Closing Date. Each Borrower hereby (x) represents, warrants, agrees, covenants
and affirms that it has no defense, set off, claim or counterclaim against Agent
and the Revolving Lenders with regard to its Obligations in respect of such
Revolving Loans and


47

--------------------------------------------------------------------------------





(y) reaffirms its obligation to repay such Revolving Loans in accordance with
the terms and provisions of this Agreement.
(ii)Mandatory Revolving Loan Repayments and Prepayments.
(A)The Revolving Loan Commitment shall terminate on the Termination Date. On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.
(B)If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit (an “Overadvance”), then, on the next succeeding Business Day, Borrowers
shall repay the Revolving Loans, in an aggregate amount equal to such excess;
provided, that, if such Overadvance is the sole and direct result of the
establishment of a reserve against the Borrowing Base by Agent in accordance
with Section 2.1(b)(i) or otherwise in accordance with the definition of
Borrowing Base, Eligible Domestic Accounts, Eligible Foreign Accounts, Eligible
Equipment, Eligible Inventory or Eligible Surgical Instrumentation, and is not
related to any other event, condition or other matter other than the
establishment of such reserve, then such Overadvance shall be payable by
Borrowers within five (5) Business Days from the date on which such Overadvance
first arises.
(C)Principal payable on account of Revolving Loans shall be payable by Borrowers
to Agent (I) immediately upon the receipt by any Borrower or Agent of any
payments on or proceeds from any of the Third Party Accounts or other Collateral
that is part of the Borrowing Base, to the extent of such payments or proceeds,
as further described in Section 2.11 below, and (II) in full on the Termination
Date.
(iii)Optional Prepayments. Borrowers may from time to time prepay the Revolving
Loans in whole or in part without any corresponding reduction in the Revolving
Loan Commitment; provided, however, that any such partial prepayment shall be in
an amount equal to $100,000 or a higher integral multiple of $25,000. For the
avoidance of doubt, nothing in this clause shall permit termination of the
Revolving Loan Commitment by Borrowers other than in accordance with Section
2.12(b).
(iv)LIBOR Rate.
(A)Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.
(B)The LIBOR Rate may be adjusted by Agent by notice to the Borrower
Representative with respect to any Revolving Lender on a prospective basis to
take into account any additional or increased costs to such Revolving Lender of
maintaining or obtaining any eurodollar deposits or increased costs, in each
case, due to changes in applicable Law occurring subsequent to the commencement
of the then applicable Interest Period, including changes in tax laws (except
changes of general applicability in corporate income tax laws) and changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), which additional or increased costs would
increase the cost of funding loans bearing interest based upon the LIBOR Rate;
provided, however, that notwithstanding anything in this Agreement to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements,


48

--------------------------------------------------------------------------------





the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued. In any such
event, the affected Revolving Lender shall give Borrowers and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Revolving Lender and, along with a certificate from such Revolving
Lender setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment. Upon receipt of such notice, the
applicable Borrower may, by notice to such affected Revolving Lender, repay the
Revolving Loans bearing interest based upon the LIBOR Rate with respect to which
such adjustment is made.
(C)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the Closing Date, in the reasonable
opinion of any Revolving Lender, make it unlawful or impractical for such
Revolving Lender to fund or maintain Revolving Loans bearing interest based upon
the LIBOR Rate or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Revolving Lender shall give notice
of such changed circumstances to Agent and Borrowers and Agent promptly shall
transmit the notice to each other Revolving Lender and (I) in the case of any
outstanding Revolving Loans of such Revolving Lender bearing interest based upon
the LIBOR Rate, the date specified in such Revolving Lender’s notice shall be
deemed to be the last day of the Interest Period of such Revolving Loans, and
interest upon such Revolving Lender’s Revolving Loans thereafter shall accrue
interest at Base Rate plus the Applicable Margin, and (II)  such Revolving Loans
shall continue to accrue interest at Base Rate plus the Applicable Margin until
such Revolving Lender determines that it would no longer be unlawful or
impractical to maintain such Revolving Loans at the LIBOR Rate.
(D)Anything to the contrary contained herein notwithstanding, neither Agent nor
any Revolving Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.
(c)Additional Tranches. After the Closing Date, so long as no Default or Event
of Default exists and subject to the terms of this Agreement, with the prior
written consent of Agent and all Revolving Lenders in their sole discretion, the
Revolving Loan Commitment may be increased upon the written request of Borrower
Representative (which such request shall state the aggregate amount of the
Additional Tranche requested and shall be made at least forty-five (45) days
prior to the proposed effective date of such Additional Tranche) to Agent to
activate an Additional Tranche; provided, however, that Agent and Revolving
Lenders shall have no obligation to consent to any requested activation of an
Additional Tranche and the written consent of Agent and all Revolving Lenders
shall be required in order to activate an Additional Tranche. Upon activating an
Additional Tranche, each Revolving Lender’s Revolving Loan Commitment shall
increase by a proportionate amount so as to maintain the same Pro Rata Share of
the Revolving Loan Commitment and the Revolving Loans as such Revolving Lender
held immediately prior to such activation. In the event Agent and all Revolving
Lenders do not consent to the activation of a requested Additional Tranche
within forty-five (45) days after receiving a written request from Borrower
Representative, then the Revolving Loan Commitment shall not be increased and,
within the next ninety (90) days, Borrowers may terminate this Agreement upon
written notice to Agent and, if the Borrowing Base on the date of such request
would have supported such increased Revolving Loan Commitment, upon repayment in
full of all Obligations, no fee shall be due pursuant to Section 2.2(g) in
connection with such termination.


49

--------------------------------------------------------------------------------






Section 2.2Interest, Interest Calculations and Certain Fees.
(a)Interest. From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin; provided, that Loans made
under the Original Credit Agreement and deemed, pursuant to Section 2.1(b)(i),
to be Revolving Loans borrowed under this Agreement on the Closing Date shall
continue to bear interest at the sum of the LIBOR Rate plus the Applicable
Margin starting on and after the Closing Date. Interest on the Loans shall be
paid in arrears on the first (1st) day of each month and on the maturity of such
Loans, whether by acceleration or otherwise. Interest on all other Obligations
shall be payable upon demand. For purposes of calculating interest, all funds
transferred to the Payment Account for application to any Revolving Loans shall
be subject to a five (5) Business Day clearance period and all interest accruing
on such funds during such clearance period shall accrue for the benefit of
Agent, and not for the benefit of the Revolving Lenders. The Borrowers hereby
agree that all accrued and unpaid interest due and owing to the Lenders (as
defined in the Original Credit Agreement) as of the Closing Date shall be paid
in cash by the Borrowers to the Agent, for the benefit of such Lenders, on the
first (1st) day of the first calendar month following the Closing Date.
(b)Unused Line Fee. From and following the Original Closing Date, Borrowers
shall pay Agent, for the benefit of all Revolving Lenders committed to make
Revolving Loans, in accordance with their respective Pro Rata Shares, a fee in
an amount equal to (i) (A) Revolving Loan Commitment minus (B) the average daily
balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii) 0.50% per annum. The unused line fee shall be paid
monthly in arrears on the first day of each month and shall be deemed fully
earned when due and payable and, once paid, shall be non-refundable.
(c)Fee Letter. In addition to the other fees set forth herein, the Borrowers
agree to pay Agent the fees set forth in any Fee Letter.
(d)Minimum Balance Fee. On the first day of each month, commencing on January 1,
2017, the Borrowers agree to pay to Agent, for the ratable benefit of all
Revolving Lenders, the sum of the Minimum Balance Fees due for the prior month.
The Minimum Balance Fee shall be deemed fully earned when due and payable and,
once paid, shall be non-refundable.
(e)Collateral Management Fee. From and following the Original Closing Date,
Borrowers shall pay Agent, for its own account and not for the benefit of any
other Lenders, a fee in an amount equal to the product obtained by multiplying
(i) the average end-of-day principal balance of Revolving Loan Outstandings
during the immediately preceding month by (ii) one tenth of one percent (0.10%)
per month. For purposes of calculating the average end-of-day principal balance
of Revolving Loans, all funds paid into the Payment Account (or which were
required to be paid into the Payment Account hereunder) or otherwise received by
Agent for the account of Borrowers shall be subject to a five (5) Business Day
clearance period. The collateral management fee shall be payable monthly in
arrears on the first day of each calendar month and shall be deemed fully earned
when due and payable and, once paid, shall be non-refundable.
(f)Origination Fee. Contemporaneous with Borrowers’ execution of the Original
Credit Agreement, Borrowers paid to Agent, for the benefit of all Revolving
Lenders committed to make Revolving Loans on the Original Closing Date, in
accordance with their respective Pro Rata Shares, a fee in an amount equal to
(i) the Revolving Loan Commitment, multiplied by (ii) one percent (1.00%). All
fees payable pursuant to this paragraph were due and payable and non-refundable
as of the Original Closing


50

--------------------------------------------------------------------------------





Date, and Agent and such Revolving Lenders party to the Original Credit
Agreement acknowledge receipt of such fees.
(g)Deferred Revolving Loan Origination Fee. If Revolving Lenders’ funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate or are permanently reduced for any reason (whether by voluntary
termination by Borrowers, by reason of the occurrence of an Event of Default or
otherwise) prior to the Maturity Date, Borrowers shall pay to Agent on the date
of such reduction, for the benefit of all Revolving Lenders committed to make
Revolving Loans on the Original Closing Date, a fee as compensation for the
costs of such Revolving Lenders being prepared to make funds available to
Borrowers under this Agreement, equal to an amount determined by multiplying the
Revolving Loan Commitment by the following applicable percentage amount: three
percent (3%) for the first year following the Original Closing Date, two percent
(2%) for the second year following the Original Closing Date, and three quarters
of one percent (0.75%) thereafter. All fees payable pursuant to this paragraph
shall be deemed fully earned and non-refundable as of the Original Closing Date.
(h)Term Loan Origination Fee. Contemporaneous with the Borrowers’ execution of
this Agreement, Borrowers shall pay Agent, for the benefit of all Term Lenders
with Term Loan Commitments on the Closing Date, in accordance with their
respective Pro Rata Shares, a fee in an amount equal to $800,000. All fees
payable pursuant to this paragraph shall be due and payable and non-refundable
as of the Closing Date.
(i)Prepayment Fee. If any Term Loan is prepaid at any time, in whole or in part,
for any reason (whether by voluntary prepayment by Borrowers or by reason of the
acceleration of the Term Loan, or otherwise), or if the Term Loan shall become
accelerated and due and payable in full prior to the scheduled maturity date
thereof, Borrowers shall pay to Agent, for the benefit of all Term Lenders, as
compensation for the costs of such Term Lenders making funds available to
Borrowers under this Agreement, a prepayment fee (the “Prepayment Fee”)
calculated in accordance with this subsection. The Prepayment Fee shall be equal
to an amount determined by multiplying the amount of the Term Loan being prepaid
(or required to be prepaid, if such amount is greater) by one percent (1.00%).
The Prepayment Fee shall not apply to or be assessed upon any prepayment made by
Borrowers if such payments were required by Agent to be made pursuant to
Section 2.1(a)(iii)(B) subpart (i) (relating to casualty proceeds), or subpart
(ii) (relating to payments exceeding the Maximum Lawful Rate). All fees payable
pursuant to this paragraph shall be non-refundable once paid.
(j)[Reserved].
(k)Audit Fees. Subject to Section 4.6, Borrowers shall pay to Agent, for its own
account and not for the benefit of any other Lenders, all reasonable fees and
expenses in connection with audits and inspections of Borrowers’ books and
records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as Agent shall
deem appropriate, which shall be due and payable on the first Business Day of
the month following the date of issuance by Agent of a written request for
payment thereof to Borrowers.
(l)Wire Fees. Borrowers shall pay to Agent, for its own account and not for the
account of any other Lenders, on written demand, fees for incoming and outgoing
wires made for the account of Borrowers, such fees to be based on Agent’s then
current wire fee schedule (available upon written request of the Borrowers).
(m)[Reserved].


51

--------------------------------------------------------------------------------





(n)Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Loan shall be included
in the calculation of interest. The date of payment of a Loan shall be excluded
from the calculation of interest. If a Loan is repaid on the same day that it is
made, one (1) day’s interest shall be charged.
(o)Automated Clearing House Payments. If Agent (or its designated servicer) so
elects, monthly payments of principal, interest, fees, expenses or any other
amounts due and owing from Borrower to Agent hereunder shall be paid to Agent by
Automated Clearing House debit of immediately available funds from the financial
institution account designated by Borrower Representative in the Automated
Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt. Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting. In no event shall any
such payments be refunded to Borrowers.

Section 2.3Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment
Amount or Term Loan Commitment Amount, as applicable.

Section 2.4[Reserved].

Section 2.5[Reserved].

Section 2.6General Provisions Regarding Payment; Loan Account.
(a)All payments to be made by each Credit Party under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day.
(b)Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower. All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies


52

--------------------------------------------------------------------------------





Agent of any objection to any such statement (specifically describing the basis
for such objection) within ninety (90) days after the date of receipt thereof,
it shall be deemed final, binding and conclusive upon Borrowers in all respects
as to all matters reflected therein.

Section 2.7Maximum Interest. In no event shall the interest charged with respect
to the Loans or any other Obligations of any Borrower under any Financing
Document exceed the maximum amount permitted under the laws of the State of New
York or of any other applicable jurisdiction. Notwithstanding anything to the
contrary herein or elsewhere, if at any time the rate of interest payable
hereunder or under any Note or other Financing Document (the “Stated Rate”)
would exceed the highest rate of interest permitted under any applicable law to
be charged (the “Maximum Lawful Rate”), then for so long as the Maximum Lawful
Rate would be so exceeded, the rate of interest payable shall be equal to the
Maximum Lawful Rate; provided, however, that if at any time thereafter the
Stated Rate is less than the Maximum Lawful Rate, each Borrower shall, to the
extent permitted by law, continue to pay interest at the Maximum Lawful Rate
until such time as the total interest received is equal to the total interest
which would have been received had the Stated Rate been (but for the operation
of this provision) the interest rate payable. Thereafter, the interest rate
payable shall be the Stated Rate unless and until the Stated Rate again would
exceed the Maximum Lawful Rate, in which event this provision shall again apply.
In no event shall the total interest received by any Lender exceed the amount
which it could lawfully have received had the interest been calculated for the
full term hereof at the Maximum Lawful Rate. If, notwithstanding the prior
sentence, any Lender has received interest hereunder in excess of the Maximum
Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.

Section 2.8Taxes; Capital Adequacy.
(a)All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp, documentary, payroll, employment,
property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding (1) taxes imposed
on or measured by Agent’s or any Lender’s net income (however denominated),
branch profits taxes, and franchise taxes, in each case (i) imposed as a result
of such Agent or Lender being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such tax (or any political subdivision
thereof) or (ii) imposed as a result of a present or former connection between
such Agent or Lender and the jurisdiction imposing such tax (other than
connections arising from such Agent or Lender having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any of the Financing Documents), (2)  in the case of any
Lender, any U.S. federal withholding tax that is (or would be) required to be
withheld from amounts payable to or for the account of such Lender with respect
to any Financing Documents pursuant to the law in effect on the date that such
Lender becomes a party to this Agreement or designates a new lending office
(except to the extent that, pursuant to this Section 2.8, amounts with respect
to such taxes were payable to such Lender immediately before it changed its
lending office), (3) any taxes attributable to a Lender’s failure to comply with
Section 2.8(c), (4) in the case of any Lender that is not a Foreign Lender, any
United States federal backup withholding tax, (5) taxes imposed under FATCA, (6)
taxes resulting from the gross negligence, bad faith or willful misconduct of
Agent or any such Lender, and (7) any penalties, interest and additions to tax
relating to any of the foregoing


53

--------------------------------------------------------------------------------





(all such excluded items, “Excluded Taxes”; all non-excluded items being called
“Taxes”). If any withholding or deduction from any payment to be made by any
Credit Party hereunder is required in respect of any Taxes pursuant to any
applicable Law (as determined in the good faith discretion of an applicable
withholding agent), then Credit Parties will: (i) pay directly to the relevant
authority the full amount required to be so withheld or deducted; (ii) promptly
forward to Agent an official receipt or other documentation satisfactory to
Agent evidencing such payment to such authority; and (iii) pay to Agent for the
account of Agent and Lenders such additional amount or amounts as is necessary
to ensure that the net amount actually received by Agent and each Lender will
equal the full amount Agent and such Lender would have received had no such
withholding or deduction been required. If any Taxes are directly asserted
against Agent or any Lender with respect to any payment received by Agent or
such Lender hereunder, Agent or such Lender may pay such Taxes and Credit
Parties will promptly pay such additional amounts (including any penalty,
interest or expense) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
such Taxes not been asserted so long as such amounts have accrued on or after
the day which is two hundred seventy (270) days prior to the date on which Agent
or such Lender first made written demand therefor.
(b)If any Credit Party fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Credit Parties shall indemnify Agent and Lenders for any incremental
Taxes, interest or penalties that may become payable by Agent or any Lender as a
result of any such failure.
(c)Each Lender that is not a U.S. person as defined in Section 7701(a)(30) of
the Code and (A) is a party hereto on the Closing Date or (B) purports to become
an assignee of an interest as a Lender under this Agreement after the Closing
Date (unless such Lender was already a Lender hereunder immediately prior to
such assignment) (each such Lender a “Foreign Lender”) shall execute and deliver
to each of Borrowers and Agent one or more (as Borrowers or Agent may reasonably
request) United States Internal Revenue Service Forms W-8ECI, W-8BEN, W-8BEN-E,
W-8IMY (as applicable) and other applicable forms, certificates or documents
prescribed by the United States Internal Revenue Service or reasonably requested
by Agent certifying as to such Lender’s entitlement to a complete exemption from
withholding or deduction of Taxes. Each Lender that is not a Foreign Lender
shall deliver to Agent and Borrower on or prior to the date on which such Lender
becomes a party to this Agreement (and from time to time thereafter upon the
request of Borrower or Agent) properly completed and executed originals of
United States Internal Revenue Service Form W-9 certifying that such Lender is
exempt from backup withholding. Each Lender shall (to the extent legally
entitled to do so) provide updated forms to Borrower and Agent on or prior to
the date any prior form previously provided under this Section 2.8(c) becomes
obsolete or expires, after the occurrence of an event requiring a change in the
most recent form or certification previously delivered by it pursuant to this
Section 2.8(c) or from time to time if requested by Borrower or Agent. Borrowers
shall not be required to pay additional amounts to any Lender pursuant to this
Section 2.8 with respect to United States deductions or withholding (or any
additions to Tax, penalties or interest with respect thereto) and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph. Without
limiting the foregoing, each Lender shall timely provide any documentation
reasonably requested by Borrower or Agent sufficient for Borrower and Agent to
comply with their obligations under FATCA and to determine whether such Lender
has complied with applicable reporting requirements under FATCA.
(d)If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration


54

--------------------------------------------------------------------------------





or application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Credit Parties shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction, so long as such amounts have accrued on or after the
day which is two hundred seventy (270) days prior to the date on which such
Lender first made demand therefor; provided, however, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.
(e)If any Lender requires compensation under Section 2.8(d), or requires any
Credit Party to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion). Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(f)If Agent or a Lender determines in its sole discretion exercised in good
faith that it has received a refund of any Taxes for which it has been
indemnified or with respect to which any Borrower has paid additional amounts
pursuant to Section 2.8(a), it shall pay over such refund to such Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, under
Section 2.8(a) with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that such Borrower, upon the request of Agent or such
Lender, agrees to repay to Agent or such Lender the amount paid over to such
Borrower in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Agent or Lender be required to pay any
amount to the Borrowers pursuant to this paragraph (f) the payment of which
would place the Agent or Lender in a less favorable net after-tax position than
the Agent or Lender would have been in if the tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such tax
had never been paid. This paragraph shall not be construed


55

--------------------------------------------------------------------------------





to require the Agent or Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers
or any other Person.
(g)VAT.
(i)All amounts expressed to be payable under any Financing Document by any party
to Agent or any Lender which (in whole or in part) constitute the consideration
for any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and, accordingly, subject to clause (ii) below, if VAT
is or becomes chargeable on any supply made by any Lender to any party under any
Financing Document and Agent or any Lender is required to account to the
relevant tax authority for the VAT, that party must pay to Agent or such Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Lender must promptly
provide an appropriate VAT invoice to that party).
(ii)If VAT is or becomes chargeable on any supply made by Agent or any Lender
(the “Supplier”) to any other Lender or Agent (as applicable) (the “Recipient”)
under any Financing Document, and any party other than the Recipient (the
“Relevant Party”) is required by the terms of any Financing Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the Recipient in respect of that
consideration):
(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this clause (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and
(B)(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.
(iii)Where any Financing Document requires any party to reimburse or indemnify
Agent, any Lender or any Indemnitee for any cost or expense, that party shall
reimburse or indemnify (as the case may be) such Lender for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that Agent, such Lender or such Indemnitee reasonably determines that it
is entitled to credit or repayment in respect of such VAT from the relevant tax
authority.
(iv)Any reference in this Section 2.8(g) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time or a reference to a comparable
concept in the relevant legislation of any other jurisdiction having implemented
Council Directive 2006/112/EC on the common system of value added tax.
(v)In relation to any supply made by Agent or any Lender to any party under any
Financing Document, if reasonably requested by Agent or such Lender, that party
must promptly provide Agent or such Lender (as applicable) with details of that
party’s VAT registration and such


56

--------------------------------------------------------------------------------





other information as is reasonably requested in connection with Agent’s or such
Lender’s VAT reporting requirements in relation to such supply.

Section 2.9Appointment of Borrower Representative.
(a)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, Payment Notifications and Borrowing Base Certificates, give
instructions with respect to the disbursement of the proceeds of the Loans,
giving and receiving all other notices and consents hereunder or under any of
the other Financing Documents and taking all other actions (including in respect
of compliance with covenants) in the name or on behalf of any Borrower or
Borrowers pursuant to this Agreement and the other Financing Documents. Agent
and Lenders may disburse the Loans to such bank account of Borrower
Representative or a Borrower or otherwise make such Loans to a Borrower, in each
case as Borrower Representative may designate or direct, without notice to any
other Borrower. Notwithstanding anything to the contrary contained herein, Agent
may at any time and from time to time require that Loans to or for the account
of any Borrower be disbursed directly to an operating account of such Borrower.
(b)Borrower Representative hereby accepts the appointment by Borrowers to act as
the agent and attorney-in-fact of Borrowers pursuant to this Section 2.9.
Borrower Representative shall ensure that the disbursement of any Loans that are
at any time requested by or to be remitted to or for the account of a Borrower,
shall be remitted or issued to or for the account of such Borrower.
(c)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent, Lenders with respect to the Obligations or otherwise under
or in connection with this Agreement and the other Financing Documents.
(d)Any notice, election, representation, warranty, agreement or undertaking made
or delivered by or on behalf of any Borrower by Borrower Representative shall be
deemed for all purposes to have been made or delivered by such Borrower, as the
case may be, and shall be binding upon and enforceable against such Borrower to
the same extent as if made or delivered directly by such Borrower.
(e)No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent. If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the retiring Borrower Representative and the term
“Borrower Representative” shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Financing Documents, and the
retiring or terminated Borrower Representative’s appointment, powers and duties
as Borrower Representative shall be thereupon terminated.

Section 2.10Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.
(a)Borrowers are defined collectively to include all Persons named as one of the
Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers


57

--------------------------------------------------------------------------------





under this Agreement. Each Borrower, individually, expressly understands, agrees
and acknowledges, that the credit facilities would not be made available on the
terms herein in the absence of the collective credit of all of the Persons named
as the Borrowers herein, the joint and several liability of all such Persons,
and the cross-collateralization of the collateral of all such Persons.
Accordingly, each Borrower individually acknowledges that the benefit to each of
the Persons named as one of the Borrowers as a whole constitutes reasonably
equivalent value, regardless of the amount of the credit facilities actually
borrowed by, advanced to, or the amount of collateral provided by, any
individual Borrower. In addition, each entity named as one of the Borrowers
herein hereby acknowledges and agrees that all of the representations,
warranties, covenants, obligations, conditions, agreements and other terms
contained in this Agreement shall be applicable to and shall be binding upon and
measured and enforceable individually against each Person named as one of the
Borrowers herein as well as all such Persons when taken together. By way of
illustration, but without limiting the generality of the foregoing, the terms of
Section 10.1 of this Agreement are to be applied to each individual Person named
as one of the Borrowers herein (as well as to all such Persons taken as a
whole), such that the occurrence of any of the events described in Section 10.1
of this Agreement as to any Person named as one of the Borrowers herein shall
constitute an Event of Default even if such event has not occurred as to any
other Persons named as the Borrowers or as to all such Persons taken as a whole.
(b)Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below). Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly. For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.
(c)Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower hereunder, at any time and from time to time, to (i) renew,
extend or otherwise increase the time for payment of the Obligations; (ii) with
the written agreement of any Borrower, change the terms relating to the
Obligations or otherwise modify, amend or change the terms of any Note or other
agreement, document or instrument now or hereafter executed by any Borrower and
delivered to Agent for any Lender; (iii) accept partial payments of the
Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower. Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference. Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers. All
such payments and credits may be applied, reversed and reapplied, in whole or in


58

--------------------------------------------------------------------------------





part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.
(d)Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
(e)Borrowers hereby agree, as between themselves, that to the extent that Agent,
on behalf of Lenders, shall have received from any Borrower any Recovery Amount
(as defined below), then the paying Borrower shall have a right of contribution
against each other Borrower in an amount equal to such other Borrower’s
contributive share of such Recovery Amount; provided, however, that in the event
any Borrower suffers a Deficiency Amount (as defined below), then the Borrower
suffering the Deficiency Amount shall be entitled to seek and receive
contribution from and against the other Borrowers in an amount equal to the
Deficiency Amount; and provided, further, that in no event shall the aggregate
amounts so reimbursed by reason of the contribution of any Borrower equal or
exceed an amount that would, if paid, constitute or result in Fraudulent
Conveyance. Until all Obligations have been paid and satisfied in full, no
payment made by or for the account of a Borrower including, without limitation,
(i) a payment made by such Borrower on behalf of the liabilities of any other
Borrower, or (ii) a payment made by any other Guarantor under any Guarantee,
shall entitle such Borrower, by subrogation or otherwise, to any payment from
such other Borrower or from or out of such other Borrower’s property. The right
of each Borrower to receive any contribution under this Section 2.10(e) or by
subrogation or otherwise from any other Borrower shall be subordinate in right
of payment to the Obligations and such Borrower shall not exercise any right or
remedy against such other Borrower or any property of such other Borrower by
reason of any performance of such Borrower of its joint and several obligations
hereunder, until the Obligations have been indefeasibly paid and satisfied in
full, and no Borrower shall exercise any right or remedy with respect to this
Section 2.10(e) until the Obligations have been indefeasibly paid and satisfied
in full. As used in this Section 2.10(e), the term “Recovery Amount” means the
amount of proceeds received by or credited to Agent from the exercise of any
remedy of the Lenders under this Agreement or the other Financing Documents,
including, without limitation, the sale of any Collateral. As used in this
Section 2.10(e), the term “Deficiency Amount” means any amount that is less than
the entire amount a Borrower is entitled to receive by way of contribution or
subrogation from, but that has not been paid by, the other Borrowers in respect
of any Recovery Amount attributable to the Borrower entitled to contribution,
until the Deficiency Amount has been reduced to Zero Dollars ($0) through
contributions and reimbursements made under the terms of this Section 2.10(e) or
otherwise.

Section 2.11Collections and Lockbox Account.
(a)Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Agent (the “Lockbox
Bank”), and, subject to the provisions of


59

--------------------------------------------------------------------------------





this Agreement, shall execute with the Lockbox Bank a Deposit Account Control
Agreement and such other agreements related to such Lockbox as Agent may
reasonably require. Borrowers shall ensure that all collections of Third Party
Accounts are paid directly by the applicable Third Party Account Debtor (i) into
the Lockbox for deposit into the Lockbox Account and/or (ii) directly into the
Lockbox Account. All funds deposited into a Lockbox Account shall be transferred
into the Payment Account (or, prior to the time of the initial borrowing of the
Revolving Loans, such Deposit Account of Borrower, as Agent may direct in its
sole discretion) by the close of each Business Day.
(b)[Reserved].
(c)Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox, the Lockbox Account, and that Agent shall have no
liability therefor. Borrowers hereby indemnify and agree to hold Agent harmless
from any and all liabilities, claims, losses and demands whatsoever, including
reasonable and documented attorneys’ fees and expenses, arising from or relating
to actions of Agent or the Lockbox Bank pursuant to this Section or any lockbox
agreement or Deposit Account Control Agreement or similar agreement, except to
the extent of such losses arising solely from Agent’s gross negligence, bad
faith or willful misconduct.
(d)Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section 2.11 to reduce the outstanding Revolving Loans
in such order of application as Agent shall elect. If as the result of
collections of Third Party Accounts pursuant to the terms and conditions of this
Section, a credit balance exists with respect to the Loan Account, such credit
balance shall not accrue interest in favor of Borrowers, but Agent shall
transfer such funds into an account designated by Borrower Representative for so
long as no Event of Default exists.
(e)To the extent that any collections of Third Party Accounts or proceeds of
other Collateral included in the Borrowing Base are not sent directly to the
Lockbox or Lockbox Account but are received by any Borrower, such collections
shall be held in trust for the benefit of Agent pursuant to an express trust
created hereby and immediately remitted, in the form received, to applicable
Lockbox or Lockbox Account. No such funds received by any Borrower shall be
commingled with other funds of the Borrowers. If any funds received by any
Borrower are commingled with other funds of the Borrowers, or are required to be
deposited to a Lockbox or Lockbox Account and are not so deposited within five
(5) Business Days, then Borrowers shall pay to Agent, for its own account and
not for the account of any other Lenders, a compliance fee equal to $500 for
each day that any such conditions exist.
(f)Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Third Party Account Debtors to send
payments other than to the Lockbox or Lockbox Accounts or if any Borrower fails
to promptly deposit collections of Third Party Accounts or proceeds of other
Collateral included in the Borrowing Base in the Lockbox Account as herein
required. Accordingly, in addition to all other rights and remedies of Agent and
Lenders hereunder, Agent shall have the right to seek specific performance of
the Borrowers’ obligations under this Section, and any other equitable relief as
Agent may deem necessary or appropriate, and Borrowers waive any requirement for
the posting of a bond in connection with such equitable relief.
(g)Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account


60

--------------------------------------------------------------------------------





any funds other than payments made with respect to and proceeds of Third Party
Accounts or other Collateral included in the Borrowing Base. Borrowers shall,
and shall cause each Credit Party to, cooperate with Agent in the identification
and reconciliation on a daily basis of all amounts received in or required to be
deposited into the Lockbox Accounts. If more than fifteen percent (15%) of the
collections of Third Party Accounts received by Borrowers during any given
fifteen (15) day period is not applied in conformance with the requirements of
this Section 2.11 within ten (10) Business Days of receipt, Agent shall not be
obligated to make further advances under this Agreement until such amounts are
so applied, as the case may be. In addition, if any such amount cannot be
applied in conformance with the requirements of this Section 2.11, Agent may
utilize its own staff or, if it deems necessary, engage an outside auditor, in
either case at Borrowers’ expense (which in the case of Agent’s own staff shall
be in accordance with Agent’s then prevailing customary charges (plus
expenses)), to effect such requirements.
(h)If any Borrower breaches its obligation to direct payments of the proceeds of
the Collateral included in the Borrowing Base to the Lockbox Account, Agent, as
the irrevocably made, constituted and appointed true and lawful attorney for
Borrowers, may, by the signature or other act of any of Agent’s authorized
representatives (without requiring any of them to do so), direct any Third Party
Account Debtor to pay proceeds of the Collateral that is included in the
Borrowing Base to Borrowers by directing payment to the Lockbox Account.

Section 2.12Termination; Restriction on Termination.
(a)Termination by Lenders. In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.
(b)Termination by Borrowers. Upon at least thirty (30) days’ (or such shorter
period as the Agent, in its reasonable discretion, shall agree) prior written
notice and pursuant to payoff documentation in form and substance reasonably
satisfactory to Agent and Lenders, Borrowers may, at their option, terminate
this Agreement; provided, however, that no such termination shall be effective
until Borrowers have complied with Section 2.2 and the terms of the Fee Letter.
Any notice of termination given by Borrowers shall be irrevocable unless all
Lenders otherwise agree in writing and no Lender shall have any obligation to
make any Loans on or after the termination date stated in such notice. Borrowers
may elect to terminate this Agreement in its entirety only. No section of this
Agreement may be terminated singly. The Revolving Loan may not be terminated
without also terminating the Term Loan.
(c)Effectiveness of Termination. All of the Obligations shall be immediately due
and payable upon the Termination Date. All undertakings, agreements, covenants,
warranties and representations of the Credit Parties contained in the Financing
Documents shall survive any such termination and Agent shall retain its Liens in
the Collateral and Agent and each Lender shall retain all of its rights and
remedies under the Financing Documents notwithstanding such termination until
all Obligations (other than with respect to contingent indemnification
obligations for which no claim has been made) have been discharged or paid, in
full, in immediately available funds, including, without limitation, all
Obligations under Section 2.2(g) and the terms of the Fee Letter resulting from
such termination. Notwithstanding the foregoing or the payment in full of the
Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from the
Credit Parties or any Account Debtor and applied to the Obligations, Agent
shall, at its option, (i) have received a written agreement reasonably
satisfactory to Agent, executed by the Credit Parties and by any Person whose
loans or other advances to the Credit Parties are used in whole or in part to
satisfy the Obligations, indemnifying Agent


61

--------------------------------------------------------------------------------





and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.
(d)Partial Collateral Release. In respect of Collateral that is disposed of in a
manner permitted hereunder, the security interest in such Collateral (but not in
respect of Collateral not so disposed of) shall be automatically terminated upon
such disposition without any further action by any party.
(e)Actions by Agent. Without limiting the foregoing clauses (a)-(d), Agent will,
at the sole expense of Borrowers, take such actions as may be reasonably
requested by Borrower Representative to evidence any of the foregoing releases
set forth in clauses (c) and (d) above (including duly assigning, transferring
and delivering to or at the direction of Borrower Representative (without
recourse and without any representation or warranty) such of the Collateral as
may then be in the possession of Agent, together with any monies at the time
held by Agent hereunder, and executing and delivering to Borrower Representative
a proper instrument or instruments, as reasonably requested, acknowledging the
satisfaction and termination of this Agreement (in the case of clause (c) above)
and the release of Liens hereunder and under the other Financing Documents).

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Credit Party hereby
represents and warrants to Agent and each Lender that:
Section 3.1Existence and Power. Each Credit Party (a) is an entity as specified
on Schedule 3.1, (b) is duly organized, validly existing and in good standing
under the laws of the jurisdiction specified on Schedule 3.1 and no other
jurisdiction, (c) has the same legal name as it appears in such Credit Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, (d) has all powers and all Permits
necessary or desirable in the operation of its business as presently conducted
or as proposed to be conducted, except where the failure to have such Permits
could not reasonably be expected to have a Material Adverse Effect, and (e) is
qualified to do business as a foreign entity in each jurisdiction in which it is
required to be so qualified, which jurisdictions as of the Closing Date are
specified on Schedule 3.1, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, except as set forth on Schedule 3.1, no Credit Party (x) has had, over the
five (5) year period preceding the Closing Date, any name other than its current
name, or (y) was incorporated or organized under the laws of any jurisdiction
other than its current jurisdiction of incorporation or organization.

Section 3.2Organization and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents, (c)
require no further action by or in respect of, or filing with, any Governmental
Authority, except for the filings necessary to perfect the Liens created by the
Financing Documents and any necessary filings with the SEC, and (d) do not
violate, conflict with or cause a breach or a default under (i)  any of the
Organizational Documents of any Credit Party, or (ii) any Law applicable to any
Credit Party or any agreement or instrument binding upon it, except for such
violations, conflicts, breaches or defaults as could not, with respect to this
clause (ii), reasonably be expected to have a Material Adverse Effect.

Section 3.3Binding Effect. Each of the Operative Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such


62

--------------------------------------------------------------------------------





Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

Section 3.4Capitalization. The authorized equity securities of each of the
Credit Parties (other than Parent) as of the Closing Date are as set forth on
Schedule 3.4. All issued and outstanding equity securities of each of the Credit
Parties (other than Parent) are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens other than those in favor of Agent
for the benefit of Agent and Lenders, and such equity securities were issued in
compliance with all applicable Laws. The identity of the holders of the equity
securities of each of the Credit Parties (other than Parent) and the percentage
of their fully-diluted ownership of the equity securities of each of the Credit
Parties (other than Parent) as of the Closing Date is set forth on Schedule 3.4.
No shares of the capital stock or other equity securities of any Credit Party
(other than Parent), other than those described above, are issued and
outstanding as of the Closing Date. Except as set forth on Schedule 3.4, as of
the Closing Date there are no preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from any Credit Party (other than Parent) of any equity
securities of any such entity.

Section 3.5Financial Information.
(a)Parent has heretofore furnished to the Agent the consolidated balance sheet
and statements of income and cash flows of Parent as of and for the Fiscal Year
ended December 31, 2017, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of Parent and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.
(b)Since December 29, 2015, a Material Adverse Effect has not occurred.

Section 3.6Litigation. Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation, material actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Credit
Party, threatened in writing against or affecting any Credit Party, except with
respect to any matters that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 3.7Ownership of Property. Each Credit Party and each of its Subsidiaries
is the lawful owner of, has good and marketable title to, subject to Permitted
Liens, and is in lawful possession of, or has valid leasehold interests in, all
properties, accounts and other assets (real or personal, tangible, intangible or
mixed) purported or reported to be owned or leased (as the case may be) by such
Person, except for minor defects in title that do not materially interfere with
its ability to conduct its business or to utilize such assets for their intended
purposes.

Section 3.8No Default. No Event of Default, or to such Credit Party’s knowledge,
Default, has occurred and is continuing. No Credit Party is in breach or default
under or with respect to any contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default could reasonably be expected to have a Material Adverse Effect.

Section 3.9Labor Matters. As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Credit Party’s knowledge, threatened in
writing against any Credit Party. Hours worked and payments made to the
employees of the Credit Parties have not been in material violation of the Fair
Labor Standards Act or any other applicable Law dealing with such matters. All
payments due from the Credit Parties, or for which any claim may be made against
any of them, on account of wages and employee


63

--------------------------------------------------------------------------------





and retiree health and welfare insurance and other benefits have been paid or
accrued as a liability on their books, as the case may be. The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which it is a party or by which it is
bound.

Section 3.10Regulated Entities. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.

Section 3.11Margin Regulations. None of the proceeds from the Loans have been or
will be used, directly or indirectly, for the purpose of purchasing or carrying
any “margin stock” (as defined in Regulation U of the Federal Reserve Board),
for the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any “margin stock” or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12Compliance With Laws; Anti-Terrorism Laws.
(a)Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.
(b)None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates nor any direct or indirect parent of a joint venture (i) is
in violation of any Anti-Terrorism Law applicable to such Credit Party,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law applicable to such Credit
Party, (iii) is a Blocked Person, (iv) is acting or will act for or on behalf of
a Blocked Person, (v) is associated with, or will become associated with, a
Blocked Person or (vi) is providing, or will provide, material, financial or
technical support or other services to or in support of acts of terrorism of a
Blocked Person. No Credit Party nor, to the knowledge of any Credit Party, any
of its Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement or any direct or indirect
parent of a joint venture, (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar applicable executive order or other applicable
Anti-Terrorism Law.

Section 3.13Taxes. All material federal, state, foreign and local tax returns,
reports and statements required to be filed by or on behalf of each Credit Party
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all material
Taxes (including real property Taxes) and other charges shown to be due and
payable in respect thereof have been timely paid. Except to the extent subject
to a Permitted Contest, all material state and local sales and use Taxes
required to be paid by each Credit Party have been paid. All material federal
and state Tax returns have been filed by each Credit Party for all periods for
which returns were due with respect to employee income tax withholding, social
security and unemployment taxes, and, except to the extent subject to a
Permitted Contest, the material amounts shown thereon to be due and payable have
been paid in full or adequate provisions therefor have been made. For purposes
of this Section 3.13, any federal, state, local or foreign tax, assessment,
deposit


64

--------------------------------------------------------------------------------





or contribution, and any return with respect thereto, shall not be considered
“material” if it is equal to or less than $2,000,000 in the aggregate for all
taxes.

Section 3.14Compliance with ERISA.
(a)Each ERISA Plan which is intended to be qualified under Section 401(a) of the
Code is so qualified, and the United States Internal Revenue Service has issued
a favorable determination letter with respect to each such ERISA Plan which may
be relied on currently. Except as could not reasonably be expected to have a
Material Adverse Effect, no Credit Party has incurred liability for any material
excise tax under any of Sections 4971 through 5000 of the Code.
(b)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Credit Party and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provision of the Code
relating to ERISA Plans and the regulations and published interpretations
therein. During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan (i) no steps have been taken to terminate any ERISA Plan,
and (ii) no contribution failure has occurred with respect to any ERISA Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code and no event has occurred that would give rise to a Lien
under Section 4068 of ERISA. No condition exists or event or transaction has
occurred with respect to any ERISA Plan which could reasonably be expected to
result in the incurrence by any Credit Party of any material liability, fine or
penalty. No Credit Party has incurred liability to the PBGC (other than for
current premiums) with respect to any ERISA Plan. All contributions (if any)
have been made on a timely basis to any Multiemployer Plan that are required to
be made by any Credit Party or any other member of the Controlled Group under
the terms of the Multiemployer Plan or of any collective bargaining agreement or
by applicable Law; no Credit Party nor any member of the Controlled Group has
withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such Multiemployer Plan or received
notice of any claim or demand for withdrawal liability or partial withdrawal
liability from any such Multiemployer Plan, and to any Credit Party’s knowledge
no condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such Multiemployer Plan, and no Credit Party nor any
member of the Controlled Group has received any notice that any Multiemployer
Plan is in reorganization, that increased contributions may be required to avoid
a reduction in plan benefits or the imposition of any excise tax, that any such
Multiemployer Plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such Multiemployer Plan is or may be
terminated, or that any such Multiemployer Plan is or may become insolvent.

Section 3.15Consummation of Operative Documents; Brokers. Except for fees
payable to Agent and/or Lenders or as set forth on Schedule 3.15, as of the
Closing Date, no broker, finder or other intermediary has brought about the
obtaining, making or closing of the transactions contemplated by the Financing
Documents, and no Credit Party has or will have any obligation to any Person in
respect of any finder’s or brokerage fees, commissions or other expenses in
connection herewith or therewith.


65

--------------------------------------------------------------------------------






Section 3.16[Reserved].

Section 3.17Material Contracts. Except for the Operative Documents, the Cash
Convertible Note Documents, and the agreements set forth on Schedule 3.17, as of
the Closing Date there are no Material Contracts. The consummation of the
transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
any Credit Party), except for such Material Contracts the noncompliance with
which would not reasonably be expected to have a Material Adverse Effect.

Section 3.18Compliance with Environmental Requirements; No Hazardous Materials.
(a)Except in each case as set forth on Schedule 3.18(a), no Credit Party has
received any notice, notification, demand, request for information, citation,
summons, complaint or order, no complaint has been filed and served on any
Credit Party, no penalty has been assessed and no investigation or review is
pending, or to such Credit Party’s knowledge, threatened by any Governmental
Authority or other Person with respect to any (i) alleged violation by any
Credit Party of any Environmental Law, (ii) alleged failure by any Credit Party
to have any Permits required under Environmental Law in connection with the
conduct of its business or to comply with the terms and conditions thereof,
(iii) any generation, treatment, storage, recycling, transportation or disposal
of any Hazardous Materials, or (iv) release of Hazardous Materials, in any case
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(b)Except in each case as set forth on Schedule 3.18(b), (i) no property now
owned or leased by any Credit Party is listed or, to such Credit Party’s
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list
and (ii) except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (A) no property currently or
previously owned or leased by any Credit Party or any predecessor to any Credit
Party and (B) no property to which any Credit Party has, directly or indirectly,
transported or arranged for the transportation of any Hazardous Materials, is
listed or, to such Credit Party’s knowledge, proposed for listing, on the
National Priorities List promulgated pursuant to CERCLA, or CERCLIS (as defined
in CERCLA) or any similar state list or is the subject of federal, state or
local enforcement actions or, to the knowledge of such Credit Party, other
investigations which may lead to claims against any Credit Party for clean-up
costs, remedial work, damage to natural resources or personal injury claims,
including, without limitation, claims under CERCLA.
(c)For purposes of this Section 3.18, each Credit Party shall be deemed to
include any business or business entity (including a corporation) that is, in
whole or in part, a predecessor of such Credit Party.

Section 3.19Intellectual Property and License Agreements. A list of all
Registered Intellectual Property of each Credit Party and all material in-bound
license or sublicense agreements, exclusive out-bound license or sublicense
agreements, or other rights of any Credit Party to use any Material Intangible
Asset (but excluding in-bound licenses of over-the-counter software that is
commercially available to the public), as of April 1, 2018 and, as updated
pursuant to Section 4.15, is set forth on Schedule 3.19. Schedule 3.19 shall be
prepared by Credit Parties in the form provided by Agent and contain all
information required in such form. Except for Permitted Licenses, each Credit
Party owns, is licensed to use or otherwise has the right to use, all
Intellectual Property that is material to the condition (financial or other),
business or operations of such Credit Party. Except as indicated on Schedule
3.19, the applicable Credit Party is the sole and exclusive owner of the entire
and unencumbered right, title and interest in and to each such Registered


66

--------------------------------------------------------------------------------





Intellectual Property (or application therefor) purported to be owned by such
Credit Party, free and clear of any Liens other than Permitted Liens and
Permitted Licenses.

Section 3.20Solvency. After giving effect to the Loan advances and the
liabilities and obligations of each Borrower under the Operative Documents, each
Borrower (after giving effect to all rights of such Borrower arising by virtue
of Section 2.10(b) and any other rights of contribution or similar rights of
such Borrower) is Solvent and the Credit Parties (taken as a whole) are Solvent.

Section 3.21Full Disclosure. None of the written information (financial or
otherwise) (other than projections, other forward-looking information and
industry information) furnished by or on behalf of any Credit Party to Agent or
any Lender in connection with the consummation of the transactions contemplated
by the Financing Documents, taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not materially misleading in light of the
circumstances under which such statements were made. All financial projections
delivered to Agent and the Lenders by Credit Parties (or their agents) have been
prepared on the basis of the assumptions stated therein. Such projections
represent each Credit Party’s reasonable best estimate of such Credit Party’s
future financial performance and such assumptions are believed by such Credit
Party to be fair and reasonable in light of the business conditions at the time
such projections were made; provided, however, that (i) projections as to future
events are not to be viewed as facts, (ii) Credit Parties can give no assurance
that such projections will be attained and (iii) the Agent and Lenders are
hereby notified that the differences between projected results and actual
results may be material.

Section 3.22[Reserved].

Section 3.23Subsidiaries. Credit Parties do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments. All Subsidiaries constituting
“Excluded Subsidiaries” on the Closing Date are set forth on Schedule 1.1.

Section 3.24[Reserved].

Section 3.25Accuracy of Schedules. All information set forth in the Schedules to
this Agreement is true, accurate and complete in all material respects as of the
Closing Date (except for Schedule 3.19, which is true, accurate and complete in
all material respects as of April 1, 2018), the date of delivery of the last
Compliance Certificate delivered following the end of a Fiscal Quarter and any
other subsequent date in which any Credit Party is required to update such
Schedules in accordance with the terms of the Financing Documents. All
information set forth in the Perfection Certificate is true, accurate and
complete in all material respects as of the Closing Date and any other
subsequent date in which any Credit Party is requested to update such
certificate.

Section 3.26FCPA and Anti-Corruption Law. For the immediately preceding three
(3) year period, neither the Credit Parties nor any of their respective
Subsidiaries nor, to the knowledge of any Responsible Officer of any Credit
Party, any director, officer, agent, employee or other Person acting in such
capacity on behalf of any Credit Party or any of their respective Subsidiaries,
has taken any action, directly or knowingly indirectly, that would result in a
violation by such Persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) or the Bribery
Act 2010 (together with the FCPA, the “Anti-Corruption Laws”), in each case, in
any material respect.  No part of the proceeds of the Loans shall be used,
directly or knowingly indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the Anti-Corruption Laws. Each Credit Party has otherwise conducted its
businesses


67

--------------------------------------------------------------------------------





in compliance with applicable anti-corruption laws, in all material respects,
and has instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

ARTICLE 4 - AFFIRMATIVE COVENANTS
Each Credit Party agrees that, so long as any Credit Exposure exists:
Section 4.1Financial Statements and Other Reports. Each Credit Party will
deliver to Agent: (a)  no later than thirty (30) days after the last day of each
of the first two fiscal months of each Fiscal Quarter, a company-prepared
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal month, covering Parent’s and its
Consolidated Subsidiaries’ consolidated operations during the period, prepared
under GAAP (other than for absence of footnotes and year-end adjustments),
consistently applied, certified by a Responsible Officer; (b) no later than
forty-five (45) days after the last day of each of the first three Fiscal
Quarters of each Fiscal Year (or any later date by which under applicable SEC
rules Parent is required to file its Quarterly Report on Form 10-Q), a company
prepared consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of such Fiscal Quarter
covering Parent’s and its Consolidated Subsidiaries’ consolidated operations
during the period, prepared under GAAP (other than for absence of footnotes and
year-end adjustments), consistently applied, certified by a Responsible Officer;
(c) no later than ninety (90) days after the last day of any Fiscal Year (or any
later date by which under applicable SEC rules Parent is required to file its
Annual Report on form 10-K), audited consolidated financial statements prepared
under GAAP, consistently applied, together with an unqualified opinion to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and operations of Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (other than in the final year of maturity hereof, with
respect to the pending maturity of this facility) from Credit Parties’
independent certified public accounting firm as of the Original Closing Date or
another independent certified public accounting firm acceptable to Agent in its
reasonable discretion; (d) within five (5) days of delivery or filing thereof,
copies of all statements, reports and notices made available to Parent’s
security holders or to any holders of Subordinated Debt and copies of all
reports and other filings made by Credit Parties with any stock exchange on
which any securities of any Credit Party are traded and/or the SEC; (e) within
ninety (90) days after the start of each Fiscal Year, a copy of the plan and
forecast (including a projected consolidated balance sheet and related operating
metrics and cash adjustments) of Parent for each Fiscal Quarter of the upcoming
Fiscal Year; and (f) within ten (10) Business Days of any reasonable request
therefor, such readily available other budgets, sales projections, operating
plans and other financial information and information, reports or statements
regarding the Credit Parties, their business and the Collateral as Agent may
from time to time reasonably request (unless the disclosure of such information
would require the forfeiture by such Credit Party or Subsidiary of attorney
client privilege with respect to such document; provided, however, that such
Credit Party or Subsidiary shall take all actions reasonably requested by Agent
to allow access to such document without otherwise forfeiting such privilege);
provided, however, that reporting related to Regulatory Required Permits and/or
Regulatory Reporting Events shall be governed by Section 4.17. If Parent
publicly files with the SEC reports on Form 10-K or Form 10-Q for the applicable
periods or any other periodic reports containing the information required by
clause (b), (c) and (d) above, Credit Parties may satisfy such requirements by
such filing. Concurrently with any delivery of financial statements under
clauses (a), (b) and (c) above, Parent shall deliver, in accordance with Section
6.6, a duly completed Compliance Certificate signed by a Responsible Officer.
Credit Parties will, 20 days after the last day of each month, deliver to Agent
a duly completed Borrowing Base Certificate, together with such other
information as required pursuant to Section 6.6, signed by a Responsible
Officer, with aged listings of accounts receivable and accounts payable (by
invoice date) and a summary of Inventory by location and


68

--------------------------------------------------------------------------------





type with a supporting perpetual Inventory report, in each case, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion.

Section 4.2Payment and Performance of Obligations. Each Credit Party (a) will
pay and discharge, and cause each Subsidiary to pay and discharge, on a timely
basis as and when due (after giving effect to any applicable grace periods), all
of their respective obligations and liabilities, except for such obligations
and/or liabilities (i) that may be the subject of a Permitted Contest, and
(ii) the nonpayment or nondischarge of which could not reasonably be expected to
have a Material Adverse Effect or result in a Lien against any material portion
of the Collateral, except for Permitted Liens, (b) without limiting anything
contained in the foregoing clause (a) and unless subject to a Permitted Contest,
will pay all amounts due and owing in respect of material Taxes (including
without limitation, payroll and withholdings tax liabilities) on a timely basis
as and when due and payable, (c) will maintain, and cause each Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of all
of their respective obligations and liabilities, and (d) will not breach or
permit any Subsidiary to breach, or permit to exist any default under, the terms
of any lease, commitment, contract, instrument or obligation to which it is a
party, or by which its properties or assets are bound, except for such breaches
or defaults which could not reasonably be expected to have a Material Adverse
Effect. For purposes of clause 4.2(b) above, Taxes shall not be considered
“material” if they are equal to or less than $2,000,000 in the aggregate for all
such Taxes.

Section 4.3Maintenance of Existence. Unless otherwise permitted under Section
5.6(a), each Credit Party will preserve, renew and keep in full force and
effect, and will cause each Subsidiary to preserve, renew and keep in full force
and effect, (a) their respective existence and (b) their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business, except, in the case of this clause (b), where a failure to do so could
not reasonably be expected to result in a Material Adverse Effect. Unless
otherwise permitted under Section 5.6(a), each Credit Party will, and will cause
each Subsidiary to (x) remain in good standing in its jurisdiction of
incorporation and (y) remain qualified to do business, and in good standing in
every jurisdiction where such qualification is required (unless inapplicable in
such jurisdiction), except in the case of this clause (y) where failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

Section 4.4Maintenance of Property; Insurance.
(a)Unless otherwise permitted pursuant to Section 5.6(a), each Credit Party will
keep, and will cause each Subsidiary to keep, all material tangible property
useful and necessary in its business in good working order and condition,
ordinary wear and tear and casualty events excepted; and make all necessary
repairs and/or restore the affected property in a good and workmanlike manner,
regardless of whether Agent agrees to disburse insurance proceeds or other sums
to pay costs of the work of repair or reconstruction, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
(b)Each Credit Party will maintain (i) property insurance on all real and
personal property on an all risks basis (including the perils of flood (if
applicable), windstorm and quake), covering the repair and replacement cost of
all such property and coverage, business interruption and rent loss coverages
with 180 day extended period of indemnity and indemnity for extra expense, in
each case without application of coinsurance, (ii) general liability insurance
(including products/completed operations liability coverage), and (iii) such
other insurance coverage, in each case against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons (in the reasonable


69

--------------------------------------------------------------------------------





judgment of the Credit Parties). All such insurance shall be provided by
insurers having an A.M. Best rating of A-, VII or better.
(c)On or prior to the Closing Date, and at all times thereafter, each Credit
Party will cause Agent to be included as (x) an additional insured in the case
of each liability policy and (y) lender loss payee (which shall include, as
applicable, identification as mortgagee) in the case of each casualty or
property insurance policy (except for Workers’ Compensation and Employer’s
Liability insurance policies), in each case, required to be maintained pursuant
to this Section 4.4 pursuant to endorsements or policy form in form and
substance reasonably acceptable to Agent. Credit Parties shall deliver to Agent
and the Lenders (i) within thirty (30) days after the Closing Date (unless
previously delivered under the Original Credit Agreement), a certificate from
Credit Parties’ insurance broker and/or insurance carrier dated such date
showing the amount of coverage as of a recent date, and that such policies will
include effective waivers (whether under the terms of any such policy or
otherwise) by the insurer of all claims for insurance premiums against all loss
payees and/or additional insureds (as applicable) and all rights of subrogation
against all loss payees and/or additional insureds (as applicable), and that if
all or any part of such policy is canceled, terminated or expires, the insurer
will forthwith give notice thereof to each additional insured, assignee and loss
payee (as applicable) and that no cancellation in coverage thereof shall be
effective until at least thirty (30) days after receipt by each additional
insured, assignee and loss payee of written notice thereof, (ii) upon the
reasonable request of any Lender through Agent from time to time full
information as to the insurance carried, (iii) within five (5) days of receipt
of notice from any insurer (or such longer period as Agent may agree in its
reasonable discretion), a copy of any notice of cancellation or nonrenewal in
coverage from that existing on the Original Closing Date, (iv) forthwith, notice
of any cancellation or nonrenewal of coverage by any Credit Party, and (v) at
least five (5) days (or such shorter period as Agent may agree in its reasonable
discretion) prior to expiration of any policy of insurance, evidence of renewal
of such insurance upon the terms and conditions herein required. Without
limiting the foregoing, Credit Parties agree to provide notice to Agent of any
material reduction in amount or material change in coverage under their
respective insurance policies required to be maintained pursuant to the terms of
this Agreement.
(d)In the event any Credit Party fails to provide Agent with evidence of the
insurance coverage required by this Agreement within five (5) Business Days of
Agent’s written request therefor (unless an Event of Default has occurred and is
continuing, in which case no such waiting period shall apply), Agent may
purchase insurance at Credit Parties’ expense to protect Agent’s interests in
the Collateral. This insurance may, but need not, protect such Credit Party’s
interests. The coverage purchased by Agent may not pay any claim made by such
Credit Party or any claim that is made against such Credit Party in connection
with the Collateral. Such Credit Party may later cancel any insurance purchased
by Agent, but only after providing Agent with evidence that such Credit Party
has obtained insurance as required by this Agreement. If Agent purchases
insurance for the Collateral, Credit Parties will be responsible for the costs
of that insurance to the fullest extent provided by law, including interest and
other charges imposed by Agent in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Obligations. The costs
of the insurance may be more than the cost of insurance such Credit Party is
able to obtain on its own.

Section 4.5Compliance with Laws and Material Contracts. Each Credit Party will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws and Material Contracts, except to the extent that failure to so
comply could not reasonably be expected to (a) have a Material Adverse Effect,
or (b) result in any Lien upon either (i) a material portion of the assets of
any such Person in favor of any Governmental Authority, or (ii) any Collateral
which is part of the Borrowing Base.


70

--------------------------------------------------------------------------------






Section 4.6Inspection of Property, Books and Records. Each Credit Party will
keep, and will cause each Subsidiary to keep, proper books of record
substantially in accordance with GAAP in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Subsidiary to permit, at the
sole cost of the applicable Credit Party or any applicable Subsidiary,
representatives of Agent to visit and inspect any of their respective properties
(subject to the terms of the applicable lease), to examine and make abstracts or
copies from any of their respective books and records, to conduct a collateral
audit and analysis of their respective operations and the Collateral, to verify
the amount and age of the Accounts, the identity and credit of the respective
Account Debtors, to review the billing practices of Borrowers and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants; provided that, such rights
pursuant to this Section 4.6 may only be exercised during reasonable business
hours and, in the absence of a Default or an Event of Default (a) on at least
two (2) Business Days advance written notice and (b) not more than twice per
calendar year at the Credit Parties’ expense and the aggregate amount Credit
Parties shall be required to pay in respect of such audits and inspections in
any calendar year shall not exceed $75,000 in aggregate; provided, further that
the restrictions set forth in clause (a) and (b) shall not apply during the
existence and continuance of any Event of Default. Unless an Event of Default
has occurred and is continuing, the Agent shall give the Borrowers the
opportunity to participate in any discussions with the Borrowers’ independent
public accountants.

Section 4.7Use of Proceeds. Borrowers shall use the proceeds of Revolving Loans
solely (a) to pay transaction fees incurred in connection with the Financing
Documents and (b) for general corporate purposes and for the working capital
needs of Borrowers and their Subsidiaries. No portion of the proceeds of the
Loans will be used for family, personal, agricultural or household use.
Borrowers shall use the proceeds of the Term Loans solely for general corporate
purposes and for the working capital needs of Borrowers and their Subsidiaries.

Section 4.8Estoppel Certificates. After written request by Agent which, so long
as no Event of Default has occurred and is continuing, shall be limited to one
(1) such request per Fiscal Year, Credit Parties, within fifteen (15)
Business Days and at their expense, will furnish Agent with a statement, duly
acknowledged and certified, setting forth (a) the amount of the original
principal amount of the Notes, and the unpaid principal amount of the Notes,
(b) the rate of interest of the Notes, (c) the date payments of interest and/or
principal were last paid, (d) any offsets or defenses to the payment of the
Obligations, and if any are alleged, the nature thereof, (e) that the Notes and
this Agreement have not been modified or if modified, giving particulars of such
modification, and (f) that there has occurred and is then continuing no Default
or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default; provided that Agent
shall have provided the Register to Borrower Representative, upon Borrower
Representative’s request, prior to any Credit Party being required to furnish
such statement to Agent. After written request by Agent, which, so long as no
Event of Default has occurred and is continuing, shall be limited to one (1)
such request per Fiscal Year, Credit Parties, within fifteen (15) Business Days
and at their expense, will furnish Agent with a certificate, signed by a
Responsible Officer of Credit Parties, updating all of the representations and
warranties contained in this Agreement and the other Financing Documents and
certifying that all of the representations and warranties contained in this
Agreement and the other Financing Documents, as updated pursuant to such
certificate, are true, accurate and complete in all material respects as of the
date of such certificate.

Section 4.9Notices of Material Contracts, Litigation and Defaults.
(a)Credit Parties shall provide (i) five (5) Business Days (or such shorter
period as reasonably agreed to by Agent) written notice to Agent of a Credit
Party (1) executing and delivering any


71

--------------------------------------------------------------------------------





amendment, consent, waiver or other modification to any Material Contract which
is materially adverse to the interests of the Agent or the Lenders to such
Material Contract or which could reasonably be expected to have a Material
Adverse Effect or (2) receiving or delivering any notice of termination or
default or similar notice in connection with any Material Contract and (ii)
together with delivery of the Compliance Certificate (included as an update to
the such any schedule delivered therewith) in respect of the last month of the
following Fiscal Quarter, the execution of any new Material Contract and/or any
new material amendment, consent, waiver or other modification to any Material
Contract not previously disclosed.
(b)Credit Parties will give prompt written notice to Agent (i) of any litigation
or governmental proceedings pending or threatened (in writing) against Borrowers
or other Credit Party which would reasonably be expected to have a Material
Adverse Effect with respect to Borrowers or any other Credit Party or which in
any manner calls into question the validity or enforceability of any Financing
Document, (ii) upon any Credit Party becoming aware of the existence of any
Default or Event of Default, (iii) of any strikes or other labor disputes
pending or, to any Credit Party’s knowledge, threatened against any Credit
Party, that could reasonably be expected to result in a Material Adverse Effect,
(iv) if there is any infringement or written claim of infringement by any other
Person with respect to any Material Intangible Asset of any Credit Party that
could reasonably be expected to have a Material Adverse Effect and (v) if there
is any written claim by any other Person that any Credit Party in the conduct of
its business is infringing on the Intellectual Property rights of others and an
adverse resolution of such claim could reasonably be expected to have a Material
Adverse Effect. Credit Parties represent and warrant that Schedule 4.9 sets
forth a complete list of all matters existing as of the Closing Date for which
notice could be required under this Section and all material litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party as of the Closing Date.
(c)Credit Parties shall provide such further information (including copies of
such documentation) as Agent or any Lender shall reasonably request with respect
to any of the events or notices described in clauses (a) and (b) above. From the
Closing Date and continuing through the termination of this Agreement, Credit
Parties shall use their best efforts to make available to Agent and each Lender,
without expense to Agent or any Lender, in a commercially reasonable manner and
in light of other obligations of such persons, each Credit Party’s officers,
employees and agents and books, to the extent that Agent or any Lender may deem
them reasonably necessary to prosecute or defend any third-party suit or
proceeding instituted by or against Agent or any Lender with respect to any
Collateral or relating to a Credit Party.

Section 4.10Hazardous Materials; Remediation. If any release or disposal of
Hazardous Materials which could reasonably be expected to have a Material
Adverse Effect shall occur or shall have occurred on any real property owned or
leased by Borrower or any other assets of any Borrower or any other Credit
Party, such Borrower will cause, or direct the applicable Credit Party to cause,
the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets to the extent such actions are
required of Borrower or any Credit Party under applicable Environmental Laws or
necessary to preserve the value of such real property other assets. Without
limiting the generality of the foregoing, each Borrower shall, and shall cause
each other Credit Party to, comply, in all material respects, with each
Environmental Law to the extent such Environmental Law requires Borrower or any
Credit Party to perform actions at any real property in response to the release
or threatened release of a Hazardous Material except as could not reasonably be
expected to have a Material Adverse Effect.


72

--------------------------------------------------------------------------------






Section 4.11Further Assurances.
(a)Each Credit Party will, and will cause each Subsidiary (other than any such
Subsidiary that is an Excluded Subsidiary), at its own cost and expense,
promptly and duly take, execute, acknowledge and deliver all such further acts,
documents and assurances as may from time to time be necessary or as Agent or
the Required Lenders may from time to time reasonably request in order to carry
out the intent and purposes of the Financing Documents and the transactions
contemplated thereby, including all such actions to (i) establish, create,
preserve, protect and perfect a first priority Lien (other than in respect of
Excluded Perfection Assets and subject only to Permitted Liens) in favor of
Agent for itself and for the benefit of the Lenders on the Collateral (including
Collateral acquired after the Closing Date), and (ii) unless Agent shall agree
otherwise in writing, cause all Subsidiaries of Parent (other than Excluded
Subsidiaries) to be jointly and severally obligated with the other Credit
Parties under all covenants and obligations under this Agreement, including the
obligation to repay the Obligations.
(b)Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record and which contains customary
indemnifications in favor of Borrowers, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other applicable Financing
Document, Borrowers will issue, in lieu thereof, a replacement Note or other
applicable Financing Document, dated the date of such lost, stolen, destroyed or
mutilated Note or other Financing Document in the same principal amount thereof
and otherwise of like tenor.
(c)Without limiting (i) clauses (l), (m) or (n) in the definition of Eligible
Inventory, (ii) clauses (j), (k) or (l) in the definition of Eligible Surgical
Instrumentation or (iii) clause (a)(i) in the definition of Eligible Equipment:
(i)at all times when the average end-of-day principal balance of Revolving Loans
exceeds $85,000,000 for any thirty (30) day period, Credit Parties shall obtain
a landlord’s agreement or mortgagee agreement, as applicable, from the lessor of
each leased property or mortgagee of owned property with respect to any business
location where any portion of the Collateral included in or proposed to be
included in the Borrowing Base to the extent that the aggregate daily average
value of all Collateral held at such location exceeds $15,000,000 during any
thirty (30) day period (an “Access Agreement Location”); provided, that if
Borrowers are unable to obtain such an agreement for any Access Agreement
Location within sixty (60) days following the end of the applicable 30-day
period, it shall not result in an Event of Default hereunder, rather, such
Collateral shall not constitute Eligible Inventory or Eligible Surgical
Instrumentation, as applicable, for purposes of calculating the Borrowing Base
to the extent provided for in clause (n) of the definition of Eligible Inventory
or clause (l) of the definition of Eligible Surgical Instrumentation;
(ii)Credit Parties shall obtain a landlord’s agreement or mortgagee agreement,
as applicable, from the lessor of each leased property or mortgagee of owned
property with respect to any business location where the books and records
relating to such Collateral and/or software and equipment relating to such
records or Collateral, is stored or located (unless such books and records are
also located at another business location that is subject to landlord’s or
mortgagee agreement in favor of Agent), which agreement or letter, in each case
of clauses (i) and (ii), shall be reasonably satisfactory in form and substance
to Agent; and
(iii)Credit Parties shall timely and fully pay and perform its obligations under
the Arlington Real Property Lease, the Arlington Personal Property Leases and
all other leases and


73

--------------------------------------------------------------------------------





other agreements with respect to each leased location where any Collateral with
an aggregate value in excess of $5,000,000, or any records related thereto, is
or may be located unless a failure to perform would not give a third party who
is a party to such lease a right to terminate such lease or agreement prior to
the expiration thereof.
(d)Credit Parties shall provide Agent with at least five (5) Business Days (or
such shorter period as Agent may accept in its sole discretion) prior written
notice of its intention to create (or to the extent permitted under this
Agreement, acquire) a new Subsidiary organized under the laws of the United
States of America, any state thereof or the District of Columbia. Promptly upon
the formation (or to the extent permitted under this Agreement, acquisition) of
a new Subsidiary (but in any event within ten (10) Business Days), Credit
Parties shall (i) pledge, have pledged or cause or have caused to be pledged to
Agent pursuant to a pledge agreement in form and substance satisfactory to
Agent, all (with respect to a domestic Subsidiary that is not an Excluded
Domestic Holdco) or 65% (with respect to a Foreign Subsidiary of a United States
or an Excluded Domestic Holdco) of the outstanding shares of equity interests or
other equity interests of such new Subsidiary owned directly or indirectly by
any Credit Party, along with undated stock or equivalent powers for such
certificates, if any, executed in blank; (ii) unless Agent shall agree otherwise
in writing, cause the new Subsidiary (other than an Excluded Subsidiary) to take
such other actions (including entering into or joining any Security Documents)
as are necessary or advisable in the reasonable opinion of Agent in order to
grant Agent, acting on behalf of the Lenders, a first priority Lien (subject to
Permitted Liens) on all Material Real Property and personal property (in the
case of the perfection of the Liens granted, subject to the Excluded Perfection
Assets) of such Subsidiary in existence as of such date and in all after
acquired property, which first priority Liens (subject to Permitted Liens) are
required to be granted pursuant to this Agreement; (iii) unless Agent shall
agree otherwise in writing, cause such new Subsidiary (other than an Excluded
Subsidiary) to either (at the election of Agent) become a Borrower hereunder
with joint and several liability for all obligations of Borrowers hereunder and
under the other Financing Documents pursuant to a joinder agreement or other
similar agreement in form and substance reasonably satisfactory to Agent or to
become a Guarantor of the obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a guaranty and suretyship agreement in form and
substance reasonably satisfactory to Agent; and (iv) cause the new Subsidiary
(other than an Excluded Subsidiary) to deliver certified copies of such
Subsidiary’s certificate or articles of incorporation, together with good
standing certificates, by-laws (or other operating agreement or governing
documents), resolutions of the Board of Directors or other governing body,
approving and authorizing the execution and delivery of the Security Documents,
incumbency certificates and to execute and/or deliver such other documents and
legal opinions or to take such other actions as may be reasonably requested by
Agent, in each case, in form and substance reasonably satisfactory to Agent
(clauses (i) through (iv), collectively, the “Joinder Requirements”).

Section 4.12[Reserved].

Section 4.13Power of Attorney. Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for each Credit Party (without requiring any of them to act as such)
with full power of substitution to do the following during the continuance of an
Event of Default: (a) endorse the name of such Credit Party upon any and all
checks, drafts, money orders, and other instruments for the payment of money
that are payable to such Credit Party and constitute collections on such Credit
Party’s Accounts; (b) perform the same and such Credit Party has failed to take
such action, execute in the name of such Credit Party any schedules,
assignments, instruments, documents, and statements that the Credit Parties are
obligated to give Agent under this Agreement; (c)  take any action the Credit
Parties are required to take under this Agreement; (d)  do such other and
further acts and deeds in the name of such Credit Party that Agent may deem
necessary or desirable to enforce any Account or


74

--------------------------------------------------------------------------------





other Collateral or perfect Agent’s security interest or Lien in any Collateral;
and (e)  do such other and further acts and deeds in the name of the Credit
Parties that Agent may deem necessary or desirable to enforce its rights with
regard to any Account or other Collateral. This power of attorney shall be
irrevocable and coupled with an interest.

Section 4.14Borrowing Base Collateral Administration.
(a)All data and other information relating to Accounts and other intangible
Collateral shall at all times be kept by Borrowers, at their respective
principal offices and shall not be moved from such locations without
(i) providing prior written notice to Agent, and (ii) obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.
(b)Borrowers shall provide prompt written notice to each Person who either is
currently an Account Debtor and was not provided such written notice under the
Original Credit Agreement, or becomes an Account Debtor at any time following
the Closing Date that directs each Third Party Account Debtor to make payments
in respect of Third Party Accounts into the Lockbox, and hereby authorizes
Agent, upon Borrowers’ failure to send such notices (or sixty (60) days after
the Person becomes an Account Debtor in respect of any Eligible Account), to
send any and all similar notices to such Person. Agent reserves the right to
notify Account Debtors during the continuance of an Event of Default that Agent
has been granted a Lien upon all Accounts.
(c)Borrowers will conduct a physical count of the Inventory at least once per
year (or more frequently as Agent may reasonably request during the continuance
of any Event of Default), and Borrowers shall provide to Agent a written
accounting of such physical count in form and substance reasonably satisfactory
to Agent. Each Borrower will use commercially reasonable efforts to at all times
keep its Inventory in good and marketable condition; provided, that with respect
to Inventory located at the Arlington Road Premises and at the premises located
at 10801 Nesbitt Avenue South, Bloomington, MN, Borrowers may conduct a cycle
count of Inventory, consistent with Borrowers’ past practices with respect to
Inventory located at such premises.
(d)In addition to the foregoing, from time to time, Agent may require Borrowers
to obtain and deliver to Agent appraisal reports in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
values of all or any portion of the Collateral; provided, however, that, so long
as no Event of Default has occurred and is continuing, Borrowers shall not be
required deliver more than one (1) appraisal report to Agent per Fiscal Year
and, so long as the Revolving Loan Outstandings have not exceeded $50,000,000 at
any time during such Fiscal Year, the aggregate amount Credit Parties shall be
required to pay in respect of such appraisal in any Fiscal Year shall not exceed
$50,000 in the aggregate.

Section 4.15Schedule Updates. Credit Parties shall, in the event of any
information in the Schedules becoming outdated, inaccurate, incomplete or
misleading, deliver to Agent, together with the next Compliance Certificate
required to be delivered after the end of a Fiscal Quarter under this Agreement
after such event a proposed update to such Schedule correcting all outdated,
inaccurate, incomplete or misleading information; provided, however, with
respect to any proposed updates to the Schedules involving Permitted Liens,
Permitted Debt or Permitted Investments, Agent will replace the respective
Schedule attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Debt or Permitted Investments.


75

--------------------------------------------------------------------------------






Section 4.16Intellectual Property and Licensing.
(a)Together with each Compliance Certificate required to be delivered pursuant
to Section 4.1 after the end of a Fiscal Quarter to the extent (A) any Credit
Party acquires and/or develops any new Registered Intellectual Property, (B) any
Credit Party enters into or becomes bound by any additional in-bound license or
sublicense agreement, any additional exclusive out-bound license or sublicense
agreement or other agreement with respect to rights in Intellectual Property
constituting a Material Intangible Asset (other than over-the-counter software
that is commercially available to the public), or (C) there occurs any other
change in Borrower’s Registered Intellectual Property, in-bound licenses or
sublicenses or exclusive out-bound licenses or sublicenses from that listed on
Schedule 3.19 that could reasonably be expected to result in a Material Adverse
Effect, deliver to Agent an updated Schedule 3.19 reflecting such updated
information.
(b)Credit Parties shall own, or be licensed to use or otherwise have the right
to use, all Material Intangible Assets. Credit Parties shall cause all
Registered Intellectual Property to be duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. Credit Parties shall at all
times conduct their business without infringement of any Intellectual Property
rights of others, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. Credit Parties shall (i)
protect, defend and maintain the validity and enforceability of its Material
Intangible Assets; (ii) promptly advise Agent in writing of material
infringements of its Material Intangible Assets, or of a claim of infringement
by a Credit Party on the Intellectual Property rights of others which could
reasonably be expected to result in a Material Adverse Effect; and (iii) not
allow any of Credit Parties’ Material Intangible Assets to be abandoned,
invalidated, forfeited or dedicated to the public or to become unenforceable
except to the extent constituting a Permitted Asset Disposition.

Section 4.17Regulatory Reporting and Covenants.
(a)Credit Parties shall notify Agent and each Lender promptly (and in any event
within five (5) Business Days) of receiving, becoming aware of or determining
that (each, a “Regulatory Reporting Event” and collectively, the “Regulatory
Reporting Events”): (i) any Governmental Authority, specifically including the
FDA, is conducting or has conducted (A) if applicable, any investigation of
Credit Party’s or its Subsidiaries’ manufacturing facilities and processes for
any Product, which investigation has resulted in allegations by the Governmental
Authority of material deficiencies or material violations of Laws and/or the
Regulatory Required Permits or (B) an investigation or review of any Regulatory
Required Permit (other than routine reviews in the Ordinary Course of Business
associated with the renewal of a Regulatory Required Permit and which could not
reasonably be expected to result in a Material Adverse Effect), (ii)
development, testing, and/or manufacturing of any Product or provision of any
service that is material to the business of Credit Parties or their Subsidiaries
(taken as a whole) should cease, (iii) if a Product that is material to the
business of the Credit Parties or their Subsidiaries (taken as a whole) has been
approved for marketing and sale, any marketing or sales of such Product should
cease or such Product should be withdrawn from the marketplace, (iv) any
Regulatory Required Permit that is material to the business of Credit Parties or
their Subsidiaries has been revoked or withdrawn, (v) adverse clinical test
results with respect to any Product which have or could reasonably be expected
to result in a Material Adverse Effect, (vi) any Recalls of Products from any
market (other than discrete batches or lots that are not material in quantity or
amount and are not made in conjunction with a Recall initiated by another
Person), which have or could reasonably be expected to result in a Material
Adverse Effect or (vii) any significant failures in the manufacturing of any
Product such that the amount of such Product successfully manufactured in
accordance with all specifications thereof and the required payments to be made
to Credit Parties therefor in any month shall decrease significantly


76

--------------------------------------------------------------------------------





with respect to the quantities of such Product and payments produced in the
prior month, in each case, which could reasonably be expected to result in a
Material Adverse Effect. Credit Parties shall provide to Agent or any Lender
such further information (including copies of such documentation) as Agent or
any Lender may reasonably request with respect to any such Regulatory Reporting
Event.
(b)Each Credit Party shall obtain all Regulatory Required Permits necessary for
compliance in all material respects with Laws with respect to testing,
manufacturing, developing, selling or marketing of Products and shall maintain
and comply materially with all such Regulatory Required Permits, the
noncompliance with which could have a Material Adverse Effect.

Section 4.18Anti-Corruption Laws.
(a)No Credit Party shall (and each Credit Party shall ensure that no Subsidiary
of such Credit Party will) directly or knowingly indirectly use the proceeds of
the Loans for any purpose which would breach the Anti-Corruption Laws.
(b)Each Credit Party shall (and each Credit Party shall ensure that each
Subsidiary of such Credit Party will):
(i)conduct its businesses in compliance, in all material respects, with the
Anti-Corruption Laws; and
(ii)maintain policies and procedures reasonably designed to promote and achieve
compliance with such laws.

ARTICLE 5 - NEGATIVE COVENANTS
Each Credit Party agrees that, so long as any Credit Exposure exists:
Section 5.1Debt; Contingent Obligations. No Credit Party will, or will permit
any Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt. No Credit Party will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2Liens. No Credit Party will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.

Section 5.3Distributions. No Credit Party will, or will permit any Subsidiary
to, directly or indirectly, declare, order, pay, make or set apart any sum for
any Distribution, except for Permitted Distributions.

Section 5.4Restrictive Agreements. No Credit Party will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than (i) the Financing Documents or (ii) any agreement in respect of
purchase money Debt permitted under clause (c) of the definition of Permitted
Debt) prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to: (i) pay or make
Distributions to any Credit Party or any Subsidiary; (ii) pay any Debt owed to
any Credit Party or any Subsidiary; (iii) make


77

--------------------------------------------------------------------------------





loans or advances to any Credit Party or any Subsidiary; or (iv) transfer any of
its property or assets to any Credit Party or any Subsidiary, other than (1) the
Financing Documents, (2) an encumbrance or restriction consisting of customary
non-assignment provisions in leases or licenses entered into in the Ordinary
Course of Business, (3) customary provisions in joint venture agreement and
other similar agreements that restrict the transfer of ownership interests in
such joint ventures or provisions limiting the disposition or distribution of
assets or property (other than dividends on a pro rata basis based on ownership
percentage) of the applicable joint venture, which limitation is applicable only
to the assets that are the subject of such agreements; provided that such
agreement was not entered into in contravention of the terms of the Financing
Documents, or (4) limitations set forth in Subordinated Debt (if acceptable to
the Agent in its sole discretion).

Section 5.5Payments and Modifications of Debt. No Credit Party will, or will
permit any Subsidiary to, directly or indirectly:
(a)declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the Subordination Agreement,
(b)amend or otherwise modify the terms of any Subordinated Debt, except for
amendments or modifications made in full compliance with the Subordination
Agreement;
(c)declare, pay, make or set aside any amount for payment in respect of any Debt
hereinafter incurred that, by its terms, or by separate agreement, is
subordinated to the Obligations, except for payments made in full compliance
with and expressly permitted under the subordination provisions applicable
thereto; provided that payments made in respect of the CVR Earn-Out pursuant to
the terms of the CVR Agreement (as in effect on the Original Closing Date) shall
be permitted (irrespective of the subordination language set forth in Article X
thereof) so long as no Event of Default exists (other than any Event of Default
existing solely as a result of Section 10.1(b)) exists and is continuing at the
time such payment is made or would result from the making thereof;
(d)make any optional repurchase or redemption of the 2021 Cash Convertible
Notes, the 2020 Cash Convertible Notes or any Additional Cash Convertible Notes,
including pursuant to Section 2.10 of each Cash Convertible Note Indenture (or
an analogous provision of any indenture entered into in connection with the
Additional Cash Convertible Notes or a Permitted Cash Convertible Note
Refinancing); provided that the foregoing shall not prohibit (i) any Permitted
Cash Convertible Note Refinancing or (ii) any repurchase or redemption with the
proceeds of Additional Cash Convertible Notes;
(e)amend or otherwise modify the terms of any such Debt referred to in clauses
(a)-(d) above if the effect of such amendment or modification is to (i) increase
the interest rate or fees on, or change the manner or timing of payment of, such
Debt if in any way adverse to the Agent or the Lenders, (ii) accelerate or
shorten the dates upon which payments of principal or interest are due on, or
the principal amount of, such Debt, (iii) change in a manner adverse to any
Credit Party or Agent any event of default or add or make more restrictive any
covenant with respect to such Debt, (iv) change the prepayment provisions of
such Debt or any of the defined terms related thereto in a manner adverse to
Agent or the Lenders, (v) solely with respect to Subordinated Debt, change the
subordination provisions thereof (or the subordination terms of any guaranty
thereof), or (vi) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Debt in a manner adverse to Credit
Parties, any Subsidiaries, Agent or Lenders. Credit Parties shall, prior to
entering into any such amendment or modification, deliver to Agent reasonably in
advance of the execution thereof, any final or execution form copy thereof; or


78

--------------------------------------------------------------------------------





(f)elect a “cash settlement” (or substantially equivalent term) as the
“settlement method” (or substantially equivalent term) under any warrant that is
a Cash Convertible Note Hedging Arrangement (including in connection with the
exercise and/or early termination thereof) if, (i) an Event of Default has
occurred and is continuing, or (ii) after giving effect to any nearly
contemporaneous settlement of the related bond hedge that is a Cash Convertible
Note Hedging Arrangement, the result would be a net cash payment by any Credit
Party or Subsidiary in excess of $5,000,000.
Except as otherwise provided in clause (d) above and without limiting any other
provision in this Agreement, nothing in this Section 5.5 shall prohibit any
payment in respect of the Cash Convertible Notes or modification of any Cash
Convertible Note Documents made in connection with a Cash Convertible
Note-Related Transaction or Permitted Cash Convertible Note Refinancing.

Section 5.6Consolidations, Mergers and Sales of Assets.
(a)No Credit Party will, or will permit any Subsidiary to, directly or
indirectly consolidate or merge or amalgamate with or into any other Person
other than (a) consolidations or mergers among Borrowers where a Borrower is the
surviving entity (provided that in the case of any consolidation or merger
involving Holdings, Holdings shall be the surviving entity), (b) consolidations
or mergers among a Guarantor and a Borrower so long as the Borrower is the
surviving entity (provided that Parent may not merge into any Borrower), (c)
consolidations or mergers among Guarantors where the Guarantor is the surviving
entity (provided that in the case of any consolidation or merger involving
Parent, Parent shall be the surviving entity), (d) consolidations or mergers
among Excluded Subsidiaries, (e) dissolutions or liquidations of Credit Parties
(other than Borrowers) or their Subsidiaries so long as any assets of such
dissolved or liquidated Person are transferred to a Borrower or another Credit
Party and (f) consolidations and mergers necessary to effect a Permitted
Internal Reorganization.
(b)No Credit Party will, or will permit any Subsidiary to, directly or
indirectly consummate any Asset Dispositions other than Permitted Asset
Dispositions; provided that no Credit Party shall consummate any Permitted Asset
Disposition unless (i) no Default or Event of Default exists or would result
from such Asset Disposition and (ii) such Permitted Asset Dispositions shall be
made for fair value and for at least 75% cash consideration; it being understood
that the following shall be deemed to be cash consideration: (A) any liabilities
(as shown on Parent’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the applicable Credit Party or Subsidiary, other than
liabilities that are by their terms subordinated to the payment in full of the
Obligations, that are assumed by the transferee with respect to the applicable
disposition and for which Parent and its Subsidiaries shall have been validly
released by all applicable creditors in writing and (B) aggregate non-cash
consideration received by the applicable Credit Party or Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
disposition for which such non-cash consideration is received) not to exceed
$5,000,000; provided, further that any Permitted Asset Disposition resulting in
the sale, transfer or disposition of Collateral that is part of the Borrowing
Base shall result in a corresponding reduction of the Borrowing Base equal to
the fair market value of such Collateral and Credit Parties shall submit an
updated Borrowing Base Certificate evidencing the removal of such Collateral
from the Borrowing Base.

Section 5.7Purchase of Assets, Investments. No Credit Party will, or will permit
any Subsidiary to, directly or indirectly:
(a)except as otherwise permitted pursuant to clause (o) of the definition of
Permitted Investments, engage or enter into any agreement to engage in any joint
venture or partnership with any other Person;


79

--------------------------------------------------------------------------------





(b)make or enter into any agreement to make an Acquisition other than Permitted
Acquisitions; or
(c)acquire or own or enter into any agreement to acquire or own any Investment
in any Person other than Permitted Investments.

Section 5.8Transactions with Affiliates. Except (a) as otherwise disclosed on
Schedule 5.8, (b) intercompany Accounts established in the Ordinary Course of
Business in respect of the purchase and sale of goods, the rendering of
corporate or commercial services, royalty payments, distribution agreements and
other transactions incidental and/or reasonably related thereto, in each case in
the Ordinary Course of Business between Credit Parties or between Credit Parties
and Excluded Subsidiaries and settlement of such Accounts, (c) for transactions
that contain terms that are no less favorable to the applicable Credit Party or
any Subsidiary, as the case may be, than those which might be obtained from a
third party not an Affiliate of any Credit Party and (d) for a Permitted
Internal Reorganization, no Credit Party will (i) directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange or any property or the rendering of any service) with any Affiliate of
any Credit Party that is not itself (A) a Borrower, (B) a Guarantor or (C) in
the case of any transaction constituting (v) Permitted Contingent Obligations
under clause (o) of the definition thereof, (w) Permitted Asset Dispositions
under clause (e), clause (j)(i), clause (k), clause (m) or clause (o) thereof,
(x) Permitted Debt under clause (m)(iii) of the definition thereof, (y)
Permitted Distributions, or (z) Permitted Investments under clause (i) of the
definition thereof, a Subsidiary and (ii) permit any Subsidiary that is not a
Credit Party to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange or any property or
the rendering of any service) with any Affiliate of any Credit Party that is not
itself (A) a Borrower (to the extent such transaction is permitted with respect
to such Borrower pursuant to clause (d)(i)(C) above), (B) a Guarantor (to the
extent such transaction is permitted with respect to such Guarantor pursuant to
clause (d)(i)(C) above) or (C) another Subsidiary that is not itself a Credit
Party.

Section 5.9Modification of Organizational Documents. No Credit Party will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.

Section 5.10Modification of Certain Agreements. No Credit Party will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Material Contract, which amendment or modification in any case: (a) is contrary
to the terms of this Agreement or any other Financing Document; (b) could
reasonably be expected to be materially adverse to the rights, interests or
privileges of Agent or the Lenders or their ability to enforce the same;
(c) results in the imposition or expansion in any material respect of any
obligation of or restriction or burden on any Credit Party or any Subsidiary; or
(d) reduces in any material respect any rights or benefits of any Credit Party
or any Subsidiaries (it being understood and agreed that any such determination
shall be in the discretion of Agent, acting reasonably). Each Credit Party
shall, prior to entering into any amendment or other modification of any of the
foregoing documents, deliver to Agent reasonably in advance of the execution
thereof, any final or execution form copy of amendments or other modifications
to such documents, and such Credit Party agrees not to take, nor permit any of
its Subsidiaries to take, any such action with respect to any such documents
without obtaining such approval from Agent.

Section 5.11Conduct of Business. No Credit Party will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Original Closing Date and described on
Schedule 5.11 and businesses incidental or reasonably related thereto. No Credit
Party will, or will permit any Subsidiary to, other than in the Ordinary Course
of Business, change its normal


80

--------------------------------------------------------------------------------





billing payment and reimbursement policies and procedures with respect to its
Accounts (including, without limitation, the amount and timing of finance
charges, fees and write-offs).

Section 5.12Excluded Subsidiaries; Joint Ventures.
(a)No Borrower will, or will permit any Subsidiary (other than an Excluded
Subsidiary) to commingle any of its assets (including any bank accounts, cash or
cash equivalents) with the assets of any Person other than a Borrower.
(b)No Credit Party will, or will permit any Subsidiary thereof to enter into or
own any interest in a joint venture that is not itself a corporation or limited
liability company or other legal entity in respect of which the equity holders
are not liable for the obligations of such entity as a matter of law.

Section 5.13Limitation on Sale and Leaseback Transactions. Other than the
Tennessee Property PILOT Program, no Credit Party will, or will permit any
Subsidiary to, directly or indirectly, enter into any arrangement with any
Person whereby, in a substantially contemporaneous transaction, any Credit Party
or any Subsidiaries sells or transfers all or substantially all of its right,
title and interest in an asset and, in connection therewith, acquires or leases
back the right to use such asset.

Section 5.14Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts.
(a)Except for Excluded Accounts, no Credit Party will directly or indirectly,
establish any new Deposit Account or Securities Account without prior written
notice to Agent, and unless Agent, such Credit Party and the bank, financial
institution or securities intermediary at which the account is to be opened
enter into a Deposit Account Control Agreement or Securities Account Control
Agreement prior to or concurrently with the establishment of such Deposit
Account or Securities Account. Without limiting the foregoing, no Borrower shall
maintain any Deposit Account or Securities Account outside of the United States
without the prior written consent of Agent.
(b)Credit Parties represent and warrant that Schedule 5.14 lists all of the
Deposit Accounts and Securities Accounts of each Credit Party as of the Closing
Date (as supplemented from time to time pursuant to Section 4.15).
(c)The provisions of Section 5.14(a) shall not apply to (i) Deposit Accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Credit Parties’ employees and identified to
Agent by Credit Parties as such; provided that, in each case, the aggregate
balance in such Deposit Account does not materially exceed the amount necessary
to make the immediately succeeding payroll, payroll tax or benefit payment (or
such minimum amount as may be required by any requirement of Law with respect to
such Deposit Accounts), (ii) zero balance accounts; provided that such accounts
have been identified to Agent by Borrowers as such, (iii) such other Deposit
Accounts (excluding, for the avoidance of doubt, any Lockbox Account), amounts
on deposit in which do not exceed $2,000,000 individually and $7,500,000 in the
aggregate with respect to all such accounts at any one time, (iv) escrow (which,
for the avoidance of doubt shall include the Wright Settlement Escrow Account),
trust and fiduciary accounts, (v) each account of each Excluded Subsidiaries,
(vi) Deposit Accounts and Securities Accounts of Parent located outside of the
United States, and (vii) the L/C Cash Collateral Accounts (the Deposit Accounts
referred in clauses (i)-(vii), “Excluded Accounts”).
(d)At all times that any Obligations remain outstanding, Borrower shall maintain
one or more separate Deposit Accounts to hold any and all amounts to be used for
payroll, payroll taxes and


81

--------------------------------------------------------------------------------





other employee wage and benefit payments, and shall not commingle any monies
allocated for such purposes with funds in any other Deposit Account.

Section 5.15Compliance with Anti-Terrorism Laws. Agent hereby notifies Credit
Parties that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Credit Parties and their
principals, which information includes the name and address of each Credit Party
and its principals and such other information that will allow Agent to identify
such party in accordance with Anti-Terrorism Laws. No Credit Party will, or will
permit any Subsidiary to, directly or indirectly, knowingly enter into any
Material Contracts with any Blocked Person or any Person listed on the OFAC
Lists. Each Credit Party shall immediately notify Agent if such Credit Party has
knowledge that any Credit Party, any additional Credit Party or any of their
respective Affiliates or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement is or becomes a
Blocked Person or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. No Credit Party will, or
will permit any Subsidiary to, directly or knowingly indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to any applicable executive order or
other Anti-Terrorism Law applicable to such Credit Party, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law applicable to such Credit Party.

Section 5.16Change in Accounting. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) make any significant
change in accounting treatment or reporting practices, except as required by
GAAP or (ii) change the fiscal year or method for determining fiscal quarters of
any Credit Party or of any Consolidated Subsidiary of any Credit Party.

Section 5.17Parent. Parent will not incur or permit to exist any Debt (except
for Permitted Debt) nor grant or permit to exist any Liens (other than Permitted
Liens) upon any of its properties or assets nor engage in any operations,
business or activity other than (i) owning 100% of the equity interests of the
Borrowers and its other Subsidiaries and all operations incidental thereto, (ii)
executing and performing its obligations under the Operative Documents to which
it is a party, (iii) fulfilling its obligations under the Operative Documents to
which it is a party, (iv) performing administrative, governance and supervisory
functions in connection with the operation of the business of its Subsidiaries,
(v) issuing equity interests, including without limitation pursuant to stock
option plans, (vi) the maintenance of its corporate existence and corporate
governance and other activities reasonably incidental thereto, (vii) guarantees
of obligations of Subsidiaries to the extent permitted by this Agreement and
(viii) such operations as are being carried on by Parent as of the Original
Closing Date and operations incidental or reasonably related thereto.

ARTICLE 6 - FINANCIAL COVENANTS
Section 6.1Additional Defined Terms. The following additional definitions are
hereby appended to Section 1.1 of this Agreement:
“Consolidated Liquidity” means, as of any date of determination, the sum of the
Revolving Loan Availability plus the aggregate cash and cash equivalents held by
the Parent and its Consolidated Subsidiaries (taken as a whole) minus any cash
and cash equivalents held in Deposit Accounts of the Credit Parties described in
clauses (i) or (iv) of the definition of Excluded Accounts.


82

--------------------------------------------------------------------------------





“Credit Party Liquidity” means, as of any date of determination, the sum of the
Revolving Loan Availability plus the aggregate cash and cash equivalents held by
the Credit Parties (taken as a whole) in one or more Deposit Accounts or
Securities Accounts, each of which shall be held in the name of a Borrower or
Parent in a bank or financial institution located in the United States and
subject to a Deposit Account Control Agreement or Securities Account Control
Agreement, as applicable, in favor of Agent.
“Defined Period” means, for purposes of calculating the minimum Net Revenue and
Adjusted EBITDA, for each Fiscal Quarter, the preceding twelve (12) month period
ending on the last day of such Fiscal Quarter.
“Net Revenue” means, for any period, (a) the consolidated gross revenues of
Parent and its Consolidated Subsidiaries generated solely through the commercial
sale of Products by Parent and its Consolidated Subsidiaries during such period,
less (b)(i) trade, quantity and cash discounts allowed by Parent or its
Consolidated Subsidiaries, (ii) discounts, refunds, rebates, charge backs,
retroactive price adjustments and any other allowances which effectively reduce
net selling price, (iii) product returns and allowances, (iv) allowances for
shipping or other distribution expenses, (v) set-offs and counterclaims, and
(vi) any other similar and customary deductions used by Parent in determining
net revenues, all, in respect of (a) and (b), as determined in accordance with
GAAP and in the Ordinary Course of Business.

Section 6.2Minimum Net Revenue. Credit Parties shall not permit Net Revenue for
any applicable Defined Period (as tested on the last day of such Defined
Period):
(a)ending on or prior December 31, 2018 to be less than the minimum amount set
forth on Schedule 6.2 for such Defined Period;
(b)ending after December 30, 2018 and on or prior to December 29, 2019, to be
less than the greater of (i) an amount equal to eighty percent (80%) of
Borrowers’ projected Net Revenue for the applicable Defined Period as set forth
in the board-approved projections most recently delivered to Agent in accordance
with Section 4.1 and (ii) $659,000,000;
(c)ending after December 29, 2019 and on or prior to December 27, 2020, to be
less than the greater of (i) an amount equal to eighty percent (80%) of
Borrowers’ projected Net Revenue for the applicable Defined Period as set forth
in the board-approved projections most recently delivered to Agent in accordance
with Section 4.1 and (ii) the Net Revenue required pursuant to clause (c) above
for the Defined Period ending December 29, 2019; and
(d)ending after December 27, 2020 to be less than the greater of (i) an amount
equal to eighty percent (80%) of Borrowers’ projected Net Revenue for the
applicable Defined Period as set forth in the board-approved projections most
recently delivered to Agent in accordance with Section 4.1 and (ii) the Net
Revenue required pursuant to clause (d) above for the Defined Period ending
December 27, 2020.

Section 6.3Cash Requirements. Credit Parties shall not permit, at any time
following the Original Closing Date, Credit Party Liquidity to be less than
fifty percent (50%) of Consolidated Liquidity.

Section 6.4Adjusted EBITDA. Until all Term Loan Commitments have been terminated
or expired and all Term Loans made to the Borrowers hereunder and all
Obligations in respect thereof (other than contingent obligations not yet due
and payable) have been indefeasibly paid in full in cash, Credit Parties shall
not permit Adjusted EBITDA for any applicable Defined Period (as tested on the
last day of such Defined Period) to be less than $60,000,000.


83

--------------------------------------------------------------------------------






Section 6.5Minimum Cash. At all times during any period when the aggregate
outstanding Debt of Credit Parties incurred under or pursuant to the Cash
Convertible Notes exceeds $1,400,000,000 (the “Minimum Cash Period”), the Credit
Parties shall maintain Credit Party Unrestricted Cash in an aggregate amount not
less than $190,000,000. Borrowers shall promptly (but in any event within two
(2) Business Days) provide written notice to Agent if the Credit Party
Unrestricted Cash, at any time during any Minimum Cash Period, becomes less than
$190,000,000.

Section 6.6Evidence of Compliance. Credit Parties shall furnish to Agent,
together with the financial reporting required of Credit Parties in this
Agreement, a Compliance Certificate as evidence of Credit Parties’ compliance
with the covenants in this Article and evidence that no Event of Default
specified in this Article has occurred. Upon the reasonable request of the
Agent, such Compliance Certificate shall include, without limitation, (a) a
statement and report, on a form approved by Agent, detailing Credit Parties’
calculations, (b) bank statements, and (c) back-up documentation (including,
without limitation, invoices, receipts and other evidence of costs incurred
during such quarter as Agent shall reasonably require) evidencing the propriety
of the calculations.

ARTICLE 7 - CONDITIONS
Section 7.1Conditions to Closing. The obligation of each Lender to make the
Loans on the Closing Date shall be subject to the receipt by Agent of each
agreement, document and instrument set forth on the closing checklist prepared
by Agent or its counsel, each in form and substance satisfactory to Agent, and
such other closing deliverables reasonably requested by Agent and Lenders, and
to the satisfaction of the following conditions precedent, each to the
satisfaction of Agent and Lenders and their respective counsel in their sole
discretion:
(a)the payment of all fees, expenses and other amounts due and payable under
each Financing Document;
(b)since December 31, 2017, the absence of any Material Adverse Effect; and
(c)the fact that the representations and warranties of each Credit Party
contained in the Financing Documents shall be true, correct and complete in all
material respects on and as of the Closing Date, except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date;
provided, however in each case, such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof.
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to, approved and ratified, each
Financing Document, each additional Operative Document and each other document,
agreement and/or instrument required to be approved by Agent, Required Lenders
or Lenders, as applicable, on the Original Closing Date or the Closing Date, as
applicable.

Section 7.2Conditions to Each Loan. The obligation of the Lenders to make a Loan
or an advance in respect of any Loan is subject to the satisfaction of the
following additional conditions:
(a)in the case of a Revolving Loan (other than the Revolving Loans that are
deemed made on the Closing Date), receipt by Agent of a Notice of Borrowing (or
telephonic notice if permitted by this Agreement) and an updated Borrowing Base
Certificate;


84

--------------------------------------------------------------------------------





(b)in the case of a Term Loan, a Notice of Borrowing delivered in accordance
with Section 2.1(a)(ii);
(c)in the case of a Revolving Loan, the fact that, immediately after such
borrowing and after application of the proceeds thereof or after such issuance,
the Revolving Loan Outstandings will not exceed the Revolving Loan Limit;
(d)in the case of a borrowing of the Term Loan Tranche 2, Borrowers shall have
delivered to Agent evidence reasonably satisfactory to Agent that, as of the
most recent Fiscal Quarter ending prior to the proposed Term Loan Tranche 2
Funding Date for which financial statements are required to have been delivered
pursuant to Section 4.1 hereof, Parent and its Consolidated Subsidiaries’
Adjusted EBITDA for the applicable Defined Period is greater than (i) if such
Term Loan Tranche 2 Funding Date is prior to the first anniversary of the
Closing Date, $60,000,000, (ii) if such Term Loan Tranche 2 Funding Date is on
or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date, the 2018 Target Adjusted EBITDA and (iii) if
such Term Loan Tranche 2 Funding Date is on or after the second anniversary of
the Closing Date but prior to the Term Loan Tranche 2 Commitment Termination
Date, the 2019 Target Adjusted EBITDA;
(e)the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing; and
(f)for Loans made after the Closing Date, the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.
Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be a
representation and warranty by each Credit Party on the date of such notice or
acceptance as to the facts specified in this Section.

Section 7.3Searches. Before the Closing Date, and thereafter (as and when
determined by Agent in its reasonable discretion), Agent shall have the right to
perform, all at Credit Parties’ expense, the searches described in clauses (a),
(b), and (c) below against Borrowers and any other Credit Party, the results of
which are to be consistent with Credit Parties’ representations and warranties
under this Agreement and the satisfactory results of which shall be a condition
precedent to all advances of Loan proceeds: (a) UCC searches with the Secretary
of State of the jurisdiction in which the applicable Credit Party is organized;
(b) judgment, pending litigation, federal tax lien, personal property tax lien,
and corporate and partnership tax lien searches, in each jurisdiction searched
under clause (a) above; and (c) searches of applicable corporate, limited
liability company, partnership and related records to confirm the continued
existence, organization and good standing of the applicable Person and the exact
legal name under which such Credit Party is organized.

Section 7.4Post Closing Requirements. Credit Parties shall complete each of the
post-closing obligations and/or provide to Agent each of the documents,
instruments, agreements and information listed on Schedule 7.4 attached hereto
on or before the date set forth for each such item thereon, each of which shall
be completed or provided in form and substance reasonably satisfactory to Agent,
and may be extended by Agent (acting reasonably) in writing in its sole
discretion.


85

--------------------------------------------------------------------------------






ARTICLE 8 - REGULATORY MATTERS
Section 8.1Representations and Warranties, Covenants. To induce Agent and
Lenders to enter into this Agreement and to make credit accommodations
contemplated hereby, Credit Parties hereby represent and warrant that, except as
disclosed in Schedule 8.1, the following statements are true, complete and
correct in all material respects as of the Closing Date, and Credit Parties
hereby covenant and agree to notify Agent each quarter in connection with the
Compliance Certificate required to be delivered pursuant to Section 4.1 and upon
each submittal of a Notice of Borrowing of the occurrence of any facts, events
or circumstances known to a Credit Party, whether threatened in writing,
existing or pending, that would make any of the following representations and
warranties untrue, incomplete or incorrect in any material respect (together
with such supporting data and information as shall be necessary to fully explain
to Agent the scope and nature of the fact, event or circumstance), and shall
provide to Agent within five (5) Business Days of Agent’s request, such
additional information as Agent shall request regarding such disclosure:
(a)[Reserved].
(b)Permits. Credit Parties have (i) each Permit and other rights from, and have
made all declarations and filings with, all applicable Governmental Authorities,
all self-regulatory authorities and all courts and other tribunals necessary to
engage in the management and operation of the business or the ownership of
material assets of any Credit Party, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect (“Material Permits
and Rights”) and (ii) no notice that any Governmental Authority is limiting,
suspending or revoking any such Material Permit and Right. Credit Parties have
delivered to Agent a copy of all Permits requested by Agent as of the Closing
Date or to the extent requested by Agent pursuant to Section 4.17. All such
Material Permits and Rights are valid and in full force and effect and Credit
Parties are in compliance with the terms and conditions of all such Material
Permits and Rights, except where failure to be in such compliance or for a
Material Permit and Right to be valid and in full force and effect could not be
reasonably expected to have a Material Adverse Effect.
(c)Regulatory Required Permits. With respect to any Product, (i) Credit Parties
and their Subsidiaries have received, and such Product is the subject of, all
Regulatory Required Permits needed in connection with the testing, manufacture,
marketing or sale of such Product as currently being conducted by or on behalf
of Credit Parties, except where the failure to have such Regulatory Required
Permits would not have a Material Adverse Effect, and have provided Agent and
each Lender with all notices and other information required by Section 4.17, and
(ii) such Product is being tested, manufactured, marketed or sold, as the case
may be, in compliance in all material respects with all applicable Laws and
Material Permits and Rights.
(d)Healthcare and Regulatory Events.
(i)None of the Credit Parties are in violation of any Healthcare Laws, except
where any such violation would not have a Material Adverse Effect.
(ii)As of the Closing Date, there have been no Regulatory Reporting Events which
could reasonably be expected to result in a Material Adverse Effect.
(iii)No Credit Party is participating in any Third Party Payor Program.
(iv)To the knowledge of any of Credit Party’s Responsible Officers, none of the
Credit Party’s officers, directors, employees, shareholders, their agents or
affiliates has made an untrue statement of material fact or fraudulent statement
to the FDA or failed to disclose a material


86

--------------------------------------------------------------------------------





fact required to be disclosed to the FDA, committed an act, made a statement, or
failed to make a statement that could reasonably be expected to provide a basis
for the FDA to invoke its policy respecting “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities,” set forth in 56 Fed.
Regulation 46191 (September 10, 1991).
(v)Within the last two years, Credit Parties have not received any written
notice that any Governmental Authority, including without limitation the FDA,
the Office of the Inspector General of HHS or the United States Department of
Justice has commenced or threatened to initiate any action against a Credit
Party, any action to enjoin a Credit Party, their officers, directors,
employees, shareholders or their agents and Affiliates, from conducting their
businesses at any facility owned or used by them or for any civil penalty,
injunction, seizure or criminal action, in each case, which could reasonably be
expected to result in a Material Adverse Effect.
(vi)Within the last two years, Credit Parties have not received from the FDA, a
Warning Letter, Form FDA-483, “Untitled Letter,” other correspondence or notice
setting forth allegedly objectionable observations or alleged violations of laws
and regulations enforced by the FDA, or any comparable correspondence from any
state or local authority responsible for regulating drug products and
establishments, or any comparable correspondence from any foreign counterpart of
the FDA, or any comparable correspondence from any foreign counterpart of any
state or local authority with regard to any Product or the manufacture,
processing, packing, or holding thereof, in each case, which could reasonably be
expected to result in a Material Adverse Effect.
(vii)Within the last two years, Credit Parties have not engaged in any Recalls,
Market Withdrawals, or other forms of product retrieval from the marketplace of
any Products which could reasonably be expected to result in a Material Adverse
Effect.
(viii)Each Product (a) is not adulterated or misbranded within the meaning of
the FDCA; (b) each Product has been and/or shall be manufactured, imported,
possessed, owned, warehoused, marketed, promoted, sold, labeled, furnished,
distributed and marketed and each service has been conducted in accordance in
all material respects with all applicable Permits and Laws; and (c) each Product
has been and/or shall be manufactured in material compliance with Good
Manufacturing Practices, in each case, except where the failure to do so would
not have a Material Adverse Effect.
(e)Proceedings. No Credit Party is subject to any proceeding, suit or, to Credit
Parties’ knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services) which would have a
Material Adverse Effect on any Credit Party.

ARTICLE 9 - SECURITY AGREEMENT
Section 9.1Generally. As security for the payment and performance of the
Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, Credit Parties hereby collaterally assign and
grant to Agent, for the benefit of itself and Lenders, and, subject only to the
Permitted Liens, a continuing first priority Lien on and security interest in,
upon, and to the personal property set forth on Schedule 9.1 attached hereto and
made a part hereof.


87

--------------------------------------------------------------------------------






Section 9.2Representations and Warranties and Covenants Relating to Collateral.
(a)The security interest granted pursuant to this Agreement constitutes a valid
and, to the extent such security interest is required to be perfected (except in
respect of Excluded Perfection Assets) by this Agreement and any other Financing
Document, continuing perfected security interest in favor of Agent in all
Collateral subject, for the following Collateral, to the occurrence of the
following: (i) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the filing of such a
financing statement in the jurisdiction of organization of the applicable Credit
Party, (ii) with respect to any Deposit Account, the execution of Deposit
Account Control Agreements by all parties required to be party thereto, (iii) in
the case of letter-of-credit rights that are not supporting obligations of
Collateral, the execution of a contractual obligation granting control to Agent
over such letter-of-credit rights, (iv) in the case of electronic chattel paper,
the completion of all steps necessary to grant control to Agent over such
electronic chattel paper, (v) in the case of all certificated stock, debt
instruments and investment property, the actions taken under clause (i) above
and/or the delivery thereof to Agent of such certificated stock, debt
instruments and investment property consisting of instruments and certificates,
in each case properly endorsed for transfer to Agent or in blank, (vi) in the
case of all investment property not in certificated form, the actions taken
under clause (i) above and/or the execution of control agreements with respect
to such investment property and (vii) in the case of all other instruments and
tangible chattel paper that are not certificated stock, debt instructions or
investment property, the delivery thereof to Agent of such instruments and
tangible chattel paper. Such security interest shall be prior to all other Liens
on the Collateral except for Permitted Liens. Except to the extent not required
pursuant to the terms of this Agreement, all actions by each Credit Party
reasonably requested by Agent to protect and perfect the Lien granted hereunder
on the Collateral have been duly taken.
(b)Schedule 9.2(b) sets forth (i) each chief executive office and principal
place of business of each Credit Party, and (ii) all of the addresses (including
all warehouses) at which Collateral with an aggregate value in excess of
$10,000,000 is located (it being understood and agreed that from time to time
Credit Parties may (1) sell assets in accordance with the terms of this
Agreement, (2) maintain de minimis amounts of Inventory with its sales personnel
and at medical facilities, and (3) send items of Collateral out for repair and
that from time to time certain items of Collateral will be in transit and that
no such locations need be disclosed on Schedule 9.2(b)) and/or books and records
of Credit Parties regarding any Collateral or any of Credit Party’s assets,
liabilities, business operations or financial condition are kept, which such
Schedule 9.2(b) indicates in each case which Credit Parties have Collateral
and/or books located at such address, and, in the case of any such address not
owned by one or more of Credit Parties, indicates the nature of such location
(e.g., leased business location operated by Credit Parties, third party
warehouse, consignment location, processor location, etc.) and the name and
address of the third party owning and/or operating such location.
(c)Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Credit Party as a licensee under
any license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC and filings with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or consent of any other Person is
required for (i) the grant by each Credit Party to Agent of the security
interests and Liens in the Collateral provided for under this Agreement and the
other Security Documents (if any), or (ii) the exercise by Agent of its rights
and remedies with respect to the Collateral provided for under this Agreement
and the other Security Documents or under any applicable Law, including the UCC,
and neither any such grant of Liens in favor of Agent nor exercise of rights by
Agent shall violate or cause a default under any agreement between any Credit
Party and any other Person relating to any such Collateral, including


88

--------------------------------------------------------------------------------





any license to which a Credit Party is a party, whether as licensor or licensee,
with respect to any Intellectual Property, whether owned by such Credit Party or
any other Person.
(d)As of the Closing Date, except as discussed on Schedule 9.2(d), no Credit
Party has any ownership interest in any Chattel Paper (as defined in Article 9
of the UCC), Letter-of-Credit Rights, commercial tort claims, Instruments (other
than (i) checks and other ordinary course payment instruments, in each case in
the Ordinary Course of Business and (ii) Excluded Perfection Assets), documents
or investment property (other than equity interests in any Subsidiaries of such
Credit Party disclosed on Schedule 3.4 or subsequently created hereunder and
advised to Agent) and Credit Parties shall give notice to Agent concurrently
with the delivery by Credit Parties of the next Compliance Certificate required
pursuant to Section 4.1 above following the end of a Fiscal Quarter of the
acquisition by any Credit Party of any such Chattel Paper, Letter-of-Credit
Rights, commercial tort claims, Instruments (subject to the exceptions noted
above), documents and investment property (other than equity interests in any
Subsidiaries of such Credit Party disclosed on Schedule 3.4 or subsequently
created hereunder and advised to Agent). No Person other than Agent or (if
applicable) any Lender has “control” (as defined in Article 9 of the UCC) over
any Deposit Account, investment property (including Securities Accounts and
commodities account), Letter-of-Credit Rights or electronic chattel paper in
which any Credit Party has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of a Credit Party is maintained).
(e)Credit Parties shall not take any of the following actions or make any of the
following changes unless Credit Parties have given at least fifteen (15)
Business Days’ prior written notice (or such later period to which Agent may in
its reasonable discretion agree) to Agent of Credit Parties’ intention to take
any such action (which such written notice shall include an updated version of
any Schedule impacted by such change) and have executed any and all documents,
instruments and agreements and taken any other actions which Agent may
reasonably request after receiving such written notice in order to protect and
preserve the Liens, rights and remedies of Agent with respect to the Collateral;
provided that nothing in this clause (e) shall require Credit Parties to obtain
any landlord’s agreement or mortgagee agreement not otherwise required by
Section 4.11(c) hereof: (i) change the legal name or organizational
identification number of any Credit Party as it appears in official filings in
the jurisdiction of its organization, (ii) change the jurisdiction of
incorporation or formation of any Borrower or Credit Party or allow any Borrower
or Credit Party to designate any jurisdiction as an additional jurisdiction of
incorporation for such Borrower or Credit Party, or change the type of entity
that it is; provided that in no event shall a Credit Party organized under the
laws of the United States or any state thereof be reorganized under the laws of
a jurisdictions other than the United States or any state thereof, or
(iii) change its chief executive office, principal place of business, or the
location of its books and records or move all or a material portion of the
Collateral (in each case, with an aggregate value in excess of $10,000,000) to
or place any Collateral on any location that is not then listed on the Schedules
(it being understood and agreed that from time to time Credit Parties may (1)
sell assets in accordance with the terms of this Agreement, (2) maintain de
minimis amounts of Inventory with its sales personnel and at medical facilities,
and (3) send items of Collateral out for repair and that from time to time
certain items of Collateral will be in transit and that no such locations need
be disclosed on Schedule 9.2 or any notification need be made to Agent in
respect of the foregoing) and/or establish any business location at any location
that is not then listed on the Schedules; provided that after changing the
location of its books and records or all or a material portion of the Collateral
or establishing any new business location, Credit Parties shall be in compliance
with Section 4.11(c) hereof.
(f)Credit Parties shall not adjust, settle or compromise the amount or payment
of any Account, or release wholly or partly any Account Debtor, or allow any
credit or discount thereon (other


89

--------------------------------------------------------------------------------





than adjustments, settlements, compromises, credits and discounts in the
Ordinary Course of Business and in amounts which are not material with respect
to the Account and that, after giving effect thereto, do not cause the Borrowing
Base to be less than the Revolving Loan Outstandings) without the prior written
consent of Agent. Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to: (i) exercise the rights of Credit Parties with
respect to the obligation of any Account Debtor to make payment or otherwise
render performance to Credit Parties and with respect to any property that
secures the obligations of any Account Debtor or any other Person obligated on
the Collateral, and (ii) adjust, settle or compromise the amount or payment of
such Accounts.
(g)Without limiting the generality of Sections 9.2(c) and 9.2(e):
(i)Credit Parties shall deliver to Agent all tangible Chattel Paper and all
Instruments (other than any Excluded Perfection Assets) and documents owned by
any Credit Party and constituting part of the Collateral duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent. Credit Parties shall provide
Agent with “control” (as defined in Article 9 of the UCC) of all electronic
Chattel Paper (other than any Excluded Perfection Assets), if any, owned by any
Credit Party and constituting part of the Collateral by having Agent identified
as the assignee on the records pertaining to the single authoritative copy
thereof and otherwise complying with the applicable elements of control set
forth in the UCC. Credit Parties also shall deliver to Agent all security
agreements securing any such Chattel Paper, if any, and securing any such
Instruments. Credit Parties will mark conspicuously all such Chattel Paper and
all such Instruments and documents with a legend, in form and substance
satisfactory to Agent, indicating that such Chattel Paper and such instruments
and documents are subject to the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents. Credit Parties
shall comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Credit Parties.
(ii)Credit Parties shall deliver to Agent all letters of credit (other than any
Excluded Perfection Assets) on which any Credit Party is the beneficiary and
which give rise to Letter-of-Credit Rights owned by such Credit Party which
constitute part of the Collateral in each case duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to Agent. Except with respect to any Excluded Perfection
Assets, Credit Parties shall take any and all actions as may be necessary or
desirable, or that Agent may request, from time to time, to cause Agent to
obtain exclusive “control” (as defined in Article 9 of the UCC) of any such
letter of credit rights in a manner reasonably acceptable to Agent.
(iii)Credit Parties shall promptly advise Agent upon any Credit Party becoming
aware that it has any interests in any commercial tort claim (other than
Excluded Perfection Assets) that constitutes part of the Collateral, which such
notice shall include descriptions of the events and circumstances giving rise to
such commercial tort claim and the dates such events and circumstances occurred,
the potential defendants with respect such commercial tort claim and any court
proceedings that have been instituted with respect to such commercial tort
claims, and Credit Parties shall, with respect to any such commercial tort
claim, execute and deliver to Agent such documents as Agent shall reasonably
request to perfect, preserve or protect the Liens, rights and remedies of Agent
with respect to any such commercial tort claim.


90

--------------------------------------------------------------------------------





(iv)Without limiting Section 4.11(c), following the Closing Date, except for
Accounts, Inventory and other Collateral in an aggregate amount of less than
$10,000,000 for any single location, no Accounts or Inventory or other
Collateral and no books and records and/or software and equipment of the Credit
Parties regarding any of the Collateral or any of the Credit Party’s assets,
liabilities, business operations or financial condition shall at any time be
located at any leased location or in the possession or control of any warehouse,
consignee, bailee or any of Credit Parties’ agents or processors, without prior
written notice to Agent. Credit Parties have notified Agent that Collateral and
books and records are currently located at the locations set forth on
Schedule 9.2. Credit Parties shall, prior to the commencement of such lease or
such possession or control, notify any such landlord, warehouse, consignee,
bailee, agent or processor of the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents, instruct such
Person to hold all such Collateral for Agent’s account subject to Agent’s
instructions and shall use commercially reasonable efforts to obtain an
acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.
(v)Credit Parties shall cause all equipment and other tangible personal property
other than Inventory to be maintained and preserved in the same condition,
repair and in working order as when new, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end. Upon request of Agent, Credit Parties shall promptly deliver to Agent any
and all certificates of title, applications for title or similar evidence of
ownership of all such tangible personal property (other than Excluded Perfection
Assets) and shall cause Agent to be named as lienholder on any such certificate
of title or other evidence of ownership. Credit Parties shall not permit any
such tangible personal property to become fixtures to real estate unless such
real estate is subject to a Lien in favor of Agent.
(vi)Each Credit Party hereby authorizes Agent to file without the signature of
such Credit Party one or more UCC financing statements relating to liens on
personal property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Credit Party as the
“debtor” and which describe and indicate the Collateral covered thereby as all
or any part of the Collateral under the Financing Documents (including an
indication of the Collateral covered by any such financing statement as “all
assets” of such Credit Party now owned or hereafter acquired), in such
jurisdictions as Agent from time to time reasonably determines are appropriate,
and to file without the signature of such Credit Party any continuations of or
corrective amendments to any such financing statements, in any such case in
order for Agent to perfect, preserve or protect the Liens, rights and remedies
of Agent with respect to the Collateral. Each Credit Party also ratifies its
authorization for Agent to have filed in any jurisdiction any initial financing
statements or amendments thereto if filed prior to the Closing Date.
(vii)As of the Closing Date, no Credit Party holds, and after the Closing Date
the Credit Parties shall promptly notify Agent in writing upon creation or
acquisition by any Credit Party of, any Collateral which constitutes a claim
against any Governmental Authority, including, without limitation, the federal
government of the United States or any instrumentality or agency thereof, the
assignment of which claim is restricted by any applicable Law, including,
without limitation, the federal Assignment of Claims Act and any other
comparable Law. Upon the reasonable request of Agent, the Credit Parties shall
take such steps as may be necessary or that Agent may reasonably request, to
comply with any such applicable Law.


91

--------------------------------------------------------------------------------





(viii)Credit Parties shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

ARTICLE 10 - EVENTS OF DEFAULT
Section 10.1Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:
(a)(i) any Credit Party shall fail to pay (x) any scheduled principal, interest,
premium or fee under any Financing Document when due; or (y) other amount
payable under any Financing Document within three (3) Business Days after such
amount is due or declared due in accordance with the terms of this Agreement or
under any Financing Document, or (ii) there shall occur any default in the
performance of or compliance with any of the following sections of this
Agreement: Section 2.11, Section 4.1, Section 4.4(c), Section 4.6, Section 4.7,
Section 4.15, Section 4.16, Section 4.17, Article 5, Article 6 or Article 8;
(b)any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within thirty
(30) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;
(c)any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any material respect (or shall be incorrect in any
respect if such representation, warranty, certification or statement is by its
terms already qualified as to materiality) when made (or deemed made) (subject
in the case of projections, other forward-looking information and industry
information to the limitations set forth in Section 3.21 hereof);
(d)failure of any Credit Party to pay when due or within any applicable grace
period any principal, interest or other amount on Debt (other than the Loans),
or the occurrence of any breach, default, condition or event (other than, for
the avoidance of doubt, termination events or equivalent events pursuant to the
terms of any Swap Contract which are not the result of any default or event of
default thereunder by any Credit Party) with respect to any Debt (other than the
Loans), if the effect of such failure or occurrence is to cause or to permit the
holder or holders of any such Debt, or to cause, Debt or other liabilities
having an individual principal amount in excess of $25,000,000 or having an
aggregate principal amount in excess of $25,000,000 to become or be declared due
prior to its stated maturity; provided, that, this clause (d) shall not apply to
any conversion, repurchase or redemption of the Cash Convertible Notes required
to be made under the Cash Convertible Note Documents or the satisfaction of any
condition that would permit or require any of the foregoing, to the extent the
same are (i) expressly permitted under this Agreement and (ii) not required as a
result of the occurrence of a breach or default thereunder;
(e)any Credit Party or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property,


92

--------------------------------------------------------------------------------





or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing;
(f)an involuntary case or other proceeding shall be commenced against any Credit
Party or any Subsidiary seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party or any Subsidiary under applicable
federal bankruptcy, insolvency or other similar law in respect of
(i) bankruptcy, liquidation, winding-up, dissolution or suspension of general
operations, (ii) composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations, or (iii) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of such Credit Party or
Subsidiary;
(g)(i) Any Termination Event shall occur or (ii) any failure to comply with the
Pension Funding Rules shall occur, which failure has not been corrected within
sixty (60) days following the final due dates for all required contributions or
payment for the applicable plan year which, in each case, would, individually or
in the aggregate, have a Material Adverse Effect;
(h)Excluding the matter set forth on Schedule 10.1(h) as of the Original Closing
Date, one or more unsatisfied final judgments or final orders (provided,
however, that any such judgments or orders shall be considered “final” for
purposes of this clause (h) only upon the earliest to occur of (x) the
adjudication of all outstanding post-trial motions with respect to the
litigation giving rise to such judgment or order, (y) six (6) months after the
date the first post-trial motion with respect to the litigation giving rise to
such judgment or order is filed, provided that such motion is filed within sixty
(60) days of the date of such judgment or order and (z) the date a judgment
creditor takes legal action to attach or levy upon any assets of a Credit Party
to enforce any such judgment or order) for the payment of money aggregating in
excess of $25,000,000 (above (i) any amounts covered by insurance to the extent
the relevant independent third-party insurer has not denied coverage therefor,
or (ii) the amount of a bond or other security from or on behalf of Parent or
any of its Subsidiaries as security against such judgment) shall be rendered
against any or all Credit Parties and any of the following shall occur: (a)
enforcement proceedings shall have been commenced by any creditor upon any such
judgments or orders, (b) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of any such judgments or orders, by
reason of a pending appeal, bond or otherwise, shall not be in effect, or (c) in
the case of any such order issued in connection with a settlement agreement, any
Credit Party or any Subsidiary thereof shall fail to perform its obligations
thereunder in accordance with the terms thereof;
(i)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (other than in respect of Excluded Perfection Assets)
perfected Lien on all of the Collateral purported to be encumbered thereby,
subject to no prior or equal Lien except Permitted Liens, or any Credit Party
shall so assert;
(j)the institution by any Governmental Authority of criminal proceedings against
any Credit Party that could reasonably be expected to have a Material Adverse
Effect;


93

--------------------------------------------------------------------------------





(k)without limiting Section 10.1(b), any Guarantee of the Obligations shall fail
to remain in full force or effect (other than to the extent expressly permitted
by this Agreement) or any action shall be taken by any Guarantor to discontinue
or to assert the invalidity or unenforceability of it Guarantee, or any
Guarantor shall fail to comply with any of the terms or provisions of its
Guarantee, or any Guarantor shall deny that it has any further liability under
its Guarantee, or shall give notice to such effect (other than as a result of
the discharge of such Guarantor to the extent expressly permitted by this
Agreement), including, but not limited to, any notice of termination delivered
pursuant to the terms of any Guarantee;
(l)Parent’s equity fails to remain registered with the SEC in good standing,
and/or such equity fails to remain publicly traded on and registered with a
public securities exchange;
(m)the occurrence of any Change in Control; or
(n)(i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority to order the withdrawal of any Product
or Product category from the market or to enjoin any Credit Party, its
Subsidiaries or any representative of a Credit Party or its Subsidiaries from
manufacturing, marketing, selling or distributing any Product or Product
category that has or could reasonably be expected to have a Material Adverse
Effect, (ii) the institution of any action or proceeding by the FDA or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Regulatory Required Permit held by any Credit Party, its Subsidiaries or any
representative of any Credit Party or its Subsidiaries, which, in each case, has
or could reasonably be expected to result in Material Adverse Effect, (iii) the
commencement of any enforcement action against a Credit Party, its Subsidiaries
or any representative of a Credit Party or its Subsidiaries (with respect to the
business of a Credit Party or its Subsidiaries) by the FDA or any other
Governmental Authority which has or could reasonably be expected to result in a
Material Adverse Effect, or (iv) the occurrence of adverse test results in
connection with a Product which could result in a Material Adverse Effect.
All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2Acceleration and Suspension or Termination of Revolving Loan
Commitment and Term Loan Commitments. Upon the occurrence and during the
continuance of an Event of Default, Agent may, and shall if requested by
Required Lenders, (a) by notice to Borrower Representative suspend or terminate
the Revolving Loan Commitment and Term Loan Commitments and the obligations of
Agent and the Lenders with respect thereto, in whole or in part (and, if in
part, each Lender’s Revolving Loan Commitment and Term Loan Commitment shall be
reduced in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Credit Party and Credit Parties
will pay the same; provided, however, that in the case of an Event of Default
specified in Section 10.1(e) or 10.1(f), without any notice to any Credit Party
or any other act by Agent or the Lenders, the Revolving Loan Commitment and the
Term Loan Commitments and the obligations of Agent and the Lenders with respect
thereto shall thereupon immediately and automatically terminate and all of the
Obligations shall become immediately and automatically due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party and Credit Parties will pay the same.


94

--------------------------------------------------------------------------------






Section 10.3UCC Remedies.
(a)Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:
(i)the right to take possession of, send notices regarding, and collect directly
the Collateral, with or without judicial process;
(ii)the right to (by its own means or with judicial assistance) enter any of
Credit Parties’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Credit Parties’ original books and records, to obtain access to Credit
Parties’ data processing equipment, computer hardware and software relating to
the Collateral and to use all of the foregoing and the information contained
therein in any manner Agent deems appropriate, without any liability for rent,
storage, utilities, or other sums, and Credit Parties shall not resist or
interfere with such action (if Credit Parties’ books and records are prepared or
maintained by an accounting service, contractor or other third party agent,
Credit Parties hereby irrevocably authorize such service, contractor or other
agent, upon notice by Agent to such Person that an Event of Default has occurred
and is continuing, to deliver to Agent or its designees such books and records,
and to follow Agent’s instructions with respect to further services to be
rendered);
(iii)the right to require Credit Parties at Credit Parties’ expense to assemble
all or any part of the Collateral and make it available to Agent at any place
designated by Agent (acting at the direction of the Lenders);
(iv)the right to notify postal authorities to change the address for delivery of
Credit Parties’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Credit Party; and/or
(v)the right to enforce Credit Parties’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Credit Parties, and (ii) the
right, in the name of Agent or any designee of Agent or Credit Parties, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone, telegraph or otherwise, including, without limitation,
verification of Credit Parties’ compliance with applicable Laws. Credit Parties
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude such verification process. Such verification may include contacts
between Agent and applicable federal, state and local regulatory authorities
having jurisdiction over the Credit Parties’ affairs, all of which contacts
Credit Parties hereby irrevocably authorize.
(b)Each Credit Party agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to the Credit Parties. At any sale or disposition of Collateral,
Agent may (to the extent permitted by applicable law) purchase all


95

--------------------------------------------------------------------------------





or any part of the Collateral, free from any right of redemption by the Credit
Parties, which right is hereby waived and released. Each Credit Party covenants
and agrees not to interfere with or impose any obstacle to Agent’s exercise of
its rights and remedies with respect to the Collateral. Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. Agent may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
Agent may sell the Collateral without giving any warranties as to the
Collateral. Agent may specifically disclaim any warranties of title or the like.
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. If Agent sells any of the
Collateral upon credit, the Credit Parties will be credited only with payments
actually made by the purchaser, received by Agent and applied to the
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Agent may resell the Collateral and the Credit Parties shall be
credited with the proceeds of the sale. The Credit Parties shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Obligations.
(c)Without restricting the generality of the foregoing and for the purposes
aforesaid, each Credit Party hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Credit Party and to
prosecute and defend all actions or proceedings in connection with the
Collateral, and (iv) do any and every act which such Credit Party might do in
its own behalf; it being understood and agreed that this power of attorney in
this subsection (c) shall be a power coupled with an interest and cannot be
revoked.
(d)Agent and each Lender is hereby granted a non-exclusive, royalty-free license
or other right to use, without charge, the Credit Parties’ labels, mask works,
rights of use of any name, any other Intellectual Property and advertising
matter, and any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral after the
occurrence and during the continuance of an Event of Default and, in connection
with Agent’s exercise of its rights under this Article after the occurrence and
during the continuance of an Event of Default, the Credit Parties’ rights under
all licenses (whether as licensor or licensee) and all franchise agreements
inure to Agent’s and each Lender’s benefit.

Section 10.4[Reserved].

Section 10.5Default Rate of Interest. At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
two percent (2.0%) per annum in excess of the rates otherwise payable under this
Agreement; provided, however, that in the case of any Event of Default specified
in Section 10.1(e) or Section 10.1(f), such default rates shall apply
immediately and automatically without the need for any election or action of any
kind on the part of Agent or any Lender.

Section 10.6Setoff Rights. During the continuance of any Event of Default, each
Lender is hereby authorized by each Credit Party at any time or from time to
time, with reasonably prompt subsequent notice to such Credit Party (any prior
or contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates


96

--------------------------------------------------------------------------------





at any of its offices for the account of such Credit Party or any of its
Subsidiaries (regardless of whether such balances are then due to such Credit
Party or its Subsidiaries), and (b) other property at any time held or owing by
such Lender to or for the credit or for the account of such Credit Party or any
of its Subsidiaries, against and on account of any of the Obligations; except
that no Lender shall exercise any such right without the prior written consent
of Agent. Any Lender exercising a right to set off shall purchase for cash (and
the other Lenders shall sell) interests in each of such other Lender’s Pro Rata
Share of the Obligations as would be necessary to cause all Lenders to share the
amount so set off with each other Lender in accordance with their respective Pro
Rata Share of the Obligations. Each Credit Party agrees, to the fullest extent
permitted by law, that any Lender and any of such Lender’s Affiliates may
exercise its right to set off with respect to the Obligations as provided in
this Section 10.6.

Section 10.7Application of Proceeds.
(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Credit
Party irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
such Credit Party of all or any part of the Obligations, and, as between Credit
Parties on the one hand and Agent and Lenders on the other, Agent shall have the
continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.
(b)Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.
(c)Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following order:
first, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

Section 10.8Waivers.
(a)Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Credit Party waives: (i) presentment, demand
and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial


97

--------------------------------------------------------------------------------





paper, accounts, contracts, documents, Instruments, Chattel Paper and Guarantees
at any time held by Lenders on which any Credit Party may in any way be liable,
and hereby ratifies and confirms whatever Lenders may do in this regard;
(ii) all rights to notice and a hearing prior to Agent’s or any Lender’s taking
possession or control of, or to Agent’s or any Lender’s replevy, attachment or
levy upon, any Collateral or any bond or security which might be required by any
court prior to allowing Agent or any Lender to exercise any of its remedies; and
(iii) the benefit of all valuation, appraisal and exemption Laws. Each Credit
Party acknowledges that it has been advised by counsel of its choices and
decisions with respect to this Agreement, the other Financing Documents and the
transactions evidenced hereby and thereby.
(b)Each Credit Party for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, renewal, waiver, or modification granted or consented to by
any Lender; (ii) consents to any indulgences and all extensions of time,
renewals, waivers, or modifications that may be granted by Agent or any Lender
with respect to the payment or other provisions of the Financing Documents, and
to any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Credit Party, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Credit Party and without
affecting its liability hereunder; (iii) agrees that its liability shall be
unconditional and without regard to the liability of any other Credit Party,
Agent or any Lender for any tax on the indebtedness (except to the extent
otherwise expressly provided in Section 2.8); and (iv) to the fullest extent
permitted by law, expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing.
(c)To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Credit Parties to comply with
all such requirements. Any forbearance by Agent or any Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Loans, shall not be a waiver of or preclude the exercise of any right or remedy
nor shall it serve as a novation of the Notes or as a reinstatement of the Loans
or a waiver of such right of acceleration or the right to insist upon strict
compliance of the terms of the Financing Documents. Agent’s or any Lender’s
acceptance of payment of any sum secured by any of the Financing Documents after
the due date of such payment shall not be a waiver of Agent’s and such Lender’s
right to either require prompt payment when due of all other sums so secured or
to declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.
(d)Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Credit Party agrees that if an Event of
Default is continuing (i) Agent and Lenders shall not be subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Credit Parties and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of Credit
Parties’ obligations under the Financing Documents.


98

--------------------------------------------------------------------------------





(e)Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Credit Parties’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Credit Parties’ obligations under the
Financing Documents. In addition, Agent shall have the right, after the
occurrence and during the continuance of an Event of Default, to partially
foreclose upon any Collateral in any manner and for any amounts secured by the
Financing Documents then due and payable as determined by Agent in its sole
discretion, including, without limitation, the following circumstances: (i) in
the event any Credit Party defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and/or interest, Agent
may foreclose upon all or any part of the Collateral to recover such delinquent
payments, or (ii) in the event Agent or a Lender elects (in accordance with the
terms of this Agreement) to accelerate less than the entire outstanding
principal balance of the Loans, Agent may foreclose all or any part of the
Collateral to recover so much of the principal balance of the Loans as such
Lender may accelerate and such other sums secured by one or more of the
Financing Documents as Agent may elect. Notwithstanding one or more partial
foreclosures, any unforeclosed Collateral shall remain subject to the Financing
Documents (and the applicable Liens granted therein) to secure payment of sums
secured by the Financing Documents and not previously recovered.
(f)To the fullest extent permitted by law, each Credit Party, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Credit Party does hereby expressly consent to and
authorize, at the option of Agent, the foreclosure and sale either separately or
together of each part of the Collateral.

Section 10.9Injunctive Relief. The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.

Section 10.10Marshalling; Payments Set Aside. Neither Agent nor any Lender shall
be under any obligation to marshal any assets in payment of any or all of the
Obligations. To the extent that any Credit Party makes any payment or Agent
enforces its Liens or Agent or any Lender exercises its right of set-off, and
such payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.


99

--------------------------------------------------------------------------------






ARTICLE 11 - AGENT
Section 11.1Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party. Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.

Section 11.2Agent and Affiliates. Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5Liability of Agent. Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence, bad faith or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents,
trustees, investment managers, servicers or employees shall be responsible for
or have any duty to ascertain, inquire into or verify (a) any statement,
warranty or representation made in connection with any Financing Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements specified in any Financing Document; (c) the satisfaction of any
condition specified in any Financing Document; (d) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (e) the existence or non-existence of any Default or Event
of Default; or (f) the financial condition of any Credit Party. Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or electronic
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall


100

--------------------------------------------------------------------------------





be to recover from other Lenders any payment in excess of the amount to which
they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

Section 11.6Indemnification. Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Credit Parties) upon
demand against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from Agent’s
gross negligence, bad faith or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) that Agent may
suffer or incur in connection with the Financing Documents or any action taken
or omitted by Agent hereunder or thereunder. If any indemnity furnished to Agent
for any purpose shall, in the opinion of Agent, be insufficient or become
impaired, Agent may call for additional indemnity and cease, or not commence, to
do the acts indemnified against even if so directed by Required Lenders until
such additional indemnity is furnished.

Section 11.7Right to Request and Act on Instructions. Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

Section 11.8Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under the Financing Documents.

Section 11.9Collateral Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Revolving Loan
Commitment and the Term Loan Commitments and payment in full of all Obligations;
or (ii) constituting property sold or disposed of as part of or in connection
with any disposition permitted under any Financing Document (it being understood
and agreed that Agent may conclusively rely without further inquiry on a
certificate of a Responsible Officer as to the sale or other disposition of
property being made in full compliance with the provisions of the Financing
Documents); and (b) subordinate any Lien granted to or held by Agent under any
Security Document to a Permitted Lien that is allowed to have priority over the
Liens granted to or held by Agent pursuant to the definition of “Permitted
Liens”. Upon request by Agent at any time, Lenders will confirm Agent’s
authority to release and/or subordinate particular types or items of Collateral
pursuant to this Section 11.9.


101

--------------------------------------------------------------------------------






Section 11.10Agency for Perfection. Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control. Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Credit Party referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify each Lender of its receipt of any such notice. Agent
shall take such action with respect to such Default or Event of Default as may
be requested by Required Lenders (or all or such other portion of the Lenders as
shall be prescribed by this Agreement) in accordance with the terms hereof.
Unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interests of Lenders.

Section 11.12Assignment by Agent; Resignation of Agent; Successor Agent.
(a)Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) 50% or more of its Loan, in each case without the consent of
the Lenders or Credit Parties. Following any such assignment, Agent shall
endeavor to give notice to the Lenders and Borrowers. Failure to give such
notice shall not affect such assignment in any way or cause the assignment to be
ineffective. An assignment by Agent pursuant to this subsection (a) shall not be
deemed a resignation by Agent for purposes of subsection (b) below.
(b)Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.
(c)Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the


102

--------------------------------------------------------------------------------





retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Financing Documents, the
provisions of this Article and Section 11.12 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13Payment and Sharing of Payment.
(a)Revolving Loan Advances, Payments and Settlements; Interest and Fee Payments.
(i)Agent shall have the right, on behalf of Revolving Lenders to disburse funds
to Borrowers for all Revolving Loans requested or deemed requested by Borrowers
pursuant to the terms of this Agreement. Agent shall be conclusively entitled to
assume, for purposes of the preceding sentence, that each Revolving Lender,
other than any Non-Funding Lenders, will fund its Pro Rata Share of all
Revolving Loans requested by Borrowers. Each Revolving Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Revolving Lender will
remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses
the same to a Borrower. If Agent elects to require that each Revolving Lender
make funds available to Agent, prior to a disbursement by Agent to a Borrower,
Agent shall advise each Revolving Lender by telephone, facsimile or e-mail of
the amount of such Revolving Lender’s Pro Rata Share of the Revolving Loan
requested by such Borrower no later than noon (Eastern time) on the date of
funding of such Revolving Loan, and each such Revolving Lender shall pay Agent
on such date such Revolving Lender’s Pro Rata Share of such requested Revolving
Loan, in same day funds, by wire transfer to the Payment Account, or such other
account as may be identified by Agent to Revolving Lenders from time to time. If
any Lender fails to pay the amount of its Pro Rata Share of any funds advanced
by Agent pursuant to the first sentence of this clause (i) within one (1)
Business Day after Agent’s demand, Agent shall promptly notify Borrower
Representative, and Borrowers shall immediately repay such amount to Agent. Any
repayment required by Borrowers pursuant to this Section 11.13 shall be
accompanied by accrued interest thereon from and including the date such amount
is made available to a Borrower to but excluding the date of payment at the rate
of interest then applicable to Revolving Loans. Nothing in this Section 11.13 or
elsewhere in this Agreement or the other Financing Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that Agent or any Borrower may have against any Lender as a result of any
default by such Lender hereunder.
(ii)On a Business Day of each week as selected from time to time by Agent, or
more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment. Any


103

--------------------------------------------------------------------------------





obligation arising pursuant to the immediately preceding sentence shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever. In the event settlement shall not have occurred by the date and time
specified in the second preceding sentence, interest shall accrue on the
unsettled amount at the rate of interest then applicable to Revolving Loans.
(iii)On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.
(iv)On the Closing Date, subject to Section 2.1(b)(i), Agent, on behalf of
Lenders, may elect to advance to Borrowers the full amount of the Loans to be
made on the Closing Date prior to receiving funds from Lenders, in reliance upon
each Lender’s commitment to make its Pro Rata Share of such Loans to Borrowers
in a timely manner on such date. If Agent elects to advance the Loans to
Borrower in such manner, Agent shall be entitled to receive all interest that
accrues on the Closing Date on each Lender’s Pro Rata Share of such Loans unless
Agent receives such Lender’s Pro Rata Share of such Loans before 3:00 p.m.
(Eastern Time) on the Closing Date.
(v)It is understood that for purposes of advances to Borrowers made pursuant to
this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.
(vi)The provisions of this Section 11.13(a) shall be deemed to be binding upon
Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.
(b)Term Loan Payments. Payments of principal, interest and fees in respect of
the Term Loans will be settled on the date of receipt if received by Agent on
the last Business Day of a month or on the Business Day immediately following
the date of receipt if received on any day other than the last Business Day of a
month; provided, however, that, in the case such Term Lender is a Defaulted
Lender, Agent shall be entitled to set off the funding short-fall against that
Defaulted Lender’s respective share of all payments received from any Borrower.
(c)Return of Payments.
(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Credit Party and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.


104

--------------------------------------------------------------------------------





(ii)If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to any Credit Parties or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Credit Party or such other Person, without
setoff, counterclaim or deduction of any kind.
(d)Defaulted Lenders. The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Defaulted Lender
shall not have any voting or consent rights under or with respect to any
Financing Document or constitute a “Lender” (or be included in the calculation
of “Required Lenders” hereunder) for any voting or consent rights under or with
respect to any Financing Document.
(e)Sharing of Payments. If any Lender shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest. Each Credit Party agrees
that any Lender so purchasing a participation from another Lender pursuant to
this clause (e) may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Credit
Parties in the amount of such participation. If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

Section 11.14Right to Perform, Preserve and Protect. If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at the Credit Parties’ expense. Agent is further authorized by the Credit
Parties and the Lenders to make expenditures from time to time which Agent, in
its reasonable business judgment, deems necessary or desirable to (a) preserve
or protect the business conducted by the Credit Parties, the Collateral, or any
portion thereof, and/or (b) enhance the likelihood of, or maximize the amount
of, repayment of the Loan and other Obligations. Each Credit Party hereby agrees
to reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14. Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.

Section 11.15[Reserved].


105

--------------------------------------------------------------------------------






Section 11.16Amendments and Waivers.
(a)No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Required Lenders and any other Lender to the extent required under
Section 11.16(b); provided, however, (i) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (ii) if Agent and the Borrower Representative shall have
jointly identified an obvious error (including, but not limited to, an incorrect
cross-reference) or any error or omission of a technical or immaterial nature,
in each case, in any provision of this Agreement or any other Financing Document
(including, for the avoidance of doubt, any exhibit, schedule or other
attachment to Financing Document), then the Agent (acting in its sole
discretion) and the Borrower Representative or any other relevant Credit Party
shall be permitted to amend such provision and such amendment shall be deemed
approved by the Lenders if the Lenders shall have received five (5) Business
Days’ prior written notice of such change and the Agent shall not have received,
within five (5) Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.
(b)In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:
(i)if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or
(ii)if the rights or duties of Agent are affected thereby, by Agent;
provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(a)(iii)
or Section 2.1(b)(ii)) of principal of any Loan, or of interest on any Loan
(other than default interest) or any fees provided for hereunder (other than
late charges) or postpone the date of termination of any commitment of any
Lender hereunder; (C) change the definition of the term Required Lenders or the
percentage of Lenders which shall be required for Lenders to take any action
hereunder; (D) release all or substantially all of the Collateral, authorize any
Credit Party to sell or otherwise dispose of all or substantially all of the
Collateral, release any Guarantor of all or any portion of the Obligations or
its Guarantee obligations with respect thereto, except, in each case with
respect to this clause (D), as otherwise may be provided in this Agreement or
the other Financing Documents (including in connection with any disposition
permitted hereunder); (E) amend, waive or otherwise modify this Section 11.16(b)
or the definitions of the terms used in this Section 11.16(b) insofar as the
definitions affect the substance of this Section 11.16(b); (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Credit Party
of its payment obligations under any Financing Document, except, in each case
with respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; or (G) amend any of the provisions of Section 10.7
or amend any of the definitions Pro Rata Share, Revolving Loan Commitment, Term
Loan Commitments, Term Loan Tranche 1 Commitments, Term Loan Tranche 2
Commitments, Revolving Loan Commitment Amount, Term Loan Commitment Amount, Term
Loan Tranche 1 Commitment Amount, Term Loan Tranche 2 Commitment Amount,
Revolving Loan


106

--------------------------------------------------------------------------------





Commitment Percentage, Term Loan Commitment Percentage, Term Loan Tranche 1
Commitment Percentage or Term Loan Tranche 2 Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder. It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence.

Section 11.17Assignments and Participations.
(a)Assignments.
(i)Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder. Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the outstanding Loan; provided, however,
that, in connection with simultaneous assignments to two or more related
Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Credit Parties and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.
(ii)From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 13.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, each Credit Party shall
execute and deliver to Agent for delivery to the Eligible Assignee (and, as
applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible Assignee’s Loan (and, as applicable, Notes in the principal amount of
that portion of the principal amount of the Loan retained by the assigning
Lender). Upon receipt by the assigning Lender of such Note, the assigning Lender
shall return to Borrower Representative any prior Note held by it.
(iii)Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
effort, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower
maintain a register on which it enters the name


107

--------------------------------------------------------------------------------





and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Obligations (each, a “Participant
Register”). The entries in the Participant Registers shall be conclusive, absent
manifest error. Each Participant Register shall be available for inspection by
Borrower and Agent at any reasonable time upon reasonable prior notice to the
applicable Lender; provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person (including any Borrower) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations, or is otherwise required
thereunder. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a participant register.
(iv)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(v)Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loans via an electronic settlement system
acceptable to Agent as designated in writing from time to time to the Lenders by
Agent (the “Settlement Service”). At any time when Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 11.17(a). Each assigning
Lender and proposed Eligible Assignee shall comply with the requirements of the
Settlement Service in connection with effecting any assignment of Loans pursuant
to the Settlement Service. With the prior written approval of Agent, Agent’s
approval of such Eligible Assignee shall be deemed to have been automatically
granted with respect to any transfer effected through the Settlement Service.
Assignments and assumptions of the Loan shall be effected by the provisions
otherwise set forth herein until Agent notifies Lenders of the Settlement
Service as set forth herein.
(b)Participations. Any Lender may at any time, without the consent of, or notice
to, any Credit Party or Agent, sell to one or more Persons (other than any
Credit Party or any Credit Party’s Affiliates) participating interests in its
Loan, commitments or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (i) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (ii) Credit Parties and Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations hereunder, and (iii) all amounts payable by each Credit Party shall
be determined as if such Lender had not sold such participation and shall be
paid directly to such Lender. Each Credit Party agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided, however, that
such right of set-off shall be subject to the obligation of each Participant to
share with Lenders, and Lenders agree to share with each Participant, as
provided in Section 11.5.


108

--------------------------------------------------------------------------------





(c)Replacement of Lenders. Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs provided in
Section 2.1(a)(v)(B), Section 2.1(a)(v)(C), Section 2.1(b)(iv)(B), Section
2.1(b)(iv)(C), or Section 2.8(d), which demand shall not have been revoked,
(ii) any Credit Party is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the circumstances
causing such status shall not have been cured or waived; or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender, or each Lender
affected thereby, is required with respect thereto (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Credit Parties’ election, Agent, of such Person’s intention to
obtain, at Credit Parties’ expense, a replacement Lender (“Replacement Lender”)
for such Lender, which Replacement Lender shall be an Eligible Assignee and, in
the event the Replacement Lender is to replace an Affected Lender described in
the preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected Lender.
In the event Credit Parties or Agent, as applicable, obtains a Replacement
Lender within ninety (90) days following notice of its intention to do so, the
Affected Lender shall sell, at par, and assign all of its Loan and funding
commitments hereunder to such Replacement Lender in accordance with the
procedures set forth in Section 11.17(a); provided, however, that (A) Credit
Parties shall have reimbursed such Lender for its increased costs and additional
payments for which it is entitled to reimbursement under Section 2.8(a) or
Section 2.8(d), as applicable, of this Agreement through the date of such sale
and assignment, and (B) Credit Parties shall pay to Agent the $3,500 processing
fee in respect of such assignment (unless waived by the Agent, which it may do
in its sole discretion). In the event that a replaced Lender does not execute an
Assignment Agreement pursuant to Section 11.17(a) within five (5) Business Days
after receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Credit Parties, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a). Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 13.1.
(d)Credit Party Assignments. No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

Section 11.18Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist. So long as Agent has not waived the conditions to the funding of
Loans set forth in Section 7.2 or Section 2.1, any Lender may deliver a notice
to Agent stating that such Lender shall cease making Revolving Loans or shall
not fund the Term Loans due to the non-satisfaction of one or more conditions to
funding Loans set forth in Section 7.2 or Section 2.1, and specifying any such
non-satisfied conditions. Any Lender delivering any such notice shall become a
non-funding Lender (a “Non-Funding Lender”) for purposes of this Agreement
commencing on the Business Day following receipt by Agent of such notice, and
shall cease to be a Non-Funding Lender on the date on which such Lender has
either revoked the effectiveness of such notice or acknowledged in writing to
each of Agent the satisfaction of the condition(s) specified in such notice, or
Required Lenders waive the conditions to the funding of such Loans giving rise
to such notice by Non-Funding Lender. Each Non-Funding Lender shall remain a
Lender for purposes of this Agreement to the extent that such Non-Funding Lender
has Revolving Loan Outstanding in excess of Zero Dollars ($0)


109

--------------------------------------------------------------------------------





or Term Loans outstanding in excess of Zero Dollars ($0); provided, however,
that during any period of time that any Non-Funding Lender exists, and
notwithstanding any provision to the contrary set forth herein, the following
provisions shall apply:
(a)For purposes of determining the Pro Rata Share of each Lender under clause
(c) of the definition of such term, each Non-Funding Lender shall be deemed to
have a Revolving Loan Commitment Amount as in effect immediately before such
Lender became a Non-Funding Lender.
(b)Except as provided in clause (a) above, the Revolving Loan Commitment Amount
and Term Loan Commitment Amount of each Non-Funding Lender shall be deemed to be
Zero Dollars ($0).
(c)The Revolving Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Revolving Loan
Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of such
date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.
(d)The Term Loan Commitment at any date of determination during such period
shall be deemed to be equal to the sum of (i) the aggregate Term Loan Commitment
Amounts of all Lenders, other than the Non-Funding Lenders as of such date plus
(ii) the aggregate principal amount outstanding under the Term Loans of all
Non-Funding Lenders as of such date.
(e)Agent shall have no right to make or disburse Revolving Loans for the account
of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest, fees,
expenses and other charges of any Credit Party.
(f)To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.

Section 11.19[Reserved].

Section 11.20Definitions. As used in this Article 11, the following terms have
the following meanings:
“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.
“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.
“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.


110

--------------------------------------------------------------------------------





“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include (i) any Credit Party or any of a Credit Party’s
Affiliates or (ii) unless an Event of Default has occurred and is continuing,
any direct competitor of Credit Parties, in each case, as determined by Agent in
its reasonable discretion, and (y) no proposed assignee intending to assume all
or any portion of the Revolving Loan Commitment or any unfunded portion of the
Term Loan Commitments shall be an Eligible Assignee unless such proposed
assignee either already holds a portion of such Revolving Loan Commitment or
Term Loan Commitments, or has been approved as an Eligible Assignee by Agent.
“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

ARTICLE 12 - Guaranty
Section 12.1Guaranty. Each Guarantor hereby unconditionally guarantees, as a
primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all of the
Obligations, including payment in full of the principal, accrued but unpaid
interest and all other amounts due and owing to the Agent and Lenders under the
Loans. Each payment made by any Guarantor pursuant to this Article 12 shall be
made in Dollars in immediately available funds.

Section 12.2Payment of Amounts Owed. The Guarantee hereunder is an absolute,
unconditional and continuing guarantee of the full and punctual payment and
performance of all of the Obligations and not of their collectability only and
is in no way conditioned upon any requirement that the Agent or any Lender first
attempt to collect any of the Obligations from any Borrower or resort to any
collateral security or other means of obtaining payment. In the event of any
default by Borrowers in the payment of the Obligations, after the expiration of
any applicable cure or grace period, each Guarantor agrees, on demand by Agent
(which demand may be made concurrently with notice to Borrowers that the
Borrowers are in default of their obligations), to pay the Obligations,
regardless of any defense, right of set-off or recoupment or claims which any
Borrower or Guarantor may have against Agent or Lenders or the holder of the
Notes. All of the remedies set forth in this Agreement, in any other Financing
Document or at law or equity shall be equally available to Agent and Lenders,
and the choice by Agent or Lenders of one such alternative over another shall
not be subject to question or challenge by any Guarantor or any other person,
nor shall any such choice be asserted as a defense, setoff, recoupment or
failure to mitigate damages in any action, proceeding, or counteraction by Agent
or Lenders to recover or seeking any other remedy under this Guarantee, nor
shall such choice preclude Agent or Lenders from subsequently electing to
exercise a different remedy.

Section 12.3Certain Waivers by Guarantor. To the fullest extent permitted by
law, each Guarantor does hereby:


111

--------------------------------------------------------------------------------





(a)waive notice of acceptance of this Agreement by Agent and Lenders and any and
all notices and demands of every kind which may be required to be given by any
statute, rule or law;
(b)agree to refrain from asserting, until after repayment in full of the
Obligations, any defense, right of set-off, right of recoupment or other claim
which such Guarantor may have against any Borrower;
(c)waive any defense, right of set-off, right of recoupment or other claim which
such Guarantor may have against Agent, Lenders or the holder of the Notes;
(d)waive any and all rights such Guarantor may have under any anti-deficiency
statute or other similar protections;
(e)waive all rights at law or in equity to seek subrogation, contribution,
indemnification or any other form of reimbursement or repayment from any
Borrower, any other Guarantor or any other person or entity now or hereafter
primarily or secondarily liable for any of the Obligations until the Obligations
have been paid in full;
(f)waive presentment for payment, demand for payment, notice of nonpayment or
dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge such Guarantor
with liability;
(g)waive the benefit of all appraisement, valuation, marshalling, forbearance,
stay, extension, redemption, homestead, exemption and moratorium laws now or
hereafter in effect;
(h)waive any defense based on the incapacity, lack of authority, death or
disability of any other person or entity or the failure of Agent or Lenders to
file or enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding;
(i)waive any defense based on an election of remedies by Agent or Lenders,
whether or not such election may affect in any way the recourse, subrogation or
other rights of such Guarantor against any Borrower, any other Guarantor or any
other person in connection with the Obligations;
(j)waive any defense based on the failure of the Agent or Lenders to (i) provide
notice to such Guarantor of a sale or other disposition of any of the security
for any of the Obligations, or (ii) conduct such a sale or disposition in a
commercially reasonable manner;
(k)waive any defense based on the negligence of Agent or Lenders in
administering this Agreement or the other Financing Documents (including, but
not limited to, the failure to perfect any security interest in any Collateral),
or taking or failing to take any action in connection therewith, provided,
however, that such waiver shall not apply to the gross negligence, bad faith or
willful misconduct of the Agent or Lenders, as determined by the final,
non-appealable decision of a court having proper jurisdiction;
(l)waive the defense of expiration of any statute of limitations affecting the
liability of such Guarantor hereunder or the enforcement hereof;
(m)waive any right to file any Claim (as defined below) as part of, and any
right to request consolidation of any action or proceeding relating to a Claim
with, any action or proceeding filed or maintained by Agent or Lenders to
collect any Obligations of such Guarantor to Agent or Lenders hereunder


112

--------------------------------------------------------------------------------





or to exercise any rights or remedies available to Agent or Lenders under the
Financing Documents, at law, in equity or otherwise;
(n)agree that neither Agent nor Lenders shall have any obligation to obtain,
perfect or retain a security interest in any property to secure any of the
Obligations (including any mortgage or security interest contemplated by the
Financing Documents), or to protect or insure any such property;
(o)waive any obligation Agent or Lenders may have to disclose to such Guarantor
any facts the Agent or Lenders now or hereafter may know or have reasonably
available to it regarding the Borrowers or Borrowers’ financial condition,
whether or not the Agent or Lenders have a reasonable opportunity to communicate
such facts or have reason to believe that any such facts are unknown to such
Guarantor or materially increase the risk to such Guarantor beyond the risk such
Guarantor intends to assume hereunder;
(p)agree that neither Agent nor Lenders shall be liable in any way for any
decrease in the value or marketability of any property securing any of the
Obligations which may result from any action or omission of the Agent or Lenders
in enforcing any part of this Agreement;
(q)waive any defense based on any invalidity, irregularity or unenforceability,
in whole or in part, of any one or more of the Financing Documents;
(r)waive any defense based on any change in the composition of Borrowers; and
(s)waive any defense based on any representations and warranties made by such
Guarantor herein or by any Borrower herein or in any of the Financing Documents.
For purposes of this section, the term “Claim” shall mean any claim, action or
cause of action, defense, counterclaim, set-off or right of recoupment of any
kind or nature against the Agent or Lenders, its officers, directors, employees,
agents, members, actuaries, accountants, trustees or attorneys, or any affiliate
of the Agent or Lenders in connection with the making, closing, administration,
collection or enforcement by the Agent or Lenders of the Obligations.

Section 12.4Guarantor’s Obligations Not Affected by Modifications of Financing
Documents. Each Guarantor further agrees that such Guarantor’s liability as
guarantor shall not be impaired or affected by any renewals or extensions which
may be made from time to time, with or without the knowledge or consent of
Guarantor for the time for payment of interest or principal or by any
forbearance or delay in collecting interest or principal hereunder, or by any
waiver by Agent or Lenders under this Agreement or any other Financing
Documents, or by Agent’s or Lenders’ failure or election not to pursue any other
remedies it may have against any Borrower or Guarantor, or by any change or
modification in the Notes, this Agreement or any other Financing Document, or by
the acceptance by Agent or Lenders of any additional security or any increase,
substitution or change therein, or by the release by Agent or Lenders of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Obligations even though Agent or Lenders might lawfully have elected to
apply such payments to any part or all of the Obligations, it being the intent
hereof that, subject to Agent’s or Lenders’ compliance with the terms of this
Article 12 and the Financing Documents, each Guarantor shall remain liable for
the payment of the Obligations, until the Obligations have been paid in full,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. Each Guarantor further understands and agrees
that Agent or Lenders may at any time enter into agreements with Borrowers to
amend, modify and/or increase the principal amount of, interest rate applicable
to or other economic and non-economic terms of this Agreement or the other
Financing Documents, and


113

--------------------------------------------------------------------------------





may waive or release any provision or provisions of this Agreement or the other
Financing Documents, and, with reference to such instruments, may make and enter
into any such agreement or agreements as Agent, Lenders and Borrowers may deem
proper and desirable, without in any manner impairing this Guarantee or any of
Agent’s or Lenders’ rights hereunder or each Guarantor’s obligations hereunder,
and each Guarantor’s obligations hereunder shall apply to the this Agreement and
other Financing Documents as so amended, modified, extended, renewed or
increased.

Section 12.5Reinstatement; Deficiency. This Guarantee shall continue to be
effective or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to this Agreement or any other Financing
Document is rescinded or otherwise required to be returned by Agent or Lenders
upon the insolvency, bankruptcy, dissolution, liquidation, or reorganization of
any Borrower, or upon or as a result of the appointment of a receiver,
intervenor, custodian or conservator of or trustee or similar officer for, any
Borrower or any substantial part of its property, or otherwise, all as though
such payment to Agent or Lenders had not been made, regardless of whether Agent
or Lenders contested the order requiring the return of such payment. In the
event of the foreclosure of the Financing Documents and of a deficiency, each
Guarantor hereby promises and agrees forthwith to pay the amount of such
deficiency notwithstanding the fact that recovery of said deficiency against
Borrowers would not be allowed by applicable law; however, the foregoing shall
not be deemed to require that Agent or Lenders institute foreclosure proceedings
or otherwise resort to or exhaust any other collateral or security prior to or
concurrently with enforcing this guaranty.

Section 12.6Subordination of Borrowers’ Obligations to Guarantors; Claims in
Bankruptcy.
(a)Any indebtedness of any Borrower to any Guarantor (including, but not limited
to, any right of such Guarantor to a return of any capital contributed to a
Borrower), whether now or hereafter existing, is hereby subordinated to the
payment of the Obligations. Each Guarantor agrees that, until the Obligations
have been paid in full, such Guarantor will not seek, accept, or retain for its
own account, any payment from any Borrower on account of such subordinated debt.
Any payments to any Guarantor on account of such subordinated debt shall be
collected and received by such Guarantor in trust for Agent and Lenders and
shall be immediately paid over to Agent, for the benefit of Agent and Lenders,
on account of the Obligations without impairing or releasing the obligations of
such Guarantor hereunder.
(b)Each Guarantor shall promptly file in any bankruptcy or other proceeding in
which the filing of claims is required by law, all claims and proofs of claims
that such Guarantor may have against any Borrower or any other Guarantor and
does hereby assign to Agent or its nominee (and will, upon request of Agent,
reconfirm in writing the assignment to Agent or its nominee of) all rights of
such Guarantor under such claims. If such Guarantor does not file any such
claim, Agent, as attorney‑in‑fact for such Guarantor, is hereby irrevocably
authorized to do so in the name of such Guarantor, or in Agent’s discretion, to
assign the claim to a designee and cause proof of claim to be filed in the name
of Agent’s designee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to
Agent, for the benefit of Agent and Lenders, the full amount thereof and, to the
full extent necessary for that purpose, each Guarantor hereby assigns to the
Lenders all of such Guarantor’s rights to any such payments or distributions to
which such Guarantor would otherwise be entitled, such assignment being a
present and irrevocable assignment of all such rights.

Section 12.7Maximum Liability. The provisions of this Article 12 are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Article 12 would otherwise be held or determined to be avoidable, invalid
or unenforceable on


114

--------------------------------------------------------------------------------





account of the amount of such Guarantor’s liability under this Article 12, then,
notwithstanding any other provision of this Article 12 to the contrary, the
amount of such liability shall, without any further action by the Guarantors or
the Agent or any Lender, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”). This Section 12.7 with respect to the Maximum Liability of
each Guarantor is intended solely to preserve the rights of the Agent and the
Lenders to the maximum extent not subject to avoidance under applicable law, and
no Guarantor nor any other Person shall have any right or claim under this
Section 12.7 with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Guarantor hereunder shall not be
rendered voidable under applicable law. Each Guarantor agrees that the
Obligations may at any time and from time to time exceed the Maximum Liability
of each Guarantor without impairing this guaranty or affecting the rights and
remedies of the Agent or the Lenders hereunder, provided that, nothing in this
sentence shall be construed to increase any Guarantor’s obligations hereunder
beyond its Maximum Liability.

Section 12.8Limitation on Dutch Guarantors. Notwithstanding anything in this
Agreement to the contrary, any guarantee provided by a Guarantor incorporated in
the Netherlands under this Article 12 does not apply to any liability to the
extent that it would result in this guarantee constituting “unlawful financial
assistance” within the meaning of section 2:98(c) of the Dutch Civil Code.

Section 12.9Guarantor’s Investigation. Each Guarantor acknowledges receipt of a
copy of each of this Agreement and the other Financing Documents. Each Guarantor
has made an independent investigation of the other Credit Parties and of the
financial condition of the other Credit Parties. Neither Agent nor any Lender
has made and neither Agent nor any Lender does make any representations or
warranties as to the income, expense, operation, finances or any other matter or
thing affecting any Credit Party nor has Agent or any Lender made any
representations or warranties as to the amount or nature of the Obligations of
any Credit Party to which this Article 12 applies as specifically herein set
forth, nor has Agent or any Lender or any officer, agent or employee of Agent or
any Lender or any representative thereof, made any other oral representations,
agreements or commitments of any kind or nature, and each Guarantor hereby
expressly acknowledges that no such representations or warranties have been made
and such Guarantor expressly disclaims reliance on any such representations or
warranties.

Section 12.10Termination. The provisions of this Article 12 shall remain in
effect until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been paid and satisfied in full.    

Section 12.11Representative. Each Guarantor hereby designates Borrower
Representative and its representatives and agents on its behalf for the purpose
of giving and receiving all notices and other consents hereunder or under any
other Financing Document and taking all other actions on behalf of such
Guarantor under the Financing Documents. Borrower Representative hereby accepts
such appointment.

ARTICLE - MISCELLANEOUS
Section 13.1Survival. All agreements, representations and warranties made herein
and in every other Financing Document shall survive the execution and delivery
of this Agreement and the other Financing Documents and the other Operative
Documents. The provisions of Section 2.10 and Articles 11 and 12 shall survive
the payment of the Obligations (both with respect to any Lender and all Lenders
collectively) and any termination of this Agreement and any judgment with
respect to any Obligations, including any final


115

--------------------------------------------------------------------------------





foreclosure judgment with respect to any Security Document, and no unpaid or
unperformed, current or future, Obligations will merge into any such judgment.

Section 13.2No Waivers. No failure or delay by Agent or any Lender in exercising
any right, power or privilege under any Financing Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by law. Any
reference in any Financing Document to the “continuing” nature of any Event of
Default shall not be construed as establishing or otherwise indicating that any
Borrower or any other Credit Party has the independent right to cure any such
Event of Default, but is rather presented merely for convenience should such
Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 13.3Notices.
(a)All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the Closing Date, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 13.3(b) and
(c). Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 13.3(a).
(b)Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified Agent that it is incapable of receiving
notices by electronic communication. Agent or Borrower Representative may, in
their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.
(c)Unless Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.


116

--------------------------------------------------------------------------------






Section 13.4Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 13.5Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 13.6Confidentiality.
(a)Each Credit Party agrees (i) not to transmit or disclose provisions of any
Financing Document to any Person (other than to Credit Parties’ advisors and
officers on a need-to-know basis or as otherwise may be required by Law) without
Agent’s prior written consent, and (ii) to inform all Persons of the
confidential nature of the Financing Documents and to direct them not to
disclose the same to any other Person and to require each of them to be bound by
these provisions.
(b)Agent and each Lender shall hold all non-public information regarding the
Credit Parties and their respective businesses identified as such by Credit
Parties and obtained by Agent or any Lender pursuant to the requirements hereof
in accordance with such Person’s customary procedures for handling information
of such nature, except that disclosure of such information may be made (i) on a
confidential basis, to their respective agents, employees, Subsidiaries,
Affiliates, attorneys, auditors, professional consultants, rating agencies,
insurance industry associations and portfolio management services (it being
understood that such Persons to whom such disclosure is made will be informed of
the confidential nature of such information and be instructed to keep such
information confidential), (ii) to prospective transferees or purchasers of any
interest in the Loans, Agent or a Lender, provided, however, that any such
Persons are bound by obligations of confidentiality substantially the same as
set forth in this section, (iii) as required by Law, subpoena, judicial order or
similar order and in connection with any litigation (in which case Agent or the
applicable Lender agrees to inform the Credit Parties promptly thereof prior to
such disclosure, to the extent not prohibited by law, rule or regulation),
(iv) as may be required in connection with the examination, audit or similar
investigation of such Person, and (v) on a confidential basis, to a Person that
is a trustee, investment advisor or investment manager, collateral manager,
servicer, noteholder or secured party in a Securitization (as hereinafter
defined) in connection with the administration, servicing and reporting on the
assets serving as collateral for such Securitization (it being understood that
such Persons to whom such disclosure is made will be informed of the
confidential nature of such information and be instructed to keep such
information confidential). For the purposes of this Section, “Securitization”
shall mean (A) the pledge of the Loans as collateral security for loans to a
Lender, or (B) a public or private offering by a Lender or any of its Affiliates
or their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the Loans.
After the Original Closing Date, confidential information shall include only
such information identified as such at the time provided to Agent and shall not
include information that either: (y) is in the public domain, or becomes part of
the public domain after disclosure to such Person through no fault of such
Person, or (z) is disclosed to such Person by a Person other than a Credit
Party, provided, however, Agent does not have actual knowledge that such Person
is prohibited from disclosing such information. The obligations of Agent and
Lenders under this Section 13.6 shall supersede and replace the obligations of
Agent and Lenders under any confidentiality agreement in respect of this
financing executed and delivered by Agent or any Lender prior to the Closing
Date.


117

--------------------------------------------------------------------------------






Section 13.7Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided, that nothing in this
Section 13.7 shall relieve the Borrowers of any obligation they may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party. No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

Section 13.8GOVERNING LAW; SUBMISSION TO JURISDICTION.
(a)THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL DISPUTES
AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
(b)EACH PARTY HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN THE STATE OF NEW YORK IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH PARTY HERETO HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON SUCH PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.
(c)Each Credit Party, Agent and each Lender agree that each Loan (including
those made on the Closing Date) shall be deemed to be made in, and the
transactions contemplated hereunder and in any other Financing Document shall be
deemed to have been performed in, the State of Maryland. Nothing in this Section
13.8(c) shall amend or modify Sections 13.8(a) or (b) in any respect.

Section 13.9WAIVER OF JURY TRIAL. (a) EACH CREDIT PARTY, AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH CREDIT PARTY, AGENT
AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL


118

--------------------------------------------------------------------------------





CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH CREDIT
PARTY, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
(a)In the event any such action or proceeding is brought or filed in any United
States federal court sitting in the State of California or in any state court of
the State of California, and the waiver of jury trial set forth in
Section 13.9(a) hereof is determined or held to be ineffective or unenforceable,
the parties agree that all actions or proceedings shall be resolved by reference
to a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California. Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding. In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by Law
notwithstanding that all actions or proceedings are otherwise subject to
resolution by judicial reference.

Section 13.10Publication; Advertisement.
(a)Publication. No Credit Party will directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as required by Law,
subpoena or judicial or similar order, in which case the applicable Credit Party
shall give Agent prior written notice of such publication or other disclosure
(other than filings made with the SEC, which a Credit Party may make without
such notice) or (ii) with MCF’s prior written consent.
(b)Advertisement. Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Original Closing Date. With
respect to any of the foregoing, MCF shall provide Credit Parties with an
opportunity to review and confer with MCF regarding the contents of any such
tombstone, advertisement or information, as applicable, prior to its submission
for publication and, following such review period, MCF may, from time to time,
publish such information in any media form desired by MCF, until such time that
Credit Parties shall have requested MCF cease any such further publication.

Section 13.11Counterparts; Integration. This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Signatures by facsimile or by electronic mail delivery of
an electronic version of any executed signature page shall bind the parties
hereto. This Agreement and the other Financing Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.


119

--------------------------------------------------------------------------------






Section 13.12No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 13.13Lender Approvals. Unless expressly provided herein to the contrary,
any approval, consent, waiver or satisfaction of Agent or Lenders with respect
to any matter that is the subject of this Agreement or the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 13.14Expenses; Indemnity.
(a)Credit Parties hereby agree to promptly pay (i) all reasonable and documented
out-of-pocket costs and expenses of Agent (including, without limitation, the
reasonable and documented out-of-pocket fees, costs and expenses of counsel to,
and independent appraisers and consultants retained by Agent) in connection with
the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all reasonable and documented out-of-pocket costs and expenses of Agent in
connection with the creation, perfection and maintenance of Liens pursuant to
the Financing Documents; (iii) without limitation of the preceding clause (i),
(A) all reasonable and documented out-of-pocket costs and expenses of Agent in
connection with protecting, storing, insuring, handling, maintaining or selling
any Collateral, and (B) all costs and expenses of Agent in connection with (I)
any litigation, dispute, suit or proceeding relating to any Financing Document,
and (II) any workout, collection, bankruptcy, insolvency and other enforcement
proceedings under any and all of the Financing Documents; (iv) without
limitation of the preceding clause (i), all reasonable and documented
out-of-pocket costs and expenses of Agent in connection with Agent’s reservation
of funds in anticipation of the funding of the Loans to be made hereunder on the
Closing Date; and (v) all costs and expenses incurred by Lenders in connection
with any litigation, dispute, suit or proceeding relating to any Financing
Document and in connection with any workout, collection, bankruptcy, insolvency
and other enforcement proceedings under any and all Financing Documents, whether
or not Agent or Lenders are a party thereto.
(b)Each Credit Party hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained


120

--------------------------------------------------------------------------------





by Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby, which may be imposed on, incurred by or asserted against
such Indemnitee as a result of or in connection with the transactions
contemplated hereby or by the other Operative Documents (including (i)(A) as a
direct or indirect result of the presence on or under, or escape, seepage,
leakage, spillage, discharge, emission or release from, any property now or
previously owned, leased or operated by a Credit Party, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of a Credit Party or
any Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Credit Parties shall have no obligation hereunder to an Indemnitee with respect
to any liability resulting from the gross negligence, bad faith or willful
misconduct of such Indemnitee, as determined by a final non-appealable judgment
of a court of competent jurisdiction. To the extent that the undertaking set
forth in the immediately preceding sentence may be unenforceable, Credit Parties
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable Law to the payment and satisfaction of all such indemnified
liabilities incurred by the Indemnitees or any of them.
(c)Notwithstanding any contrary provision in this Agreement, the obligations of
Credit Parties under this Section 13.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE CREDIT PARTIES OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
(d)Each Credit Party for itself and all endorsers, guarantors and sureties and
their heirs, legal representatives, successors and assigns, hereby further
specifically waives any rights that it may have under Section 1542 of the
California Civil Code (to the extent applicable), which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR,” and further waives any similar rights under applicable Laws.

Section 13.15[Reserved].

Section 13.16Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition or other proceeding be filed by
or against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is


121

--------------------------------------------------------------------------------





rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

Section 13.17Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Credit Parties and Agent and each Lender and their
respective successors and permitted assigns.    

Section 13.18USA PATRIOT Act Notification. Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Credit Parties that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record certain information and documentation that identifies Credit Parties,
which information includes the name and address of the applicable Credit Parties
and such other information that will allow Agent or such Lender, as applicable,
to identify Credit Parties in accordance with the USA PATRIOT Act.

Section 13.19Process Agent. Each Credit Party that is incorporated under the
laws of a jurisdiction other than the United States (or any state thereof)
hereby irrevocably designates, appoints, authorizes and empowers Corporation
Service Company (the “Process Agent”), as its agent to receive on behalf of
itself, service of copies of the summons and complaint and any other process
which may be served in any suit, action or proceeding brought in connection with
this Agreement or any other Financing Document in the circuit court of any
county of the state of New York, and any appellate court thereof. To the fullest
extent permitted by applicable laws, such service may be made by mailing or
delivering a copy of such process to such Credit Party in care of the Process
Agent at its address specified above, and each such Credit Party hereby
authorizes and directs the Process Agent to receive such service on its behalf.
The appointment of the Process Agent shall be irrevocable by each such Credit
Party until the appointment of a successor Process Agent. Each such Credit Party
further agrees promptly to appoint a successor Process Agent in New York (which
shall accept such appointment in form and substance satisfactory to Agent) prior
to the termination for any reason of the appointment of the initial Process
Agent. Nothing in this Section 13.19 shall affect the right of any party hereto
to serve process in any manner permitted by applicable law or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 

Section 13.20Other Currency. Without limiting Section 2.6 or any other provision
of this Agreement, to the extent permitted by applicable Law, the obligations of
any of the Credit Parties in respect of any amount due under this Agreement
shall, notwithstanding any payment in any other currency (the “Other Currency”)
(whether pursuant to a judgment or otherwise), be discharged only to the extent
of the amount in the currency in which it is due (the “Agreed Currency”) that
Agent or Lenders may, in accordance with normal banking procedures, purchase
with the sum paid in the Other Currency (after any premium and costs of
exchange) on the Business Day immediately after the day on which Agent or Lender
receives the payment. If the amount of the Agreed Currency that may be so
purchased for any reason falls short of the amount originally due, such Credit
Party shall pay all additions amounts, in the Agreed Currency, as may be
necessary to compensate for the shortfall. Any obligation of a Credit Party not
discharged by that payment shall, to the extent permitted by applicable law, be
due as a separate and independent obligation and, until discharged as provided
in this Section 10.9, continue in full force and effect.

Section 13.21Existing Agreements Superseded; Exhibits and Schedules.
(a)The Original Credit Agreement, including the schedules thereto, is superseded
by this Agreement, including the schedules hereto, which has been executed as an
amendment, restatement and modification of, but not in novation or
extinguishment of, the obligations under the Original Credit Agreement. It is
the express intention of the parties hereto to reaffirm the indebtedness and
other obligations outstanding under the Original Credit Agreement. Any and all
outstanding amounts under the Original


122

--------------------------------------------------------------------------------





Credit Agreement including, but not limited to, principal, accrued interest,
fees (except as otherwise provided herein) and other charges, as of the Closing
Date, shall be carried over and deemed outstanding under this Agreement.
(b)Each Credit Party and Agent reaffirms its obligations under each of the other
Financing Documents to which it is a party, including but not limited to the
Security Documents and the schedules thereto (as the same have been amended in
connection with this Agreement, if applicable).
(c)Each Credit Party acknowledges and confirms that (i) the Liens and security
interests granted pursuant to the Financing Documents secure the indebtedness,
liabilities and obligations of the Borrowers and the other Credit Parties to
Agent and the Lenders under the Original Credit Agreement, as amended and
restated hereby, and that the term “Obligations” as used in the Financing
Documents (or any other term used therein to describe or refer to the
indebtedness, liabilities and obligations of the Borrowers to Agent and the
Lenders) includes, without limitation, the indebtedness, liabilities and
obligations of the Borrowers under this Agreement, as the same further may be
amended, restated, supplemented and/or modified from time to time, the Notes to
be delivered hereunder, if any, and under the Original Credit Agreement, as
amended and restated hereby, and (ii) the grants of Liens under and pursuant to
the Financing Documents shall continue unaltered, and each other Financing
Document shall continue in full force and effect in accordance with its terms
unless otherwise amended by the parties thereto, and the parties hereto hereby
ratify and confirm the terms thereof as being in full force and effect and
unaltered by this Agreement. All references in any of the Financing Documents to
the “Credit Agreement” shall be deemed to refer to this Amended and Restated
Credit Agreement.
(d)Nothing herein contained shall be construed as a substitution or novation of
the obligations outstanding under the Original Credit Agreement or the other
Financing Documents. Nothing in this Agreement shall be construed as a release
or other discharge of any Borrower or any other Credit Party from its
obligations and liabilities under the Original Credit Agreement or the other
Financing Documents. On the Closing Date, any and all references in any other
Financing Document to the Original Credit Agreement shall be deemed to be
amended to refer to this Agreement.


[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]


123

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, intending to be legally bound each of the parties have
caused this Agreement to be executed the day and year first above mentioned.


BORROWER AND BORROWER REPRESENTATIVE:
Wright Medical Group, Inc.
By:/s/ Lance A. Berry                                         
Name: Lance A. Berry
Title: Senior Vice President and Chief Financial Officer
 
Address:
1023 Cherry Road
Memphis, TN 38117
Attn: James A. Lightman
Facsimile: 901-867-4398
E-Mail: james.lightman@wright.com
 
With a copy to:
1023 Cherry Road
Memphis, TN 38117
Attn: Lance A. Berry
Email: lance.berry@wright.com





--------------------------------------------------------------------------------







BORROWERS:
BioMimetic Therapeutics Canada, Inc.


By:/s/ W. Dean Morgan                    
Name: W. Dean Morgan
Title: Vice President
 
BioMimetic Therapeutics LLC


By:/s/ Lance A. Berry                        
Name: Lance A. Berry
Title: Treasurer
 
BioMimetic Therapeutics USA, Inc.


By:/s/ W. Dean Morgan                       
Name: W. Dean Morgan
Title: Vice President
 
INBONE Technologies, inc.
By:/s/ W. Dean Morgan                     
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
OrthoHelix Surgical Designs, Inc.
By:/s/ W. Dean Morgan                       
Name: W. Dean Morgan
Title: Treasurer
 
OrthoPro, L.L.C.
By:/s/ Lance A. Berry                        
Name: Lance A. Berry
Title: President and Chief Financial Officer





--------------------------------------------------------------------------------





 
Solana Surgical, LLC
By: Wright Medical Group, Inc., its sole member


By:/s/ Lance A. Berry                                 
Name: Lance A. Berry
Title: Senior Vice President and Chief Financial Officer
 
Tornier US Holdings, Inc.
By:/s/ W. Dean Morgan                          
Name: W. Dean Morgan
Title: Treasurer
 
Tornier, Inc.
By:/s/ W. Dean Morgan                             
Name: W. Dean Morgan
Title: Treasurer
 
Trooper Holdings Inc.
By:/s/ W. Dean Morgan                             
Name: W. Dean Morgan
Title: Treasurer
 
White Box Orthopedics, LLC
By:/s/ Lance A. Berry                              
Name: Lance A. Berry
Title: President and Chief Financial Officer
 
Wright Medical Capital, Inc.
By:/s/ W. Dean Morgan                            
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury
 
Wright Medical Technology, Inc.
By:/s/ W. Dean Morgan                            
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury





--------------------------------------------------------------------------------





 
Wright Medical Group Intellectual Property, Inc.
By:/s/ W. Dean Morgan                           
Name: W. Dean Morgan
Title: Vice President, Tax and Treasury









--------------------------------------------------------------------------------





GUARANTOR AND PARENT:
Wright Medical Group N.V.


By:/s/ Lance A. Berry                                  
Name: Lance A. Berry
Title: Senior Vice President and Chief Financial Officer







--------------------------------------------------------------------------------





AGENT:
MIDCAP FUNDING IV TRUST
By: Apollo Capital Management, L.P.,
its investment manager


By: Apollo Capital Management GP, LLC,
its general partner




By: /s/ Maurice Amsellem                      
          Name: Maurice Amsellem
          Title: Authorized Signatory


Address:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for Wright transaction
Facsimile: 301-941-1450
E-mail: notices@midcapfinancial.com


with a copy to:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450
E-mail: legalnotices@midcapfinancial.com
 
Payment Account Designation:
Wells Fargo Bank, N.A. (McLean, VA)
ABA #: 121-000-248
Account Name: MidCap Funding IV Trust - Collections
Account #: 2000036282803
Attention: Wright Facility









--------------------------------------------------------------------------------





LENDER:
MIDCAP FINANCIAL TRUST


By: Apollo Capital Management, L.P.,
its investment manager


By: Apollo Capital Management GP, LLC,
its general partner




By: /s/ Maurice Amsellem                    
          Name: Maurice Amsellem
          Title: Authorized Signatory




Address:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for Wright transaction
Facsimile: 301-941-1450
E-mail: notices@midcapfinancial.com


with a copy to:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450
E-mail: legalnotices@midcapfinancial.com







--------------------------------------------------------------------------------





LENDER:
MIDCAP FUNDING IV TRUST


By: Apollo Capital Management, L.P.,
its investment manager


By: Apollo Capital Management GP, LLC,
its general partner




By: /s/ Maurice Amsellem                        
Name: Maurice Amsellem
Title: Authorized Signatory




Address:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: Account Manager for Wright transaction
Facsimile: 301-941-1450
E-mail: notices@midcapfinancial.com


with a copy to:


c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attn: General Counsel
Facsimile: 301-941-1450
E-mail: legalnotices@midcapfinancial.com







--------------------------------------------------------------------------------





LENDER:
APOLLO INVESTMENT CORPORATION


By: Apollo Investment Management, L.P., as Advisor


By: ACC Management, LLC, as its General Partner


By:/s/ Tanner Powell                             
Name: Tanner Powell
Title: Authorized Signatory




Address:


Apollo Investment Corporation
9 West 57th Street, 37th Floor
New York, New York 10019
Attn: Howard Widra
E-mail: hwidra@apolloLP.com
with a copy to:


Apollo Investment Corporation
730 Fifth Avenue, 11th Floor
New York, New York 10019
Attn: Sheriff Ibrahim, Jonathan Krain
Facsimile: 602-680-4108
E-mail: RealEstateOps@apolloLP.com,
16026804108@tls.ldsprod.com







--------------------------------------------------------------------------------






ANNEXES, EXHIBITS AND SCHEDULES
ANNEXES
Annex A        Commitment Annex


EXHIBITS 
Exhibit A        [Reserved]
Exhibit B        Form of Compliance Certificate
Exhibit C        Borrowing Base Certificate
Exhibit D        Form of Notice of Borrowing
Exhibit E        Form of Payment Notification




SCHEDULES
Schedule 1.1        Excluded Subsidiaries
Schedule 2.1        Amortization
Schedule 3.1        Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names
Schedule 3.4        Capitalization
Schedule 3.6        Litigation
Schedule 3.15        Broker’s Fees
Schedule 3.17        Material Contracts
Schedule 3.18        Environmental Compliance
Schedule 3.19        Intellectual Property
Schedule 4.9        Litigation, Governmental Proceedings and Other Notice Events
Schedule 5.1        Debt; Contingent Obligations
Schedule 5.2        Liens
Schedule 5.3        Distributions
Schedule 5.7        Permitted Investments
Schedule 5.8        Affiliate Transactions
Schedule 5.11        Business Description
Schedule 5.14        Deposit Accounts and Securities Accounts
Schedule 6.2        Minimum Net Revenue
Schedule 7.4        Post-Closing Obligations
Schedule 8.1        Exceptions to Healthcare Representations and Warranties
Schedule 9.1        Collateral
Schedule 9.2(b)        Location of Collateral
Schedule 9.2(d)
Chattel Paper, Letter of Credit Rights, Commercial Tort Claims and other
Instruments

Schedule 10.1(h)
Excluded Litigation







--------------------------------------------------------------------------------






Annex A to Credit Agreement (Commitment Annex)


Lender
 
Revolving Loan Commitment Amount
 
Revolving Loan Commitment Percentage
 
Term Loan Tranche 1 Commitment Amount
 
Term Loan Tranche 1 Commitment Percentage
 
Term Loan Tranche 2 Commitment Amount
 
Term Loan Tranche 2 Commitment Percentage
MidCap Funding IV Trust
 
$100,000,000
 
66.6667%
 
$0
 
0%
 
$0
 
0%
Apollo Investment Corporation
 
$50,000,000
 
33.3333%
 
$6,666,666.67
 
33.3333%
 
$6,666,666.67
 
33.3333%
MidCap Financial Trust
 
$0
 
0%
 
$13,333,333.33
 
66.6667%
 
$13,333,333.33
 
66.6667%
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTALS
 
$150,000,000
 
100%
 
$20,000,000.00
 
100%
 
$20,000,000.00
 
100%







--------------------------------------------------------------------------------






Exhibit A to Credit Agreement
[Reserved]




--------------------------------------------------------------------------------





Exhibit B to Credit Agreement (Form of Compliance Certificate)


COMPLIANCE CERTIFICATE
This Compliance Certificate is given by _____________________, a Responsible
Officer of Wright Medical Group, Inc., a Delaware corporation (the “Borrower
Representative”), pursuant to that certain Amended and Restated Credit, Security
and Guaranty Agreement dated as of May 7, 2018 among the Borrower
Representative, the other Borrowers signatory thereto and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), Wright
Medical Group N.V., a public limited liability company organized and existing
under the laws of the Netherlands with its corporate seat (statutaire zetel) in
Amsterdam and registered with the Dutch trade register under the number 34250781
(“Parent”), as a Guarantor, MidCap Funding IV Trust, individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
The undersigned Responsible Officer hereby certifies to Agent and Lenders that:
(a)    the financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Credit Parties and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;
(b)    I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Credit Parties and their Consolidated
Subsidiaries during the accounting period covered by such financial statements,
and such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default[, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Credit Parties have taken, are undertaking and propose to take with
respect thereto];
(c)    except as noted on Schedule 2 attached hereto, Schedule 9.2(b) to the
Credit Agreement contains a complete and accurate list of all business locations
of Borrowers and Guarantors and all names under which Borrowers and Guarantors
currently conduct business; Schedule 2 specifically notes any changes in the
names under which any Borrower or Guarantors conduct business;
(d)    [except as noted on Schedule 3 attached hereto,] the undersigned has no
knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral, or (ii) any failure of any Borrower or
any Guarantors to make required payments of withholding or other tax obligations
of any Borrower or any Guarantors during the accounting period to which the
attached statements pertain or any subsequent period;
(e)    Schedule 5.14 to the Credit Agreement contains a complete and accurate
statement of all deposit accounts or investment accounts maintained by Borrowers
and Guarantors;
(f)    except as noted on Schedule 4 attached hereto, Schedule 3.6 to the Credit
Agreement is true and correct in all material respects;
(g)    except as noted on Schedule 5 attached hereto, Schedule 3.19 to the
Credit Agreement is true and correct in all material respects;




--------------------------------------------------------------------------------





(i)    [except as noted on Schedule 6 attached hereto,] no Borrower or Guarantor
is aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 6 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; and
(j)    Borrowers and Guarantor are in compliance with the covenants contained in
Article 6 of the Credit Agreement, and in any Guarantee constituting a part of
the Financing Documents, as demonstrated by the calculation of such covenants
below, except as set forth below; in determining such compliance, the following
calculations have been made:
[insert calculations, as applicable]
Such calculations and the certifications contained therein are true, correct and
complete in all material respects.
The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.
 
Sincerely,
WRIGHT MEDICAL GROUP, INC.
By:                                                                     
Name:                                                                
Title:                                                                  





--------------------------------------------------------------------------------





ADJUSTED EBITDA Worksheet (Attachment to Compliance Certificate)1 


Adjusted EBITDA for the applicable Defined Period is calculated as follows:
 
 
 
 
 
 
 
Consolidated net income (or loss) from continuing operations for the Defined
Period of Parent and its Consolidated Subsidiaries, determined on a consolidated
basis and in accordance with GAAP, minus (to the extent included in the
determination of net income and without duplication) the income (or plus the
loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Borrower or any Subsidiary (“Consolidated Net
Income”)
 
$
 
 
 
 
 
Plus: (each to the extent deducted in the determination of Consolidated Net
Income for such Defined Period and without duplication):
Consolidated interest expense (net of interest income) for such Defined Period
 
$
 
 
 
 
 
Any provision for Taxes with respect to Parent and its Consolidated Subsidiaries
based on federal, state, local and foreign income and franchise Taxes and
similar Taxes, including interest and penalties applicable thereto, for such
Defined Period determined in accordance with GAAP
 
$
 
 
 
 
 
Depreciation of fixed assets and amortization of intangible assets with respect
to Parent and its Consolidated Subsidiaries for such Defined Period determined
in accordance with GAAP
 
$
 
 
 
 
 
Non-cash share-based compensation expense for such Defined Period
 
$
 
 
 
 
 
Non-operating expense (including foreign exchange and mark to market expenses),
net of non-operating income for such Defined Period
 
$
 
 
 
 
 
Transaction and transition costs from the merger with Tornier N.V. not to exceed
$12,500,000 in the aggregate for such Defined Period
 
$
 
 
 
 
 
Other non-cash expenses, charges and losses for such Defined Period (in each
case, of or by Parent or any of its Consolidated Subsidiaries) and for which no
cash outlay (or cash receipt) is foreseeable, including (a) non-cash impairment
of goodwill and other intangible assets for such Defined Period, (b) any
non-cash expense or charge that is an accrual of a reserve for a cash
expenditure or payment required to be made, or anticipated to be made, in a
future period, and (c) write-downs or write-offs of Accounts to the extent
Accounts subject to such write-down or write-off were generated in such Defined
Period
 
$
 

_________________________
1 
To be included with each Compliance Certificate delivered following the end of a
Fiscal Quarter or Fiscal Year





--------------------------------------------------------------------------------





Less: Benefits from incentive and indirect tax projects included in the
determination of net income from continuing operations for such Defined Period
 
$
 
 
 
 
 
Non-cash gains (excluding any non-cash gain to the extent representing the
reversal of an accrual or reserve for a potential cash item that reduced
Adjusted EBITDA in any prior period) included in the determination of net income
from continuing operations for such Defined Period
 
$
 
 
 
 
 
Adjusted EBITDA for the Defined Period:
 
$
 





provided that, for the avoidance of doubt, all gains or losses from discontinued
operations shall be excluded from the calculation of Adjusted EBITDA.




--------------------------------------------------------------------------------





Exhibit C to Credit Agreement (Borrowing Base Certificate)




 




--------------------------------------------------------------------------------





Exhibit D to Credit Agreement (Form of Notice of Borrowing)


NOTICE OF BORROWING
This Notice of Borrowing is given by _____________________, a Responsible
Officer of Wright Medical Group, Inc. (the “Borrower Representative”), pursuant
to that certain Amended and Restated Credit, Security and Guaranty Agreement
dated as of May 7, 2018 among the Borrower Representative, the other Borrowers
signatory thereto and any additional Borrower that may hereafter be added
thereto (collectively, “Borrowers”), Parent, as a Guarantor, MidCap Funding IV
Trust, individually as a Lender and as Agent, and the financial institutions or
other entities from time to time parties hereto, each as a Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.
The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $____________________ of [Revolving
Loans][Term Loans] on _______________, 201__ (the “Borrowing Date”). [Attached
is a Borrowing Base Certificate complying in all respects with the Credit
Agreement and confirming that, after giving effect to the requested advance, the
Revolving Loan Outstandings will not exceed the Revolving Loan Limit.]
The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the applicable conditions precedent set
forth in Section 7.2 have been satisfied, (b) all of the representations and
warranties contained in the Financing Documents are true, correct and complete
in all material respects as of the Borrowing Date, except to the extent such
representation or warranty relates to a specific date, in which case such
representation or warranty is true, correct and complete as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, and (c) no Default or Event of
Default has occurred and is continuing on the date hereof.
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this ____ day of ___________, 201__.
 
Sincerely,
WRIGHT MEDICAL GROUP, INC.
By:                                                               
Name:                                                          
Title:                                                            









--------------------------------------------------------------------------------





Exhibit E to Credit Agreement (Form of Payment Notification)


PAYMENT NOTIFICATION


This Payment Notification is given by ____________________, a Responsible
Officer of Wright Medical Group, Inc. (the “Borrower Representative”), pursuant
to that certain Amended and Restated Credit, Security and Guaranty Agreement
dated as of May 7, 2018 among the Borrower Representative, the other Borrowers
signatory thereto and any additional Borrower that may hereafter be added
thereto (collectively, “Borrowers”), Parent, as a Guarantor, MidCap Funding IV
Trust, individually as a Lender and as Agent, and the financial institutions or
other entities from time to time parties hereto, each as a Lender (as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.
Please be advised that funds in the amount of $_____________ will be wire
transferred to Agent on _________, 201_. Such funds shall constitute [an
optional] [a mandatory] prepayment of the Term Loans, with such prepayments to
be applied in the manner specified in Section 2.1(a)(iii). [Such mandatory
prepayment is being made pursuant to Section _____________ of the Credit
Agreement.]
Fax to MCF Operations 301-941-1450 no later than noon Eastern time.
Note:    Funds must be received in the Payment Account by no later than noon
Eastern time for same day application
IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Payment Notification this ____ day of ___________, 201__.
 
Sincerely,
WRIGHT MEDICAL GROUP, INC.
By:                                                            
Name:                                                       
Title:                                                         







